EXHIBIT 10.8







--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT


Dated as of July 11, 2016




Between


MAGUIRE PROPERTIES–555 W. FIFTH MEZZ I, LLC
as Borrower




and




DEUTSCHE BANK AG, NEW YORK BRANCH

and


BARCLAYS BANK PLC
collectively, as Lender





PROPERTY: 555 W. Fifth Street and 350 S. Figueroa Street, Los Angeles,
California



--------------------------------------------------------------------------------





Mezzanine Loan Agreement



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
Page


ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
Section 1.1
 
Specific Definitions.
1


 
Section 1.2
 
Index of Other Definitions.
19


 
Section 1.3
 
Principles of Construction.
21


 
 
 
 
 
 
ARTICLE 2 THE LOAN
21


 
Section 2.1
 
The Loan.
21


 
2.1.1
 
Agreement to Lend and Borrow.
21


 
2.1.2
 
Single Disbursement to Borrower.
21


 
2.1.3
 
The Note.
21


 
2.1.4
 
Use of Proceeds.
21


 
Section 2.2
 
Interest Rate.
21


 
2.2.1
 
Interest Rate.
21


 
2.2.2
 
Default Rate.
22


 
2.2.3
 
Interest Calculation.
22


 
2.2.4
 
Usury Savings.
22


 
Section 2.3
 
Loan Payments.
22


 
2.3.1
 
Payments.
22


 
2.3.2
 
Payments Generally.
23


 
2.3.3
 
Payment on Maturity Date.
23


 
2.3.4
 
Late Payment Charge.
23


 
2.3.5
 
Method and Place of Payment.
23


 
Section 2.4
 
Prepayments.
23


 
2.4.1
 
Prepayments.
23


 
2.4.2
 
Voluntary Prepayments.
24


 
2.4.3
 
Open Prepayment.
24


 
2.4.4
 
Mandatory Prepayments.
24


 
2.4.5
 
Prepayments After Default.
25


 
2.4.6
 
Release on Payment in Full.
25


 
2.4.7
 
Prepayment Conditions.
26


 
 
 
 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
26


 
Section 3.1
 
Borrower Representations.
26


 
3.1.1
 
Organization; Special Purpose.
26


 
3.1.2
 
Proceedings.
26


 
3.1.3
 
No Conflicts.
26


 
3.1.4
 
Litigation.
27


 
3.1.5
 
Agreements.
27


 
3.1.6
 
Consents.
27


 
3.1.7
 
Title.
27


 
3.1.8
 
ERISA; No Plan Assets.
28


 
3.1.9
 
Compliance.
28


 
3.1.10
 
Financial Information.
28





 
i
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




 
 
 
 
 
Page


 
3.1.11
 
Condemnation.
29


 
3.1.12
 
Easements; Utilities and Public Access.
29


 
3.1.13
 
Separate Lots.
29


 
3.1.14
 
Assessments.
29


 
3.1.15
 
Enforceability.
29


 
3.1.16
 
Assignment of Leases.
29


 
3.1.17
 
Insurance.
29


 
3.1.18
 
Licenses.
29


 
3.1.19
 
Flood Zone.
30


 
3.1.20
 
Physical Condition.
30


 
3.1.21
 
Boundaries.
30


 
3.1.22
 
Leases.
30


 
3.1.23
 
Filing and Recording Taxes.
31


 
3.1.24
 
Tax Filings.
31


 
3.1.25
 
No Fraudulent Transfer.
31


 
3.1.26
 
Federal Reserve Regulations.
32


 
3.1.27
 
Organizational Chart.
32


 
3.1.28
 
Organizational Status.
32


 
3.1.29
 
Bank Holding Company.
32


 
3.1.30
 
No Casualty.
32


 
3.1.31
 
Purchase Options.
32


 
3.1.32
 
FIRPTA.
32


 
3.1.33
 
Investment Company Act.
33


 
3.1.34
 
Use of Property.
33


 
3.1.35
 
Fiscal Year.
33


 
3.1.36
 
Other Debt.
33


 
3.1.37
 
Contracts.
33


 
3.1.38
 
Full and Accurate Disclosure.
33


 
3.1.39
 
Other Obligations and Liabilities.
33


 
3.1.40
 
Intentionally Omitted.
34


 
3.1.41
 
Operations Agreements.
34


 
3.1.42
 
No Prohibited Persons.
34


 
3.1.43
 
Illegal Activity.
34


 
3.1.44
 
350 S. Figueroa Property Documents.
34


 
3.1.45
 
Pledged Collateral.
35


 
3.1.46
 
Perfection of Accounts.
35


 
3.1.47
 
Senior Loan.
36


 
Section 3.2
 
Survival of Representations.
36


 
 
 
 
 
ARTICLE 4 BORROWER COVENANTS
36


 
Section 4.1
 
Payment and Performance of Obligations.
36


 
Section 4.2
 
Due on Sale and Encumbrance; Transfer of Interests.
36


 
Section 4.3
 
Liens.
37


 
Section 4.4
 
Special Purpose.
39


 
Section 4.5
 
Existence; Compliance with Legal Requirements.
39


 
Section 4.6
 
Taxes and Other Charges.
39


 
Section 4.7
 
Litigation.
40





 
ii
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




 
 
 
 
 
Page


 
Section 4.8
 
Access to Property.
40


 
Section 4.9
 
Further Assurances.
40


 
Section 4.10
 
Financial Reporting.
40


 
4.10.1
 
Generally.
41


 
4.10.2
 
Quarterly Reports.
41


 
4.10.3
 
Annual Reports.
42


 
4.10.4
 
Other Reports.
42


 
4.10.5
 
Annual Budget.
43


 
4.10.6
 
Extraordinary Operating Expenses.
43


 
Section 4.11
 
Title to the Pledged Collateral.
44


 
Section 4.12
 
Estoppel Statement.
44


 
Section 4.13
 
Leases.
44


 
4.13.1
 
Generally.
44


 
4.13.2
 
Approvals.
44


 
Section 4.14
 
Repairs; Maintenance and Compliance; Alterations.
47


 
4.14.1
 
Repairs; Maintenance and Compliance.
47


 
4.14.2
 
Alterations.
47


 
Section 4.15
 
Approval of Major Contracts.
48


 
Section 4.16
 
Property Management.
48


 
4.16.1
 
Management Agreements and Parking Management Agreements.
49


 
4.16.2
 
Prohibition Against Termination or Modification.
49


 
4.16.3
 
Replacement of Manager and Parking Manager.
50


 
Section 4.17
 
Performance by Borrower; Compliance with Agreements.
51


 
Section 4.18
 
Licenses.
51


 
Section 4.19
 
Notice of Default.
51


 
Section 4.20
 
Cooperate in Legal Proceedings.
51


 
Section 4.21
 
Awards and Insurance Benefits.
51


 
Section 4.22
 
Indebtedness.
51


 
Section 4.23
 
Business and Operations.
52


 
Section 4.24
 
Costs of Enforcement.
52


 
Section 4.25
 
Change in Business.
52


 
Section 4.26
 
Debt Cancellation.
52


 
Section 4.27
 
Zoning.
52


 
Section 4.28
 
No Joint Assessment.
52


 
Section 4.29
 
Principal Place of Business.
53


 
Section 4.30
 
Change of Name, Identity or Structure.
53


 
Section 4.31
 
Costs and Expenses.
53


 
Section 4.32
 
Indemnity.
54


 
Section 4.33
 
ERISA.
55


 
Section 4.34
 
Patriot Act Compliance.
55


 
Section 4.35
 
350 S. Figueroa Property Documents.
56


 
Section 4.36
 
Incurrence of Expenses.
57


 
Section 4.37
 
Limitation of Securities Issuances.
57


 
Section 4.38
 
Limitation on Distributions.
57


 
Section 4.39
 
Required Repairs.
57







 
iii
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




 
 
 
 
 
Page


ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION
57


 
Section 5.1
 
Insurance.
58


 
5.1.1
 
Insurance Policies.
58


 
5.1.2
 
Insurance Company.
63


 
Section 5.2
 
Casualty.
64


 
Section 5.3
 
Condemnation.
65


 
Section 5.4
 
Restoration.
65


 
 
 
 
 
ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS
66


 
Section 6.1
 
Cash Management Arrangements.
66


 
Section 6.2
 
Reserves.
66


 
Section 6.3
 
Security Interest in Funds.
66


 
6.3.1
 
Grant of Security Interest.
66


 
6.3.2
 
Income Taxes; Interest.
66


 
6.3.3
 
Prohibition Against Further Encumbrance.
66


 
Section 6.4
 
Property Cash Flow Allocation.
67


 
6.4.1
 
Order of Priority of Funds in Deposit Account.
67


 
6.4.2
 
Failure to Make Payments.
67


 
6.4.3
 
Application After Event of Default.
67


 
Section 6.5
 
Letters of Credit.
67


 
 
 
 
 
ARTICLE 7 PERMITTED TRANSFERS
68


 
Section 7.1
 
Permitted Transfer of the Entire Property.
68


 
Section 7.2
 
Permitted Transfers.
71


 
Section 7.3
 
Cost and Expenses; Searches; Copies.
74


 
 
 
 
 
ARTICLE 8 SALE AND SECURITIZTION OF LOAN
75


 
Section 8.1
 
Sale of Loan and Securitization.
75


 
Section 8.2
 
Securitization Indemnification.
79


 
Section 8.3
 
Severance.
81


 
8.3.1
 
Severance Documentation.
81


 
8.3.2
 
New Junior Mezzanine Loan Option.
82


 
8.3.3
 
Cooperation; Execution; Delivery.
83


 
Section 8.4
 
Costs and Expenses.
83


 
 
 
 
 
ARTICLE 9 DEFAULTS
83


 
Section 9.1
 
Events of Default.
83


 
Section 9.2
 
Remedies.
87


 
9.2.1
 
Acceleration.
87


 
9.2.2
 
Remedies Cumulative.
87


 
9.2.3
 
Severance.
88


 
9.2.4
 
Lender’s Right to Perform.
89


 
 
 
 
 
ARTICLE 10 MISCELLANEOUS
89


 
Section 10.1
 
Survival; Successors and Assigns.
89


 
Section 10.2
 
Lender’s Discretion; Rating Agency Review Waiver.
89


 
Section 10.3
 
Governing Law.
90





 
iv
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




 
 
 
 
 
Page


 
 
 
 
91


 
Section 10.4
 
Modification, Waiver in Writing.
91


 
Section 10.5
 
Delay Not a Waiver.
91


 
Section 10.6
 
Notices.
93


 
Section 10.7
 
Waiver of Trial by Jury.
93


 
Section 10.8
 
Headings, Schedules and Exhibits.
93


 
Section 10.9
 
Severability.
93


 
Section 10.10
 
Preferences.
93


 
Section 10.11
 
Waiver of Notice.
94


 
Section 10.12
 
Remedies of Borrower.
94


 
Section 10.13
 
Offsets, Counterclaims and Defenses.
94


 
Section 10.14
 
No Joint Venture or Partnership; No Third Party Beneficiaries.
94


 
Section 10.15
 
Publicity.
95


 
Section 10.16
 
Waiver of Marshalling of Assets.
95


 
Section 10.17
 
Waivers of Offsets/Defenses/Counterclaims.
95


 
Section 10.18
 
Conflict; Construction of Documents; Reliance.
96


 
Section 10.19
 
Brokers and Financial Advisors.
96


 
Section 10.20
 
Exculpation.
99


 
Section 10.21
 
Prior Agreements.
99


 
Section 10.22
 
Servicer.
99


 
Section 10.23
 
Joint and Several Liability.
100


 
Section 10.24
 
Creation of Security Interest.
100


 
Section 10.25
 
Special Taxes.
100


 
Section 10.26
 
Assignments and Participations.
101


 
Section 10.27
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
102


 
Section 10.28
 
Counterparts.
103


 
Section 10.29
 
Set-Off.
103


 
Section 10.30
 
Intercreditor Agreement.
103


 
Section 10.31
 
Proofs of Claim.
104


 
Section 10.32
 
Waiver of Stay.
104


 
Section 10.33
 
Co-Lenders.
104


 
 
 
 
 
ARTICLE 11 SENIOR LOAN
105


 
Section 11.1
 
Compliance with Senior Loan Documents.
105


 
Section 11.2
 
Senior Loan Defaults.
106


 
Section 11.3
 
Senior Loan Estoppels.
107


 
Section 11.4
 
No Amendment to Senior Loan Documents.
107


 
Section 11.5
 
Acquisition of the Senior Loan.
107


 
Section 11.6
 
Deed in Lieu of Foreclosure.
108


 
Section 11.7
 
Refinancing or Prepayment of the Senior Loan.
108









 
v
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





Schedules and Exhibits
 
 
 
 
 
Schedules:
 
 
 
 
 
 
 
 
 
Schedule I
-
Rent Roll
Schedule II
-
Reserved
Schedule III
-
Organization of Borrower
Schedule IV
-
Exceptions to Representations and Warranties
Schedule V
-
Definition of Special Purpose Bankruptcy Remote Entity
Schedule VI
-
Ratable Share
Schedule VII
-
Pre-Approved Unaffiliated Qualified Parking Managers
Schedule VIII
-
Required Repairs
 
 
 
 
 
Exhibits:
 
 
 
 
 
 
 
 
 
Exhibit A-1
-
Legal Description of 350 S. Figueroa Property
Exhibit A-2
-
Legal Description of 555 W. Fifth Property
Exhibit B
-
Secondary Market Transaction Information
Exhibit C
-
Form of Contribution Agreement
Exhibit D
-
Form of Alteration Deficiency Guaranty







 
vi
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





MEZZANINE LOAN AGREEMENT
THIS MEZZANINE LOAN AGREEMENT, dated as of July 11, 2016 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche
Bank AG, a German Bank, authorized by the New York Department of Financial
Services (together with its successors and assigns, “Deutsche Bank”), having an
address at 60 Wall Street, 10th Floor, New York, New York 10005, and BARCLAYS
BANK PLC, a public limited company registered in England and Wales (together
with its successors and assigns, “Barclays”), having an address at 745 Seventh
Avenue, New York, New York 10019 (each, a “Co-Lender” and, collectively,
“Lender”), and MAGUIRE PROPERTIES–555 W. FIFTH MEZZ I, LLC, a Delaware limited
liability company (together with its permitted successors and assigns,
collectively, “Borrower”), having an address at c/o Brookfield Office
Properties, 250 Vesey Street, 15th Floor, New York, New York 10281.
All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.
W I T N E S S E T H :
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Specific Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“350 S. Figueroa Property” shall mean the parcel of real property described on
Exhibit A-1 attached hereto and made a part hereof, the Improvements now or
hereafter erected or installed thereon and all personal property owned by the
350 S. Figueroa Senior Borrower and encumbered by the Mortgage, together with
all rights pertaining to such property and Improvements, all as more
particularly described in the Granting Clauses of the Mortgage.
“350 S. Figueroa Property Documents” shall mean, collectively, the 350 S.
Figueroa Property Parking Agreement and the 350 S. Figueroa Property REA.
“350 S. Figueroa Property Parking Agreement” shall mean the Covenant and
Agreement Regarding Maintenance of Off-Street Parking Space dated August 7, 1974
and recorded on September 30, 1974 as Instrument No. 930 in Book D-4008 of the
Official Records


Mezzanine Loan Agreement



--------------------------------------------------------------------------------




of Los Angeles County, as the same may hereafter be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“350 S. Figueroa Property REA” shall mean the Amended and Restated Declaration
of Establishment of Easements, Covenants, Conditions and Restrictions dated as
of July 10th, 1972 and recorded on July 12, 1972 as Instrument No. 668 in Book
D-5528 Page 518 of the Official Records of Los Angeles County, as the same may
hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“350 S. Figueroa Property Management Agreement” shall mean the management
agreement entered into by and between 350 S. Figueroa Senior Borrower and the
current Manager or any replacement management agreement entered into by and
between 350 S. Figueroa Senior Borrower and a Manager in accordance with the
terms of the Loan Documents, in each case, pursuant to which the Manager is to
provide management and other services with respect to the 350 S. Figueroa
Property.
“350 S. Figueroa Property Parking Management Agreement” shall mean the parking
management agreement entered into by and between 350 S. Figueroa Senior Borrower
and the current Parking Manager or any replacement parking management agreement
entered into by and between 350 S. Figueroa Senior Borrower and a Parking
Manager in accordance with the terms of the Loan Documents, in each case,
pursuant to which the Parking Manager is to provide management of the operation
of the parking garage located at the 350 S. Figueroa Property.
“350 S. Figueroa Senior Borrower” shall mean Maguire Properties-350 S. Figueroa,
LLC, a Delaware limited liability company, together with its permitted
successors and assigns.
“555 W. Fifth Property” shall mean the parcel of real property described on
Exhibit A-2 attached hereto and made a part hereof, the Improvements now or
hereafter erected or installed thereon and all personal property owned by the
555 W. Fifth Senior Borrower and encumbered by the Mortgage, together with all
rights pertaining to such property and Improvements, all as more particularly
described in the Granting Clauses of the Mortgage.
“555 W. Fifth Property Management Agreement” shall mean the management agreement
entered into by and between 555 W. Fifth Senior Borrower and the current Manager
or any replacement management agreement entered into by and between 555 W. Fifth
Senior Borrower and a Manager in accordance with the terms of the Loan
Documents, in each case, pursuant to which the Manager is to provide management
and other services with respect to the 555 W. Fifth Property.
“555 W. Fifth Property Parking Management Agreement” shall mean the parking
management agreement entered into by and between 555 W. Fifth Senior Borrower
and the current Parking Manager or any replacement parking management agreement
entered into by and between 555 W. Fifth Senior Borrower and a Parking Manager
in accordance with the terms of the Loan Documents, in each case, pursuant to
which the Parking Manager is to provide management of the operation of the
parking garage located at the 555 W. Fifth Property.
“555 W. Fifth Senior Borrower” shall mean Maguire Properties-555 W. Fifth, LLC,
a Delaware limited liability company, together with its permitted successors and
assigns.


 
2
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly twenty-five percent (25%) or more of all equity interests
in such Person, and/or (ii) is in Control of, is Controlled by or is under
common ownership or Control with such Person, and/or (iii) is the spouse, issue
or parent of such Person or of an Affiliate of such Person.
“Alteration Deficiency Guaranty” shall mean a guaranty (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time) in favor of Lender pursuant to the terms and provisions of Section 4.14.2
of this Agreement, which shall be substantially in the form attached hereto as
Exhibit D and shall be executed and delivered by a Brookfield Party that
maintains an Investment Grade Rating.
“Alteration Threshold” shall mean five percent (5%) of the Outstanding Principal
Balance (as defined in the Senior Loan Agreement).
“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Senior Borrower’s good faith estimate of anticipated Operating Income,
Operating Expenses and Capital Expenditures for the applicable Fiscal Year.
“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Senior Borrower and either (i) included in the Approved Annual Budget or
otherwise permitted hereunder or, (ii) required under any Lease (provided that
such Capital Expenditures are clearly identified and the amount of such work or
a detailed description of such work is set forth in the Leases) (x) in effect as
of the date hereof, or (y) that is subsequently entered into in accordance with
the Loan Documents, or (iii) approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses which are
(A) incurred by Senior Borrower in leasing space at the Property pursuant to
Leases existing on the date hereof or entered into in accordance with the Loan
Documents, including brokerage commissions, tenant allowances, the cost of
tenant improvements, base building expenses (to the extent required to be
performed under the applicable Lease) and costs incurred to prepare space for
occupancy by a new tenant, including demolition costs) incurred by Senior
Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the Loan Documents (or expansions or renewals thereof), which
expenses are on market terms and conditions, (B) otherwise approved by Lender,
which approval shall not be unreasonably withheld, conditioned or delayed, and
(C) substantiated by executed Lease documents and brokerage agreements.
“Approved Operating Expenses” shall mean Operating Expenses incurred by Senior
Borrower which (i) are included in the Approved Annual Budget for the current
calendar month, (ii) are for Real Estate Taxes, Insurance Premiums, electric,
gas, oil, water, sewer or other utility service to the Property, (iii) are for
property management fees payable to the Manager under the Management Agreements,
such amounts not to exceed the actual fees payable under the Management
Agreements, (iv) are for parking management fees payable to the Parking Manager
under the Parking Management Agreement, such amounts not to exceed the actual
fees payable under the Parking Management Agreement, or (v) have been approved
by Lender, such approval not to be unreasonably withheld, conditioned or
delayed.


 
3
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Approved Replacement Guarantor” shall mean a Person that satisfies the
conditions set forth in clauses (x) and (y) of the definition of “Qualified
Transferee” (i) who either Controls Borrower (or Transferee Borrower, as
applicable) or owns a direct or indirect interest in Borrower (or Transferee
Borrower, as applicable), (ii) either (a) satisfies the Guarantor Net Worth
Covenant and is otherwise reasonably acceptable to Lender or (b) whose identity,
experience, financial condition and creditworthiness, including net worth and
liquidity, is acceptable to Lender in Lender’s sole discretion, (iii) is formed
in (or, if such Person is an individual, is a citizen of), maintains its
principal place of business in (or, if such Person is an individual, maintains a
primary residence in), and is subject to service in the United States or Canada,
(iv) has sufficient assets in the United States or Canada to meet the Guarantor
Net Worth Covenant and (v) if required pursuant to a pooling and servicing
agreement entered into in connection with the Securitization of the Loan, for
which Lender has received a Rating Agency Confirmation from each applicable
Rating Agency.
“Assignment of Management Agreement” shall mean that certain Consent of Manager
dated as of the date hereof among Borrower, Manager and Lender.
“Assignment of Parking Management Agreements” shall mean that certain Consent of
Manager (Parking Agreements) dated as of the date hereof among Borrower, Parking
Manager and Lender.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.
“BAM” shall mean Brookfield Asset Management Inc., an Ontario corporation.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“BOP” shall mean Brookfield Office Properties, Inc., a Canada corporation.
“BPY” shall mean Brookfield Property Partners, L.P., a Bermuda limited
partnership.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in the State
of New York or the state where the servicing offices of the Servicer are
located.
“Capital Expenditures” shall, for any period, mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.
“Cash Management Agreement” shall have the meaning set forth in the Senior Loan
Agreement.
“Casualty Threshold” shall mean $10,000,000.00.
“Closing Date” shall mean the date of the funding of the Loan.


 
4
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall mean all collateral securing or intended to secure the Debt,
including the Pledged Collateral.
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with Borrower within the meaning of Section
4001(a)(14) of ERISA or is part of a group that includes Borrower and that is
treated as a single employer under Section 414(b) or (c) of the Code.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.
“Credit Check” shall mean a customary credit and background investigation of a
Person as typically required by Lender in connection with underwriting a new
mortgage loan borrower including, without limitation, performing the following
searches as to such Person: (a) judgment, (b) lien, (c) litigation, (d)
bankruptcy, (e) UCC filings, (f) civil and criminal records, (g) Patriot Act,
(h) “know your customer” and (i) other similar searches as may from time to time
be reasonably required by Lender.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Prepayment Fee
and/or Liquidated Damages Amount, if applicable) due to Lender from time to time
in respect of the Loan under the Note, this Agreement, the Pledge Agreement, the
Environmental Indemnity or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments due and payable under the Note.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) three percent (3%) above the
Interest Rate.
“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Subordinate Deposit Account.


 
5
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the lesser of (i) the Treasury Rate and (ii) the Swap Rate, each
when compounded semi annually.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total real estate assets (in name or under management) in excess of
$1,000,000,000.00 (exclusive of the Property) and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of at least $500,000,000.00, (ii) is a Qualified Transferee
and (iii) is regularly engaged in the business of owning or operating Class “A”
office properties similar to the Property located in major metropolitan markets
in the United States and Canada containing, in the aggregate, not less than
5,000,000 square feet of office space (excluding the Property).
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s and “F1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least (i) “A” by S&P, (ii) “A” by Fitch (and the short term
deposits or short term unsecured debt obligations or commercial paper of such
depository institution are rated no less than “F1” by Fitch) and (iii) “A2” by
Moody’s, or in the case of Letters of Credit, the long term unsecured debt
obligations of which are rated at least (i) “A+” by S&P, (ii) “A+“ by Fitch (and
the short term deposits or short term unsecured debt obligations or commercial
paper of such depository institution are rated no less than “F1” by Fitch) and
(iii) “A1” by Moody’s; provided, however, for purposes of the Deposit Bank, the
definition of Eligible Institution shall have the meaning set forth in the Cash
Management Agreement.
“Emergency Repair” shall mean any work required to be performed at the Property
on an emergency basis (i.e. without sufficient time to comply with the
applicable provisions of this Agreement) to remedy a situation posing an
imminent threat to human health or safety.
“Environmental Indemnity” shall mean that certain Mezzanine Environmental
Indemnity Agreement dated as of the date hereof executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender.
“Excluded Taxes” shall mean any of the following Special Taxes imposed on or
with respect to a Co-Lender or required to be withheld or deducted from a
payment to a Co-Lender: (a) Special Taxes imposed on or measured by net income
(however denominated), franchise Special Taxes, and branch profits Special
Taxes, in each case, (i) imposed as a result of such Co-Lender being organized
under the laws of, or having its principal office or its applicable lending
office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Special Taxes imposed on amounts payable to or for the account of
Co-Lender with respect to an applicable interest in the Loan pursuant to an
applicable law in effect on the date on which (i) such Co-Lender acquires


 
6
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




such interest in the Loan or (ii) such Co-Lender changes its lending office,
except in each case to the extent that amounts with respect to such Special
Taxes were payable either to such Co-Lender’s assignor immediately before such
Co-Lender became a party hereto or to such Co-Lender immediately before it
changed its lending office, (c) Special Taxes attributable to such Co-Lender’s
failure to comply with provision of forms and other documentation as required in
Section 10.25 and (d) any U.S. federal withholding Special Taxes imposed under
FATCA.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989 (as the same may have been or may hereafter be amended, restated,
supplemented or otherwise modified).
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.
“Fitch” shall mean Fitch, Inc.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Governmental Authority” shall mean any court, board, agency, department,
commission, central bank, office or authority of any nature whatsoever or any
governmental unit (federal, state, commonwealth, county, district, municipal,
city or otherwise) (whether of the government of the United States or any other
nation) now or hereafter in existence (including any supra-national bodies such
as the European Union or the European Central Bank and any intergovernmental
organizations such as the United Nations).
“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(e) hereof).
“Guarantor” shall mean Brookfield DTLA Holdings LLC, a Delaware limited
liability company, or any other Person that now or hereafter guarantees the
obligations of Borrower under any Loan Document.
“Guarantor Net Worth Covenant” shall mean those covenants set forth in Section
5.2 of the Guaranty.


 
7
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Guaranty” shall mean that certain Mezzanine Guaranty of Recourse Obligations of
even date herewith from Guarantor for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise amended from time to
time.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations under any PACE Loans, and (vii) all obligations of
such Person under interest rate swaps, caps, floors, collars and other interest
hedge agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss.
“Indemnified Taxes” shall mean (a) Special Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in the immediately preceding clause (a), Other Taxes.
“Independent Accountant” shall mean a firm of nationally recognized, certified
public accountants which is selected by Borrower and reasonably acceptable to
Lender.
“Individual Property” shall mean, individually, (a) the 350 S. Figueroa Property
and (b) the 555 W. Fifth Property.
“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Richards Layton & Finger, P.A.
in connection with the Loan.
“Insurance Proceeds” shall have the meaning set forth in the Senior Loan
Agreement.
“Interest Rate” shall mean a rate of six and one-half percent (6.50%) per annum.
“Investment Grade Rating” shall mean, with respect to any Person, that the
long-term unsecured debt obligations of such Person are rated at least “BBB-” by
S&P, “Baa3” from Moody’s, “BBB-” by Fitch, and the equivalent rating by each of
the other Rating Agencies engaged to rate the Securities issued in connection
with any Securitization of the Loan that maintains a rating for such Person.
“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease or other agreement entered into in connection with
such lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and


 
8
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan,
Borrower, Senior Borrower, the Collateral or any part thereof, or the Property
or any part thereof or the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, including,
without limitation, zoning and land use laws, the Americans with Disabilities
Act of 1990, and all permits, licenses and authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Borrower or Senior
Borrower, at any time in force affecting the Property or any part thereof,
including any which may (i) require repairs, modifications or alterations in or
to the Property or any part thereof, or the Collateral or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee by the transferring or transferee
beneficiary thereof), clean sight draft letter of credit acceptable to Lender in
its reasonable discretion (either an evergreen letter of credit or one which
does not expire until at least ten (10) Business Days after the Stated Maturity
Date or payment of the subject obligation or completion of the subject activity
for which such Letter of Credit was provided) in favor of Lender and entitling
Lender to draw thereon, in whole or in part, in New York, New York or such other
domestic location approved by Lender or pursuant to procedures of the issuing
bank provided that such issuing bank allows for draws (including partial draws
by facsimile), issued by an Eligible Institution or the U.S. agency or branch of
a foreign Eligible Institution, to an applicant/obligor that is not Borrower.
“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, on
or affecting (i) all or any portion of the Property or any interest therein,
(ii) all or any portion of the Collateral, or (iii) any direct or indirect
interest in Borrower or Senior Borrower, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances. For
purposes hereof, a notice of commencement of work or any similar filing shall
not be considered a “Lien”.
“Liquidation Event” shall mean (i) any Casualty to the Property or any material
portion thereof, (ii) any Condemnation of the Property or any material portion
thereof, (iii) a Transfer of the Property in connection with realization thereon
following an Event of Default under the Senior Loan, including, without
limitation, a foreclosure sale, or (iv) any refinancing or payoff of the
Property or the Senior Loan permitted hereunder (including any refund of
reserves on deposit with Senior Lender (but not disbursements therefrom)).
“Loan” shall mean the loan in the original principal amount of One Hundred
Thirty-One Million and No/100 Dollars ($131,000,000.00) made by Lender to
Borrower pursuant to this Agreement.


 
9
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Assignment of Management Agreement,
the Assignment of Parking Management Agreements, the Subordinate Deposit Account
Agreement and the Guaranty and any other documents, agreements and instruments
now or hereafter evidencing, securing or delivered to Lender in connection with
the Loan, as the same may be (and each of the foregoing defined terms shall
refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Major Contract” shall mean, individually or collectively, as the context may
require, (i) any management, brokerage or leasing agreement (including, without
limitation, the Management Agreements, but excluding the Parking Management
Agreements, any replacement parking management agreement and any brokerage
agreements entered into in connection with any Lease entered into in accordance
with the terms of the Loan Documents if such brokerage agreement is an arm’s
length agreement made with an unaffiliated third party) or any cleaning,
maintenance, service or other contract or agreement of any kind (other than
Leases) which (a) provides for annual payments in excess of One Million and
No/100 Dollars ($1,000,000.00) and (b) is either (1) not cancelable on
sixty (60) days or less notice and/or (2) requires payment of a termination fee
in excess of One Hundred Thousand and No/100 Dollars ($100,000.00), and/or (ii)
any contract or agreement with an Affiliate of Borrower or Senior Borrower
relating to the ownership, leasing, management, use, operation, maintenance,
repair or restoration of the Property.
“Major Lease” shall mean any Lease which (i) either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and preferential rights to lease
additional space contained in such Lease, is expected to cover more than 75,000
rentable square feet at the Property, (ii) contains an option or preferential
right to purchase all or any portion of the Property, (iii) is with an Affiliate
of Borrower or Senior Borrower as Tenant, or (iv) is entered into during the
continuance of an Event of Default.
“Management Agreement” shall mean, individually, the 350 S. Figueroa Property
Management Agreement and the 555 W. Fifth Property Management Agreement, and
“Management Agreements” shall mean, collectively, the 350 S. Figueroa Property
Management Agreement and the 555 W. Fifth Property Management Agreement.
“Manager” shall mean Brookfield Properties Management (CA) Inc., a Delaware
corporation, or any other manager engaged in accordance with the terms and
conditions of the Loan Documents.
“Material Adverse Effect” means, with respect to a Person, any event or
condition which causes (i) a material impairment of the ability to perform any
of its obligations under any Loan Documents, (ii) a material adverse effect upon
the legality, validity, binding effect or enforceability of any Loan Document,
or (iii) a material adverse effect on the use, value or possession of the
Collateral or the Property taken as a whole (including the Underwritten Net Cash
Flow).
“Material Alteration” shall mean any alteration affecting structural elements of
the Property the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any tenant improvement work or base building
work performed pursuant to any Lease


 
10
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




existing on the date hereof or entered into hereafter in accordance with the
provisions of this Agreement, (ii) alterations performed as part of a
Restoration or (iii) any Emergency Repair, constitute a Material Alteration.
“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean that certain first priority Deed of Trust, Assignment of
Leases and Rents and Security Agreement, dated the date hereof, executed and
delivered by Senior Borrower to Senior Lender as security for the Senior Loan
and encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Net Liquidation Proceeds After Debt Service” shall mean with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Senior
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) Lender’s and/or Senior Lender’s reasonable costs incurred
in connection with the recovery thereof, (ii) in the case of Casualty or
Condemnation, the costs incurred by Senior Borrower in connection with a
restoration of the Property made in accordance with the Senior Loan Documents,
(iii) amounts required or permitted to be deducted therefrom and amounts paid
pursuant to the Senior Loan Documents to Senior Lender, (iv) in the case of a
foreclosure sale, disposition or Transfer of the Property in connection with
realization thereon following an Event of Default under the Senior Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (v) in the case of a
foreclosure sale, such costs and expenses incurred by Senior Lender under the
Senior Loan Documents as Senior Lender shall be entitled to receive
reimbursement for under the terms of the Senior Loan Documents and (vi) in the
case of a refinancing of the Senior Loan, such costs and expenses (including
reasonable attorneys’ fees) of such refinancing as shall be reasonably approved
by Lender.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses from Operating Income.
“Net Proceeds” shall have the meaning set forth in the Senior Loan Agreement.
“New Junior Mezzanine Loan Documents” shall mean all documents evidencing or
securing any New Junior Mezzanine Loan.


 
11
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“New Junior Mezzanine Loan Lender” shall mean the lender, whether one or more,
under any New Junior Mezzanine Loan.
“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.
“Open Prepayment Date” shall mean April 6, 2021.
“Operating Expenses” shall have the meaning set forth in the Senior Loan
Agreement.
“Operating Income” shall have the meaning set forth in the Senior Loan
Agreement.
“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of any Individual Property, together with all amendments, modifications or
supplements thereto.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.
“Other Connection Taxes” shall mean Special Taxes imposed as a result of a
present or former connection between a Co-Lender and the jurisdiction imposing
such tax (other than connections arising from such Co-Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or the Loan Document).
“Other Obligations” shall mean (i) the performance of all obligations of
Borrower contained herein; (ii) the performance of each obligation of Borrower
contained in any other Loan Document; and (ii) the performance of each
obligation of Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of this Agreement, the Note or any other Loan Document.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Special Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any Special Taxes that are
Other Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.


 
12
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.
“Parking Management Agreement” shall mean, individually, the 350 S. Figueroa
Property Parking Management Agreement and the 555 W. Fifth Property Parking
Management Agreement, and “Parking Management Agreements” shall mean,
collectively, the 350 S. Figueroa Property Parking Management Agreement and the
555 W. Fifth Property Parking Management Agreement.
“Parking Manager” shall mean ABM Onsite Services – West, Inc., a Delaware
corporation, or any other parking manager engaged in accordance with the terms
and conditions of the Loan Documents.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same was restored and amended by Uniting and Strengthening
America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring
Act (USA FREEDOM Act) of 2015 and as the same may be further amended, extended,
replaced or otherwise modified from time to time, and any corresponding
provisions of future laws.
“Permitted Budget Variance” shall have the meaning set forth in the Senior Loan
Agreement.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) the Liens and security interests
created by the Senior Loan Documents, (iii) all encumbrances and other matters
disclosed in the Title Insurance Policy, (iv) Liens, if any, for Taxes or Other
Charges imposed by any Governmental Authority and are either (a) not yet due or
delinquent or (b) being contested in good faith in accordance with the
requirements of Section 4.6, (v) any workers’, mechanics’ or other similar Liens
on the Property provided that any such Lien is bonded or discharged within sixty
(60) days after Borrower or Senior Borrower first receives written notice of
such Lien or which is being contested in good faith in accordance with the
requirements of Section 4.3, (vi) zoning restrictions, rights-of-way, easements,
encroachments, building restrictions and other minor defects or similar charges
and encumbrances on the use of the Property, in each case, which do not
interfere with the ordinary conduct of the business of Borrower or Senior
Borrower and that are not incurred (a) in connection with the borrowing of money
or the obtaining of advances or credit or (b) in a manner which could result in
a Material Adverse Effect, and (vii) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s sole discretion.
“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate with total real estate
assets (in name or under management) in excess of $1,000,000,000.00 (exclusive
of the Property) and capital/statutory surplus or shareholder’s equity of at
least $500,000,000.00, (ii) investing through a fund with committed capital of
at least $500,000,000 and (iii) not subject to a bankruptcy proceeding.


 
13
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Permitted Leasing Expenses” shall have the meaning set forth in the Senior Loan
Agreement.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Physical Conditions Report” shall mean that certain Property Condition Report,
prepared by CBRE, Inc. and dated as of June 27, 2016, CBRE Project No:
PC60626406.
“Pledge Agreement” shall mean that certain Pledge and Security Agreement dated
as of the date hereof, made by Borrower in favor of Lender, as the same may be
amended, restated, replace, supplemented or otherwise modified from time to
time.
“Pledged Collateral” shall mean the one hundred percent (100%) ownership
interest of Borrower in Senior Borrower.
“Pledged Securities” shall have the meaning set forth in the Pledge Agreement.
“Prepayment Fee” shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) one percent (1%) of the unpaid principal balance of
the Note as of the Repayment Date.
“Prepayment Lockout Expiration Date” shall mean September 6, 2017.
“Prepayment Notice” shall mean a written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date must be a Monthly Payment Date and shall be no
earlier than twenty (20) days after the date of such Prepayment Notice and no
later than sixty (60) days after the date of such Prepayment Notice and which
notice shall contain the proposed prepayment amount.
“Property” shall mean, collectively, the 350 S. Figueroa Property and the 555 W.
Fifth Property.
“Public Securitization” shall mean a securitization involving a registered
public offering of Securities pursuant to the Securities Act.
“Qualified Equity Holder” shall mean one or more of the following:
(a)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;
(b)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (b) satisfies the Eligibility
Requirements;


 
14
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(c)    an institution substantially similar to any of the foregoing entities
described in clauses (a) and (b) that satisfies the Eligibility Requirements;
(d)    any entity Controlled by any of the entities described in clauses (a)
through (c) above that satisfies the Eligibility Requirements; or
(e)    an investment fund, limited liability company, limited partnership,
general partnership, or other entity where a Permitted Fund Manager or an entity
that is otherwise a Qualified Equity Holder under clauses (a) through (d) above
and which is investing through a fund with committed capital of at least
$500,000,000.00, acts as the general partner, managing member or fund manager
and at least fifty percent (50%) of the equity interests in such investment
vehicle are owned, directly or indirectly, by one or more entities that are
otherwise Qualified Equity Holders under clauses (a) through (d) above.
“Qualified Manager” shall mean (i) with respect to Manager (a) a property
management company owned and/or Controlled by a Brookfield Party or (b) an
Unaffiliated Qualified Manager and (ii) with respect to Parking Manager (a) the
Parking Manager in place as of the Closing Date or (b) any Unaffiliated
Qualified Parking Manager.
“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy, insolvency, reorganization, moratorium or other similar
proceeding and (4) has no material outstanding judgments against such proposed
transferee and (y) if the proposed transferee will obtain Control of or obtain a
direct or indirect interest of 10% or more in Borrower as a result of such
proposed transfer, a Credit Check against such proposed transferee that is
reasonably acceptable to Lender.
“Ratable Share” shall mean, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal of the Loan advanced by
such Co-Lender to the total outstanding principal amount of the Loan. The
Ratable Share of each Co-Lender on the date of this Agreement after giving
effect to the funding of the Loan on the Closing Date is set forth on Schedule
VI attached hereto and made a part hereof.
“Rating Agencies” shall mean, prior to the Securitization of the Loan, any
nationally-recognized statistical rating organization (e.g. S&P, Moody’s, Fitch,
Inc., DBRS, Inc. or any successor thereto) which is designated by Lender and,
following the Securitization of the Loan, all of the rating organizations
engaged to rate the Securities issued in connection with the Securitization of
the Loan.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.


 
15
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Related Loan” shall mean a loan to an Affiliate of Borrower or Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
“Rents” shall mean all rents, rent equivalents, “additional rent” (i.e.
pass-throughs for operating expenses, real estate tax escalations and/or real
estate tax pass-throughs, payments by Tenants on account of electrical
consumption, porters’ wage escalations, condenser water charges and tap-in fees,
freight elevator and HVAC overtime charges, charges for excessive rubbish
removal and other sundry charges), moneys payable as damages (including payments
by reason of the rejection of a Lease in a bankruptcy proceeding) or in lieu of
rent or rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Senior Borrower, Manager, Parking Manager or any of their respective agents
or employees (but specifically excluding any gratuities received by the
respective agents or employees of the Parking Manager) from any and all sources
arising from or attributable to the Property and the Improvements, including all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of the Property or rendering of services by Senior Borrower, Manager,
Parking Manager or any of their respective agents or employees, and Insurance
Proceeds, if any, from business interruption or other loss of income insurance,
but only to the extent Lender elects to treat such Insurance Proceeds as
business or rental interruption Insurance Proceeds pursuant to Section 5.4(e) of
the Senior Loan Agreement.
“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof, as applicable.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender, to the extent required under this
Agreement.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
“Security Documents” shall mean collectively, (i) the Pledge Agreement, (ii) a
notice of pledge to Senior Borrower, (iii) all Uniform Commercial Code financing
statements required by


 
16
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




this Agreement to be filed with respect to the security interests in personal
property created pursuant to the Security Documents, (iv) the Pledged Securities
and (v) all other documents and agreements executed or delivered to Lender by
Borrower in connection with any of the foregoing documents.
“Senior Borrower” shall mean, individually or collectively, as the context may
require, 555 W. Fifth Senior Borrower and 350 S. Figueroa Senior Borrower.
“Senior Lender” shall mean, collectively, (i) Deutsche Bank AG, New York Branch,
(ii) Barclays Bank PLC, and (iii) any successor holder of the Senior Loan.
“Senior Loan” shall mean that certain mortgage loan in the principal amount of
$319,000,000.00 made on the date hereof by Senior Lender to Senior Borrower, and
evidenced and secured by the Senior Loan Documents, as the same may be severed,
componentized or otherwise split in accordance with the Senior Loan Agreement.
“Senior Loan Agreement” shall mean that certain Loan Agreement dated as of the
date hereof between Senior Lender and Senior Borrower, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, with the consent of Lender.
“Senior Loan Documents” shall mean the “Loan Documents” as defined in the Senior
Loan Agreement.
“Senior Note” shall mean the “Note” as defined in the Senior Loan Agreement.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“State” shall mean the State in which the Property is located.
“Stated Maturity Date” shall mean August 6, 2021.
“Subordinate Deposit Account” shall mean an Eligible Account at the Deposit Bank
to be established upon the occurrence of a Trigger Period existing solely
because of a Current Mezzanine Loan Default (as such term is defined in the
Senior Loan Agreement), which account is controlled by Lender.
“Subordinate Deposit Account Agreement” shall mean the deposit account
agreement, if any, entered into by and among Borrower, Lender and the Deposit
Bank after the date hereof, in form and substance reasonably acceptable to
Lender, pursuant to which Deposit Bank is to provide certain cash management and
account control services in accordance with the terms of this Agreement, as the
same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time.
“Survey” shall mean the surveys of the Property prepared by Diamond West
Incorporated, dated July 8, 2016, DWEI Job Number: 16-1008.
“Swap Rate” shall mean the sum of (i) the Treasury Rate and (ii) the 5-year swap
spread off Reuters Capital Markets 19901.


 
17
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Taxes” shall mean (i) all real estate taxes, assessments, water rates or sewer
rents (collectively, “Real Estate Taxes”) and (ii) personal property taxes, in
each case now or hereafter levied or assessed or imposed against the Property or
part thereof, together with all interest and penalties thereon. In no event
shall any PACE Loan be considered a Tax for purposes of this Agreement.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.
“Title Insurance Policy” shall have the meaning set forth in the Senior Loan
Agreement.
“Treasury Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Repayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)
“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2015 or any replacement, reauthorization or extension thereof.
“Trigger Period” shall have the meaning set forth in the Senior Loan Agreement.
“Trustee” shall mean any trustee holding the Loan in a Securitization.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York.
“Unaffiliated Qualified Parking Manager” shall mean a parking manager that is
not an Affiliate of Borrower or Senior Borrower and that (A) is a reputable,
nationally or regionally recognized management company having at least five (5)
years’ experience in the management of parking garages similar to the parking
garages at the Property, (B) at the time of its engagement as parking manager
has under management at least three (3) parking garages located in major
metropolitan markets in the United States containing not less than 3,000 parking
stalls in total (in each case excluding the Property) and (C) is not the subject
of a bankruptcy or similar insolvency proceeding. For purposes hereof, each
Person identified on Schedule VII attached hereto shall be considered an
“Unaffiliated Qualified Parking Manager”.
“Unaffiliated Qualified Manager” shall mean a property manager of the Property
that is not an Affiliate of Borrower or Senior Borrower and that (A) is a
reputable, nationally or regionally recognized management company having at
least five (5) years’ experience in the management of similar Class “A” office
properties, (B) at the time of its engagement as property manager has under
management leasable square footage of the same property type as the Property
located in major metropolitan markets in the United States equal to or greater
than


 
18
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




5,000,000 leasable square feet of office space (excluding the Property) and
(C) is not the subject of a bankruptcy or similar insolvency proceeding.
“Underwritten Net Cash Flow” shall have the meaning set forth in the Senior Loan
Agreement.
“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.
“Yield Maintenance Amount” shall mean the present value, as of the Repayment
Date, of the remaining scheduled payments of principal and interest from the
Repayment Date through the Open Prepayment Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid on the Repayment Date.
Section 1.2    Index of Other Definitions. the following terms are defined in
the sections or Loan Documents as indicated below:
“350 S. Figueroa Property Building” – 3.1.44
“Acceptable Blanket Policy” – 5.1.1(h)
“Accounts” - 6.1
“Act” - Schedule V
“Agreement” - Introductory Paragraph
“Approved Annual Budget” - 4.10.5
“Approved Extraordinary Operating Expense” - 4.10.6
“Borrower” - Introductory Paragraph
“Borrower’s Recourse Liabilities” - 10.20
“Brookfield Party” - 7.2(g)(iv)
“Casualty” - 5.2
“Cause” - Schedule V
“Co-Lender” – Introductory Paragraph
“Committee” - Schedule V
“Disclosure Document” - 8.2(a)
“Easements” - 3.1.12
“Election Notice” – 2.4.3
“Embargoed Person” - 4.34(b)
“Equipment” - Mortgage
“ERISA” - 4.33(a)
“Event of Default” - 9.1
“Excess Management Fees” - 4.16.1
“Exchange Act” - 8.2(a)
“Exchange Act Filing” - 8.1(d)
“Extraordinary Operating Expense” - 4.10.6
“Funds” - 6.3.1
“Government Lists” – 3.1.42
“Improvements” - Mortgage
“Indemnified Liabilities” - 4.32


 
19
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Independent Director” - Schedule V
“Independent Manager” - Schedule V
“Initial Interest Period” - 2.3.1
“Insurance Premiums” - 5.1.2
“Intercreditor Agreement” – 10.30
“Interest Period” - 2.3.2
“Issuer” – 8.2(b)
“Lender” - Introductory Paragraph
“Lender Group” - 8.2(b)
“Liabilities” - 8.2(b)
“Licenses” - 3.1.18
“Liquidated Damages Amount” - 2.4.5(b)
“Monthly Debt Service Payment Amount” - 2.3.1
“Nationally Recognized Service Company” - Schedule V
“New Junior Mezzanine Loan” - 8.3.2
“New Junior Mezzanine Loan Borrower” - 8.3.2
“Note” - 2.1.3
“Note A-1” – 2.1.3
“Note A-2” – 2.1.3
“Notice” - 10.6
“OFAC” - 3.1.42
“Patriot Act Offense” – 3.1.42
“Permitted Indebtedness” - 4.22
“Permitted Investments” - Cash Management Agreement
“Permitted Transfer” - 7.2
“Personal Property” - Mortgage
“Policies” - 5.1.1(b)
“Real Estate Taxes” – 1.1 (Definition of Taxes)
“Register” - 10.26(b)
“Required Repairs” – 4.39
“Reserve Funds” – 6.2
“Review Waiver” - 10.2(b)
“Reviewed Section” - 8.2(b)
“Secondary Market Transaction” - 8.1(a)
“Securities” - 8.1(a)
“Securities Act - 8.2(a)
“Securitization” - 8.1(a)
“Servicer” - 10.22(a)
“Servicing Agreement” - 10.22(a)
“Sole Member” - Schedule V
“Special Member” - Schedule V
“Special Purpose Bankruptcy Remote Entity” - Schedule V
“Special Taxes” - 10.25
“Springing Recourse Event” - 10.20
“Tenant Lien” – 4.3(c)
“Transfer” - 4.2
“Transfer and Assumption” - 7.1
“Transferee Borrower” - 7.1


 
20
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




“Transferee Senior Borrower” - 7.1
“Underwriter Group” - 8.2(b)
“Updated Information” - 8.1(b)(i)
“Write-Down and Conversion Powers” – 10.27


Section 1.3    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.
ARTICLE 2

THE LOAN
Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Note. The Loan shall be evidenced by (i) that certain Mezzanine
Promissory Note A-1 of even date herewith, in the stated principal amount of One
Hundred Four Million Eight Hundred Thousand and No/100 Dollars ($104,800,000.00)
executed by Borrower and payable to Deutsche Bank (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time, “Note A-1”), and (ii) that certain Mezzanine Promissory Note A-2 of
even date herewith, in the stated principal amount of Twenty-Six Million Two
Hundred Thousand and No/100 Dollars ($26,200,000.00) executed by Borrower and
payable to Barclays (as the same may hereafter be amended, supplemented,
restated, increased, extended or consolidated from time to time, “Note A-2”);
and together with the Note A-1, collectively, the “Note”) and shall be repaid in
accordance with the terms of this Agreement, the Note and the other Loan
Documents.
2.1.4    Use of Proceeds. Borrower shall use proceeds of the Loan solely to make
a capital contribution to Senior Borrower.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. Interest on the Outstanding Principal Balance shall
accrue throughout the Term at the Interest Rate.


 
21
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by applicable law, overdue interest in respect of
the Debt, shall accrue interest at the Default Rate, from the date of such Event
of Default. Interest at the Default Rate shall be paid immediately upon demand,
which demand may be made as frequently as Lender shall elect.
2.2.3    Interest Calculation. Interest on the outstanding principal balance of
each Note shall be calculated by multiplying (A) the actual number of days
elapsed in the period for which the calculation is being made by (B) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
or the Default Rate, as then applicable, expressed as an annual rate divided by
360) by (C) the outstanding principal balance of such Note. The accrual period
for calculating interest due on each Monthly Payment Date shall be the Interest
Period immediately prior to such Monthly Payment Date.
2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal (without premium or penalty) and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
Section 2.3    Loan Payments.
2.3.1    Payments. On the date hereof, Borrower shall pay to Lender an amount
equal to interest on the unpaid Outstanding Principal Balance from the Closing
Date up to and including August 5, 2016 (the “Initial Interest Period”). On
September 6, 2016 and each Monthly Payment Date thereafter during the Term,
Borrower shall make a payment of interest on the Outstanding Principal Balance
accrued at the Interest Rate during the Interest Period immediately preceding
such Monthly Payment Date (the “Monthly Debt Service Payment Amount”), which
payments shall be applied first to accrued and unpaid interest and the balance
to the Outstanding Principal Balance. So long as no Event of Default has
occurred and is then continuing, the payment of each Monthly Debt Service
Payment Amount shall be applied, first, on a pro rata and pari passu basis based
on the relative principal balance of each Note, to accrued and unpaid interest
on each Note, and second, on a pro rata and pari passu basis based on the
relative principal balance of each Note, to each Note until paid in full. Any
payment of the Monthly Debt Service Payment Amount received during the
continuance of an Event of Default shall be applied to the Debt in such order
and priority as may be determined by Lender. In addition to the foregoing,
Borrower shall pay to Lender all amounts required in respect of Reserve Funds as
set forth in Article 6 hereof.


 
22
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




2.3.2    Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
sixth (6th) day of each calendar month during the Term and shall end on and
include the fifth (5th) day of the next occurring calendar month. Lender shall
have the right from time to time, in its sole discretion, upon not less than ten
(10) days prior written notice to Borrower, to change the Monthly Payment Date
to a different calendar day and, if requested by Lender, Borrower shall promptly
execute an amendment to this Agreement to evidence such change; provided,
however, that if Lender shall have elected to change the Monthly Payment Date as
aforesaid, Lender shall adjust the Interest Period accordingly. With respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Interest Rate or the Default Rate, as the case may be, through and including the
day immediately preceding such Maturity Date.
2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Pledge Agreement and the
other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
three percent (3%) of such unpaid sum or the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Pledge
Agreement and the other Loan Documents to the extent permitted by law.
2.3.5    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.
(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4    Prepayments.
2.4.1    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.


 
23
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




2.4.2    Voluntary Prepayments. Borrower shall have the right, only on a
Business Day, on or after the Prepayment Lockout Expiration Date to prepay the
Outstanding Principal Balance in whole or in part, upon satisfaction of the
following conditions:
(a)    Borrower shall deliver to Lender a Prepayment Notice (which Prepayment
Notice may be revoked by Borrower no later than one (1) Business Day prior to
the proposed prepayment date, provided that Borrower pays all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses));
(b)    Borrower shall comply with the provisions set forth in Section 2.4.8;
(c)    Prepayments of principal on the Loan pursuant to this Section 2.4.2 shall
be applied on a pro rata and pari passu basis based on the relative principal
balance of each Note, to each Note until paid in full; and
(d)    For a repayment of the Loan in full, all prepayment payoff statements
shall reflect credit for escrows and reserves held by Lender, provided that
Borrower agrees to the application of such escrows and reserves against the
payoff.
2.4.3    Open Prepayment. Notwithstanding anything to the contrary contained
herein, provided no Event of Default shall have occurred and is continuing and
provided that Borrower shall deliver to Lender a Prepayment Notice, Borrower may
prepay all or a portion of the principal balance of the Note and any other
amounts outstanding under the Note, this Agreement, or any of the other Loan
Documents, without payment of the Prepayment Fee or any other prepayment
premium, penalty or fee, on any Business Day on or after the Open Prepayment
Date. If such prepayment is not made on a Monthly Payment Date, Borrower shall
also pay interest that would have accrued on the principal balance of the Note
to, but not including, the next Monthly Payment Date. Notwithstanding the
foregoing, so long as no Event of Default is continuing, in the event that Net
Proceeds exceed thirty percent (30%) of the original principal balance of the
Senior Loan, Senior Lender makes a prepayment of the Senior Loan with all such
Net Proceeds pursuant to Section 2.4.4 of the Senior Loan (other than a
prepayment resulting from the application of any excess Net Proceeds after
completion of Restoration) then Borrower may, at Borrower’s option, prepay all,
but not less than all of the Loan without the payment of any Prepayment Fee or
penalty, subject to the following conditions and limitations: (a) from and after
the date that Senior Lender notifies Senior Borrower that it is electing not to
make Net Proceeds available for Restoration (the “Election Notice”), Borrower
shall have until the later of (i) thirty (30) days after the Election Notice and
(ii) ninety (90) days after the occurrence of the Casualty, to notify Lender
that Borrower is electing to prepay the Loan in full, (b) Borrower in fact
prepays the Loan in full on a Monthly Payment Date or before the later of (i)
one hundred twenty (120) days after Lender gives the Election Notice and (ii)
the date which is one hundred eighty (180) days after the occurrence of the
Casualty, (c) if such prepayment is not made on a Monthly Payment Date, Borrower
shall also pay interest that would have accrued on the principal balance of the
Note to, but not including, the next Monthly Payment Date, and (d) concurrently
with such prepayment, Senior Borrower shall prepay the Senior Loan in full in
accordance with the terms of the Senior Loan Agreement.
2.4.4    Mandatory Prepayments.


 
24
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(a)    In the event of any Liquidation Event, Borrower shall cause the related
Net Liquidation Proceeds After Debt Service to be deposited with Lender, which
proceeds shall then be applied by Lender on the next Business Day towards the
amount necessary to fully repay the Loan including all interest accrued to the
date of prepayment and any other sums then due and payable by Borrower to
Lender. Any amounts of Net Liquidation Proceeds After Debt Service in excess of
the Debt shall be paid to Borrower. Notwithstanding anything to the contrary
contained herein, so long as no Event of Default has occurred and is continuing,
no Prepayment Fee or any other prepayment premium, penalty or fee shall be
payable in connection with a prepayment pursuant to this Section 2.4.4 following
a Liquidation Event within the meaning of clause (i) or clause (ii) of the
definition thereof.
(b)    Borrower shall notify Lender of any Liquidation Event not later than one
Business Day following the first date on which Borrower has knowledge of such
event. Borrower shall be deemed to have knowledge of (i) a sale (other than a
foreclosure sale) of the Property on the date on which a contract of sale for
such sale is entered into, and a foreclosure sale, on the date notice of such
foreclosure sale is given, and (ii) a refinancing of the Property, on the date
on which a commitment for such refinancing has been entered into. The provisions
of this Section 2.4.4 shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Senior Loan or
Transfer of the Property set forth in this Agreement and the other Loan
Documents.
2.4.5    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower or is otherwise recovered by Lender,
such tender or recovery shall be deemed to be a voluntary prepayment by Borrower
in violation of the prohibition against prepayment set forth in Section 2.4.1
hereof, and Borrower shall pay, as part of the Debt, all of: (i) all accrued
interest at the Interest Rate and, if such tender and acceptance is not made on
a Monthly Payment Date, interest that would have accrued on the Debt to, but not
including, the next Monthly Payment Date, (ii) an amount equal to the Prepayment
Fee, if prior to the Open Prepayment Date, and (iii) in the event the payment
occurs on or prior to the Prepayment Lockout Expiration Date, the Liquidated
Damages Amount in accordance with Section 2.4.5(b) below.
(b)    IF FOLLOWING THE ACCELERATION OF THE LOAN BY LENDER AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, ALL OR ANY PART OF THE LOAN IS REPAID ON OR PRIOR TO THE
PREPAYMENT LOCKOUT EXPIRATION DATE, THEN BORROWER SHALL PAY TO LENDER, AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, AND IN ADDITION TO ANY AND ALL OTHER
SUMS AND FEES PAYABLE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AN
AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE PRINCIPAL AMOUNT BEING REPAID (THE
“LIQUIDATED DAMAGES AMOUNT”).
2.4.6    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents,
release the Lien of the Pledge Agreement. Borrower shall pay all costs, taxes
and expenses associated with the release of the Lien of the Pledge Agreement,
including Lender’s reasonable attorneys’ fees.


 
25
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




2.4.7    Prepayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender all unpaid interest on the portion of the
Outstanding Principal Balance prepaid plus, if the Repayment Date is not a
Monthly Payment Date, all interest accruing for the full Interest Period in
which the Repayment Date falls.
(b)    On the Repayment Date, Borrower shall pay to Lender (i) the Prepayment
Fee (if such payment is made prior to the Open Prepayment Date) and (ii) all
other sums, then due under the Note, this Agreement, the Pledge Agreement, and
the other Loan Documents.
(c)    Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the repayment or prepayment (including without limitation,
any costs and expenses associated with a release of the Lien of the Pledge
Agreement as set forth in Section 2.4.6 above and reasonable attorneys’ fees and
expenses).
ARTICLE 3

REPRESENTATIONS AND WARRANTIES
Section 3.1    Borrower Representations. Borrower represents and warrants that,
except to the extent (if any) disclosed on Schedule IV hereto with reference to
a specific subsection of this Section 3.1:
3.1.1    Organization; Special Purpose. Each of Borrower and Senior Borrower is
duly organized, validly existing and in good standing with full power and
authority to own its assets and conduct its business, and Senior Borrower is
duly qualified and in good standing in the jurisdiction in which the Property is
located, and each of Borrower and each Senior Borrower is duly qualified and in
good standing in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualification, and
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents by it, and has the
power and authority to execute, deliver and perform under this Agreement, the
other Loan Documents and all the transactions contemplated hereby. Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged. Each of Borrower and each Senior Borrower
is a Special Purpose Bankruptcy Remote Entity.
3.1.2    Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by Borrower and constitute a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
3.1.3    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will


 
26
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




not conflict with any provision of any law or regulation to which Borrower or
Senior Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s or Senior Borrower’s organizational documents or any agreement or
instrument to which Borrower or Senior Borrower is a party or by which it is
bound, or any order or decree applicable to Borrower or Senior Borrower, or
result in the creation or imposition of any Lien on any of Borrower’s or Senior
Borrower’s assets or property (other than pursuant to the Loan Documents).
3.1.4    Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrower’s knowledge, threatened against Borrower,
Senior Borrower, Guarantor, the Manager the Collateral or any Individual
Property in any court or by or before any other Governmental Authority which, if
adversely determined, is reasonably expected to result in a Material Adverse
Effect with respect to any such parties.
3.1.5    Agreements. Neither Borrower nor Senior Borrower is a party to any
agreement or instrument or subject to any restriction which is reasonably
expected to result in a Material Adverse Effect. Neither Borrower nor Senior
Borrower is in default with respect to any order or decree of any court or any
order, regulation or demand of any Governmental Authority, which default is
reasonably expected to result in a Material Adverse Effect. Neither Borrower nor
Senior Borrower is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which it is a party or by which it, the Collateral or the Property is bound
which is reasonably expected to result in a Material Adverse Effect. Neither
Borrower nor Senior Borrower has any material financial obligation (contingent
or otherwise) under any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which Borrower or Senior Borrower is a party or
by which Borrower, Senior Borrower, the Collateral or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation, management, leasing and improvement of the Property (including,
without limitation, pursuant to the four (4) Management Agreements),
(b) obligations under the Loan Documents and the Senior Loan Documents, and (c)
obligations, covenants or conditions contained in any Permitted Encumbrance, the
Leases and any Major Contract.
3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.
3.1.7    Title. Senior Borrower has good, marketable and insurable fee simple
title to the real property comprising part of the Property and good title to the
balance of the Property owned by it, free and clear of all Liens whatsoever
except the Permitted Encumbrances. Borrower owns the Collateral free and clear
of all Liens whatsoever. The Pledge Agreement, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create a valid, first priority, perfected Lien on Borrower’s
interest in the Pledged Collateral. To Borrower’s knowledge, there are no
mechanics’, materialman’s or other similar Liens or claims which have been filed
for work, labor or materials affecting any Individual Property which are or may
be Liens prior to, or equal or coordinate with, the Lien of the Mortgage. None
of the Permitted Encumbrances, individually or in the aggregate, (a) materially
interfere with the benefits of the security intended to be provided by this
Agreement, (b) materially and adversely


 
27
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




affect the value of any Individual Property or the Collateral, (c) impair the
use or operations of any Individual Property (as currently used), or (d) impair
Borrower’s ability to pay its Obligations in a timely manner.
3.1.8    ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) neither Borrower, Senior Borrower nor any Commonly Controlled Entity
sponsors is obligated to contribute to, and neither Borrower, Senior Borrower
nor any Commonly Controlled Entity is itself, an “employee benefit plan,” as
defined in Section 3(3) of ERISA, (ii) none of the assets of Borrower or Senior
Borrower constitutes or will constitute “plan assets” within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA, (iii) neither
Borrower nor Senior Borrower is or will be a “governmental plan” within the
meaning of Section 3(32) of ERISA, and (iv) neither Borrower nor Senior Borrower
nor any transaction by or with Borrower or Senior Borrower is or will be subject
to state statutes regulating investment of, or fiduciary obligations with
respect to, governmental plans. As of the date hereof, neither Borrower, Senior
Borrower, nor any member of a “controlled group of corporations” (within the
meaning of Section 414 of the Code) maintains, sponsors or contributes to a
“defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“multiemployer pension plan” (within the meaning of Section 3(37) of ERISA).
3.1.9    Compliance. Borrower, Senior Borrower and the Property (including, but
not limited to the Improvements) and the use thereof comply in all material
respects with all applicable Legal Requirements, including parking, building and
zoning and land use laws, ordinances, regulations and codes. Neither Borrower
nor Senior Borrower has committed any act which may give any Governmental
Authority the right to cause Borrower or Senior Borrower to forfeit its interest
in the Collateral or the Property or any part thereof or any monies paid in
performance of Borrower’s Obligations under any of the Loan Documents. The
Property is used exclusively as an office building and other appurtenant and
related uses. No legal proceedings are pending or, to the knowledge of Borrower,
threatened with respect to the zoning of the Property. Neither the zoning nor
any other right to construct, use or operate the Property is in any way
dependent upon or related to any property other than the Property. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property and all other restrictions, covenants and conditions affecting
the Property.
3.1.10    Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been prepared by or on
behalf of Borrower, Senior Borrower, Guarantor and their Affiliates and
delivered to Lender in connection with the Loan (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of the Property as of the date of such reports in all material
respects, and (iii) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. Neither Borrower nor Senior
Borrower has any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements. Since the date of the financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower, Senior Borrower or the Property or any Individual Property from that
set forth in said financial statements.


 
28
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




3.1.11    Condemnation. No Condemnation or other proceeding has been commenced
or, to Borrower’s knowledge, is threatened with respect to all or any portion of
any Individual Property or for the relocation of roadways providing access to
such Individual Property.
3.1.12    Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained
and are in full force and effect without default thereunder. Each Individual
Property has rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities adequate to service such Individual
Property for its intended uses.
3.1.13    Separate Lots. Each Individual Property is comprised of one (1) or
more parcels which constitute separate tax lots and do not constitute a portion
of any other tax lot not a part of such Individual Property.
3.1.14    Assessments. To Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property. To Borrower’s knowledge, there are not any contemplated
improvements to any Individual Property that may result in such special or other
assessments.
3.1.15    Enforceability. The Loan Documents are not subject to any right of
rescission, set‑off, counterclaim or defense by Borrower, Senior Borrower or
Guarantor including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable, and neither Borrower, Senior Borrower nor
Guarantor has asserted any right of rescission, set‑off, counterclaim or defense
with respect thereto.
3.1.16    Assignment of Leases. The Assignment of Leases and Rents dated as of
the date hereof and granted to Senior Lender creates a valid assignment of, or a
valid security interest in, certain rights under the Leases. No Person other
than Senior Lender has any interest in or assignment of the Leases or any
portion of the Rents due and payable or to become due and payable thereunder.
3.1.17    Insurance. Borrower has obtained (or caused Senior Borrower to obtain)
and has delivered to Lender certificates of the Policies, with all premiums
prepaid thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. To Borrower’s knowledge, no Person,
including Borrower and Senior Borrower, has done, by act or omission, anything
which would impair the coverage of any of the Policies.
3.1.18    Licenses. All necessary certificates of occupancy for the current use
of each Individual Property, and all other certifications, permits, licenses and
approvals required Senior Borrower for the legal use, occupancy and operation of
each Individual Property as an office building and/or parking garage
(collectively, the “Licenses”) have been obtained and are in full force and
effect unless such failure to obtain is not reasonably expected to result in a
Material Adverse Effect. Borrower shall (or shall cause Senior Borrower to) keep
and maintain all Licenses necessary for (i) the operation of the 555 W. Fifth
Property as an office building with an ancillary parking garage and (ii) the
operation of the 350 S. Figueroa Property as a parking garage.


 
29
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




3.1.19    Flood Zone. None of the Improvements on any Individual Property are
located in an area identified by the Federal Emergency Management Agency as a
special flood hazard area, or, if so located the flood insurance required
pursuant to Section 5.1.1(a) hereof is in full force and effect with respect to
such Individual Property.
3.1.20    Physical Condition. To Borrower’s knowledge, except as may be
expressly set forth in the Physical Conditions Report, each Individual Property,
including all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping and all structural components, are in good condition, order and
repair in all material respects, normal wear and tear excepted; there exists no
structural or other material defects or damages in any Individual Property,
whether latent or otherwise, that are reasonably expected to result in a
Material Adverse Effect, and neither Borrower nor Senior Borrower has received
notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or any termination or threatened
termination of any policy of insurance or bond.
3.1.21    Boundaries. All of the Improvements which were included in determining
the appraised value of each Individual Property lie wholly within the boundaries
and building restriction lines of such Individual Property, and no improvements
on adjoining properties encroach upon any Individual Property, and no easements
or other encumbrances affecting any Individual Property encroach upon any of the
Improvements, so as to affect the value or marketability of such Individual
Property, except those which are set forth on the Survey.
3.1.22    Leases. The rent roll attached hereto as Schedule I is true, complete
and correct in all material respects (except certain Tenant names on Schedule I
may be d/b/a’s) and the Property is not subject to any Leases other than the
Leases described in Schedule I. Senior Borrower is the owner and lessor of
landlord’s interest in the Leases. No Person has any possessory interest in any
Individual Property or right to occupy the same except under and pursuant to the
provisions of the Leases. Except as disclosed on Schedule I or in the estoppel
certificates delivered to Lender, the Leases identified on Schedule I are in
full force and effect and there are no material defaults thereunder by Senior
Borrower, or to the knowledge of Borrower, any Tenant, and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copies of the Leases delivered to
Lender are true and complete in all material respects, and, to Borrower’s
knowledge, there are no oral agreements with respect thereto. No Rent (including
security deposits) has been paid more than one (1) month in advance of its due
date. Except as expressly set for on Schedule I (a) all work to be performed by
Senior Borrower under each Lease has been performed as required and has been
accepted by the applicable Tenant, (b) any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Senior Borrower to any Tenant has already been received by such
Tenant, and (c) the Tenants under the Leases have accepted possession of and are
in occupancy of all of their respective demised Property (provided, that Tenants
such as WeWork Companies Inc. and Regus, that rent space to third parties, shall
be deemed to be in occupancy if such Tenants are in possession of the demised
premises and the demised space is available to rent to such third parties) and
have commenced the payment of full, unabated rent under the Leases. Borrower has
delivered to Lender a true, correct and complete list of all security deposits
made by Tenants at any


 
30
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Individual Property which have not been applied (including accrued interest
thereon), all of which are held by Senior Borrower in accordance with the terms
of the applicable Lease and applicable Legal Requirements. Each Tenant under a
Major Lease is free from bankruptcy or reorganization proceedings. No Tenant
under any Lease (or any sublease) is an Affiliate of Borrower or Senior Borrower
(other than with respect to the Lease with the Manager). Except as disclosed on
Schedule I, the Tenants under the Leases are open for business and paying full,
unabated rent. There are no brokerage fees or commissions due and payable in
connection with the leasing of space at the Property, except as has been
previously disclosed to Lender in writing or as disclosed on Schedule I. There
has been no prior sale, transfer or assignment, hypothecation or pledge of any
Lease or of the Rents received therein by Senior Borrower (or by any
predecessor-in-interest which is binding on Senior Borrower) which is still in
effect. To Borrower’s knowledge, no Tenant listed on Schedule I has assigned its
Lease or sublet all or any portion of the premises demised thereby. No Tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the leased premises or the building of which the
leased premises are a part.
3.1.23    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under applicable Legal Requirements in connection with the transfer of the
Property to Senior Borrower have been paid or are being paid simultaneously
herewith. All recording or other similar tax required to be paid under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Pledge Agreement, have been paid or are being paid
simultaneously herewith. All Taxes due and owing in respect of the Property have
been paid, or an escrow of funds in an amount sufficient to cover such payments
has been established under the Senior Loan Documents or are insured against by
the Title Insurance Policy.
3.1.24    Tax Filings. To the extent required, Borrower and Senior Borrower have
filed (or have obtained effective extensions for filing) all federal and
material state, commonwealth, district and local tax returns required to be
filed and has paid all federal, state, commonwealth, district and local taxes,
charges and assessments due and payable by Borrower or Senior Borrower.
Borrower’s and Senior Borrower’s tax returns (if any) properly reflect the
income and taxes of Borrower and Senior Borrower for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable Governmental Authority upon audit.
3.1.25    No Fraudulent Transfer. Borrower (i) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) received reasonably equivalent value in exchange
for its Obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is, and immediately following the making of
the Loan, will be, greater than Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and


 
31
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




other commitments) beyond its ability to pay such Indebtedness and liabilities
as they mature (taking into account the timing and amounts of cash to be
received by Borrower and the amounts to be payable on or in respect of the
obligations of Borrower). No petition in bankruptcy has been filed against
Borrower, Senior Borrower or Guarantor (or any of their respective Affiliates
that own direct or indirect beneficial interests in the Property) and none of
such Persons has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower nor
Senior Borrower, nor any of their respective Affiliates that own direct or
indirect beneficial interests in the Property, are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s or Senior
Borrower’s assets or properties, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.
3.1.26    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
3.1.27    Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof.
3.1.28    Organizational Status. Borrower’s exact legal name is: MAGUIRE
PROPERTIES–555 W. FIFTH MEZZ I, LLC. Borrower is of the following organizational
type (e.g., corporation, limited liability company): limited liability company,
and the jurisdiction in which Borrower is organized is: Delaware. Borrower’s Tax
I.D. number is 46-3431852 and Borrower’s Delaware Organizational I.D. number is
6081149. 555 W. Fifth Senior Borrower’s Tax I.D. number is 20-0023239 and 555 W.
Fifth Senior Borrower’s Delaware Organizational I.D. number is 3658031. 350 S.
Figueroa Senior Borrower’s Tax I.D. number is 20-2899360 and 350 S. Figueroa
Senior Borrower’s Delaware Organizational I.D. number is 3975178.
3.1.29    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.30    No Casualty. None of the Improvements at any Individual Property have
suffered any material casualty or damage which has not been fully repaired and
the cost thereof fully paid.
3.1.31    Purchase Options. Neither the Collateral nor any Individual Property,
nor any part thereof, are subject to any purchase options, rights of first
refusal to purchase, rights of first offer to purchase or other similar rights
in favor of third parties.
3.1.32    FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.


 
32
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




3.1.33    Investment Company Act. Borrower is not (i) an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
3.1.34    Use of Property. The 555 W. Fifth Property consists solely of an
office building and related operations (including an ancillary parking garage
and retail operations and storage) and is used for no other purpose, and the 350
S. Figueroa Property consists solely of a parking garage and is used for no
other purpose.
3.1.35    Fiscal Year. Each fiscal year of Borrower commences on January 1.
3.1.36    Other Debt. Borrower has no Indebtedness which has not heretofore been
repaid in full or for which Borrower’s obligations to pay have been indefeasibly
released, other than the Loan, Permitted Encumbrances and Permitted
Indebtedness.
3.1.37    Contracts.
(a)    Neither Borrower nor Senior Borrower has entered into, or is bound by,
any Major Contract which continues in existence, except those previously
disclosed in writing to Lender.
(b)    To the best of Borrower’s knowledge, each of the Major Contracts is in
full force and effect. There are no monetary or other material defaults by
Borrower or Senior Borrower under any Major Contracts and, to the best knowledge
of Borrower, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Senior Borrower, Manager, Parking Manager
or any other Person acting on Borrower’s or Senior Borrower’s behalf has given
or received any notice of default under any of the Major Contracts that remains
uncured or in dispute.
(c)    Borrower has delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender.
(d)    Except for the Manager under the Management Agreements, no Major Contract
has as a party an Affiliate of Borrower or Senior Borrower. All fees and other
compensation due and owing for services previously performed under the
Management Agreements have been paid in full.
3.1.38    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower related to Borrower, Senior Borrower,
Guarantor, the Collateral or any Individual Property which is reasonably
expected to have a Material Adverse Effect.
3.1.39    Other Obligations and Liabilities. Neither Borrower nor Senior
Borrower has any liabilities or other obligations that arose or accrued prior to
the date hereof that, either individually or in the aggregate, which is
reasonably expected to have a Material Adverse Effect.


 
33
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




3.1.40    Intentionally Omitted.
3.1.41    Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower, Senior Borrower nor, to Borrower’s knowledge, any
other party to any Operations Agreement, is in default thereunder which is
reasonably expected to result in a Material Adverse Effect, and to the best of
Borrower’s knowledge, there are no conditions which, with the passage of time or
the giving of notice, or both, would constitute a default thereunder which is
reasonably expected to result in a Material Adverse Effect.
3.1.42    No Prohibited Persons. Neither Borrower, Senior Borrower nor any owner
of a direct or indirect interest in Borrower or Senior Borrower (i) is listed on
any Government Lists, (ii) is a person who has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC or in any enabling legislation or other
Presidential Executive Orders in respect thereof, (iii) has been previously
indicted for or convicted of any felony involving a crime or crimes of moral
turpitude or for any Patriot Act Offense, or (iv) is currently under
investigation by any Governmental Authority for alleged criminal activity. For
purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Government Lists”. The representations contained in
this Section 3.1.42 shall not be deemed to apply to owners of shares of common
stock in any indirect owner of Borrower or Senior Borrower whose shares are
listed on a publicly traded exchange and acquired such shares through such
exchange.
3.1.43    Illegal Activity. No portion of the Property or the Collateral has
been or will be purchased with proceeds of any illegal activity, and to the best
of Borrower’s knowledge, there are no illegal commercial activities or
commercial activities relating to controlled substances at the Property
(including, without limitation, any growing, distributing and/or dispensing of
marijuana for commercial purposes, medical or otherwise for so long as the
foregoing is a violation of a Legal Requirement of any applicable Governmental
Authority).
3.1.44    350 S. Figueroa Property Documents.
(a)    Borrower has delivered to Lender true, correct and complete copies of
each of the 350 S. Figueroa Property Documents. There are no other agreements,
instruments or other documents to which Borrower or Senior Borrower is a party
or by which Borrower or


 
34
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Senior Borrower may be bound relating to the creation and/or governance of the
vertical subdivision of the building located at 350 S. Figueroa Street, Los
Angeles, California, containing the 350 S. Figueroa Property (the “350 S.
Figueroa Property Building”). The 350 S. Figueroa Property Documents are in full
force and effect.
(b)    Neither 350 S. Figueroa Borrower, nor to Borrower’s knowledge, any other
party to the 350 S. Figueroa Property Documents is in default thereunder, and,
to Borrower’s knowledge, there are no conditions which, with the passage of time
or the giving of notice, or both, would constitute a default hereunder.
3.1.45    Pledged Collateral.
(a)    Borrower is the sole beneficial owner of the Pledged Collateral and no
Lien exists or will exist (except the Permitted Encumbrances) upon the Pledged
Collateral at any time (and no right or option to acquire the same exists in
favor of any other Person).The Pledged Collateral is not and will not be subject
to any contractual restriction upon the transfer thereof (except for any such
restriction contained in the Pledge Agreement).
(b)    The chief place of business of Borrower and the office where Borrower
keeps its records concerning the Pledged Collateral will be located at all times
at the address specified as Borrower’s address in Section 10.6.
(c)    The Pledged Securities have been duly authorized and validly issued and
are fully paid and non-assessable and are not subject to any options to purchase
or similar rights of any Person.
(d)    The Security Documents create a valid security interest in the Pledged
Collateral, securing the payment of the Debt, and upon the filing in the
appropriate filing offices of the financing statements to be delivered pursuant
to this Agreement, such security interests will be perfected, first priority
security interests, and all filings and other actions necessary to perfect such
security interests will have been duly taken. Upon the exercise of its rights
and remedies under the Pledge Agreement, Lender will succeed to all of the
rights, titles and interest of Borrower in each Senior Borrower without the
consent of any other Person and will, without the consent of any other Person,
be admitted as the sole member in each Senior Borrower.
3.1.46    Perfection of Accounts. Borrower hereby represents and warrants to
Lender that:
(a)    This Agreement, together with the other Loan Documents, creates a valid
and continuing security interest (as defined in the Uniform Commercial Code) in
the Subordinate Deposit Account and the Accounts in favor of Lender, which
security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold or otherwise conveyed the
Subordinate Deposit Account or any of the Accounts;
(b)    The Subordinate Deposit Account and the Accounts constitute “deposit
accounts” or “securities accounts” within the meaning of the Uniform Commercial
Code; and


 
35
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(c)    None of the Subordinate Deposit Account or any of the Accounts are in the
name of any Person other than Borrower, as pledgor, or Lender, as pledgee.
Borrower has not consented to the Deposit Bank’s complying with instructions
with respect to the Subordinate Deposit Account or any of the Accounts from any
Person other than Lender.
3.1.47    Senior Loan. The Senior Loan has been fully funded in the amount of
$319,000,000.00. The outstanding principal balance of the Senior Loan, as of the
Closing Date, is $319,000,000.00. No default, breach, violation or event of
default has occurred under any Senior Loan Document which remains uncured or
unwaived and no circumstance, event or condition has occurred or exists which,
with the giving of notice and/or the expiration of the applicable period would
constitute an Event of Default under the Senior Loan Documents. Each and every
representation and warranty of Senior Borrower made to Senior Lender contained
in any one or more of the Senior Loan Documents is true, correct, complete and
accurate in all material respects as of the date hereof and are hereby
incorporated into this Agreement and deemed made hereunder as and when made
thereunder and shall remain incorporated without regard to any waiver, amendment
or other modification thereof by the Senior Lender or to whether the related
Senior Loan Document has been repaid, defeased or otherwise terminated, unless
otherwise consented to in writing by Lender.
Section 3.2    Survival of Representations. The representations and warranties
set forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE 4

BORROWER COVENANTS
Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:
Section 4.1    Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.
Section 4.2    Due on Sale and Encumbrance; Transfers of Interests. Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its stockholders, general partners and members, as applicable, and
principals of Borrower in owning the Collateral and in causing Senior Borrower
to operate properties such as the Property in agreeing to make the Loan, and
will continue to rely on Borrower’s ownership of the Collateral as a means of
maintaining the value of the Collateral and the Property as security for
repayment of the Debt and the performance of the Other Obligations. Without the
prior written consent of Lender, but, in each instance, subject to the
provisions of Article 7, neither Borrower, Senior Borrower nor any other Person
having a direct or indirect ownership or beneficial interest in Borrower or
Senior Borrower shall sell, convey, mortgage, grant, bargain, encumber, pledge,
assign or transfer the Collateral or the Property or any part thereof, or any
interest, direct or indirect, in Borrower or Senior Borrower, whether
voluntarily or involuntarily or enter into or subject any Individual Property to
a PACE Loan (a “Transfer”). A Transfer within the meaning of this Section 4.2
shall be deemed to include (i) the sale of any Individual Property or any part


 
36
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




thereof pursuant to an installment sales agreement for a price to be paid in
installments; (ii) an agreement by Senior Borrower for the leasing of all or a
substantial part of any Individual Property for any purpose other than the
actual occupancy by a space Tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Senior Borrower’s right,
title and interest in and to any Leases or any Gross Revenue (provided, that,
any Leases to Tenants such as WeWork Companies Inc. and Regus, for the use of
the demised premises to rent space to third parties, shall be deemed to comply
with this provision); (iii) if Borrower, Senior Borrower, Guarantor or any
general partner, managing member or controlling shareholder of Borrower, Senior
Borrower or Guarantor is a corporation, the voluntary or involuntary sale,
conveyance or transfer of such corporation’s stock (or the stock of any
corporation directly or indirectly controlling such corporation by operation of
law or otherwise) or the creation or issuance of new stock; (iv) if Borrower,
Senior Borrower, Guarantor or any general partner, managing member or
controlling shareholder of Borrower, Senior Borrower or Guarantor is a limited
or general partnership, joint venture or limited liability company, the change,
removal, resignation or addition of a general partner, managing partner, limited
partner, joint venturer or member or the transfer of the partnership interest of
any general partner, managing partner or limited partner or the transfer of the
interest of any joint venturer or member; and (v) any pledge, hypothecation,
assignment, transfer or other encumbrance of any direct or indirect ownership
interest in Borrower or Senior Borrower.
Section 4.3    Liens.
(a)    Subject to Borrower’s contest rights set forth in this Section 4.3,
Borrower shall not create, incur, assume or permit to exist any Lien on any
direct or indirect interest in Borrower, Senior Borrower or any portion of the
Collateral or any Individual Property, except for the Permitted Encumbrances
and, with respect to other Liens, shall discharge (or cause Senior Borrower to
discharge) such Liens within thirty (30) days after Borrower or Senior Borrower
receives written notice of the filing of a Lien. Borrower, at Senior Borrower’s
expense, may cause Senior Borrower to contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Liens, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (iii) neither the Collateral,
the applicable Individual Property nor any part thereof or interest therein will
be in danger of being sold, forfeited, terminated, canceled or lost; (iv)
Borrower shall cause Senior Borrower promptly upon final determination thereof
to pay the amount of any such Liens, together with all costs, interest and
penalties which may be payable in connection therewith; (v) if Senior Borrower
is contesting Liens in excess $750,000, individually or in the aggregate (the
“Contest Threshold”), to insure the payment of such Liens, Borrower shall cause
Senior Borrower to deliver to Lender either (A) cash, or other security as may
be approved by Lender, in an amount equal to one hundred fifteen percent (115%)
of the contested amount over the Contest Threshold or (B) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (vi) failure to pay such Liens will not subject Lender to any civil
liability (other than immaterial fines which Senior Borrower promptly pays in
full) or criminal liability, (vii) such contest shall not materially and
adversely affect the ownership, use or occupancy of the applicable Individual
Property (provided, however, that no such security will be required if Senior
Borrower has provided adequate security for the same to Senior Lender in
accordance with the Senior Loan Documents), and (viii) Borrower shall, upon
request by Lender, cause Senior Borrower to give


 
37
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Lender prompt notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(vii) of this Section 4.3(a). Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto at any time when, in
the reasonable judgment of Lender, the entitlement of such claimant is
established and the Collateral or the applicable Individual Property (or any
material part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of the Mortgage being primed by any related Lien.
(b)    Notwithstanding Section 4.3(a) above, it shall not be an Event of Default
under the terms and conditions of this Section 4.3(a) if, in respect of a
mechanic’s or materialman’s Lien asserted against any Individual Property (each,
a “Mechanic’s Lien”) (i) within thirty (30) days (or sixty (60) days in the case
of a Mechanic’s Lien resulting from or relating to work contracted for by a
Tenant) of obtaining knowledge of such Mechanic’s Lien, Borrower shall have
caused Senior Borrower to provide Lender with written notice thereof and Senior
Borrower shall have furnished to Lender either (A) cash, or other security as
may be approved by Lender, in an amount equal to one hundred fifteen percent
(115%) of the contested amount, or (B) a payment and performance bond in amount
equal to one hundred percent (100%) of the amount of the contested amount from a
surety acceptable to Lender in its reasonable discretion, plus in each instance
a reasonable additional sum to pay all costs, interest and penalties that may be
imposed or incurred in connection therewith (provided, however, that no such
security will be required if Senior Borrower has provided adequate security for
the same to Senior Lender in accordance with the Senior Loan Documents), (ii)
such Mechanic’s Lien was not consented to by Senior Borrower, and (iii) Senior
Borrower shall otherwise be contesting such Mechanic’s Lien in good faith and
with due diligence subject to terms and conditions set forth in Section 4.3(a)
above.
(c)    Notwithstanding Section 4.3(a) above, to the extent that any Tenant
(other than a Tenant that is an Affiliate of Borrower or Senior Borrower) is
responsible for discharging any Mechanic’s Lien under the terms of the
applicable Lease (any such Mechanic’s Lien, a “Tenant Lien”), Borrower shall not
be required to cause Senior Borrower to discharge and release such Tenant Lien
so long as Borrower is using (or is causing Senior Borrower to use) commercially
reasonable efforts to obtain or cause such Tenant to obtain a discharge or
release of such Tenant Lien, provided that in each case during the pendency of
such enforcement until Borrower or Senior Borrower has obtained a discharge and
release of such Tenant Lien:  (i) no Event of Default shall exist and be
continuing hereunder, and (ii) if the claimed amounts under such Tenant Lien,
together with all other Tenant Liens then outstanding, exceed $2,250,000,
Borrower shall provide (or cause Senior Borrower to provide) security reasonably
acceptable to Lender (which may include the deposit of such amount with Lender)
in an amount equal to one hundred percent (100%) of (A) the amount of the Tenant
Lien plus (B) any additional fees or expenses or charges arising from such
Tenant Lien (provided, however, that no such security will be required if Senior
Borrower has provided adequate security for the same to Senior Lender in
accordance with the Senior Loan Documents).  Notwithstanding any of the
foregoing, the creation of any such reserves or the furnishing of any bond or
other security, Borrower shall (or shall cause Senior Borrower to) promptly
discharge and release such Tenant Lien (A) in the event of any determination by
a court of competent jurisdiction that the Tenant is not responsible for
discharging such Tenant Lien, (B) if, in Lender’s reasonable judgment, the
Tenant Lien or the Property (or any portion thereof) is in imminent danger of
being foreclosed or (C) if, in Lender’s


 
38
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




reasonable judgment, Lender is likely to be subject to civil or criminal
damages, or other fines or penalties as a result of the Tenant Lien.
Section 4.4    Special Purpose. Without in any way limiting the provisions of
this Article 4, each of Borrower and Senior Borrower shall at all times be a
Special Purpose Bankruptcy Remote Entity. Neither Borrower nor Senior Borrower
shall directly or indirectly make any change, amendment or modification to its
organizational documents, or otherwise take any action which is reasonably
expected to result in Borrower or Senior Borrower not being a Special Purpose
Bankruptcy Remote Entity.
Section 4.5    Existence; Compliance with Legal Requirements. Borrower shall
(and shall cause Senior Borrower to) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its existence, rights,
licenses, permits, franchises and all applicable governmental authorizations
necessary for the operation of the Property and comply with all Legal
Requirements applicable to it and the Property, unless such failure to preserve,
renew, keep or comply is not reasonably expected to result in a Material Adverse
Effect. There shall never be committed by Borrower or Senior Borrower, and
neither Borrower nor Senior Borrower shall permit any other Person in occupancy
of or involved with the operation or use of the Property to commit any act or
omission affording the federal government or any state or local government the
right of forfeiture against the Property or any part thereof or any monies paid
in performance of Borrower’s or Senior Borrower’s obligations under any of the
Loan Documents or the Senior Loan Documents. Borrower hereby covenants and
agrees not to (and not to permit Senior Borrower to) commit, permit or suffer to
exist any act or omission affording such right of forfeiture. Borrower shall
(and shall cause Senior Borrower to) at all times preserve all the remainder of
its property used or useful in the conduct of its business and shall keep the
Property in good working order and repair, and from time to time make, or cause
to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto.
Section 4.6    Taxes and Other Charges. Subject to Borrower’s contest rights as
set forth in this Section 4.6, Borrower shall (or shall cause Senior Borrower
to) pay all Taxes and Other Charges now or hereafter levied, assessed or imposed
prior to delinquency, and shall (or shall cause Senior Borrower to) upon request
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent (provided, however, that
Borrower need not pay (or cause Senior Borrower to pay) Taxes directly nor
furnish (or cause Senior Borrower to furnish) such receipts for payment of Taxes
paid by Senior Lender pursuant to the Senior Loan Documents. Upon request,
Borrower shall not permit or suffer (and shall not permit Senior Borrower to
permit or suffer), and shall promptly discharge (or cause Senior Borrower to
discharge), any Lien or charge against any Individual Property with respect to
Taxes and Other Charges, and shall promptly pay (or cause Senior Borrower to
pay) for all utility services provided to any Individual Property. After prior
notice to Lender, Borrower may cause Senior Borrower, at Senior Borrower’s
expense, to contest by appropriate legal proceeding, conducted in good faith and
with due diligence, the amount or validity of any Taxes or Other Charges,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
applicable Individual Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, canceled or lost; (iv) Borrower
shall promptly upon final determination thereof pay (or shall cause Senior
Borrower to pay) the amount of any such Taxes or Other Charges, together with
all


 
39
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




costs, interest and penalties which may be payable in connection therewith;
(v) such proceeding shall suspend the collection of Taxes or Other Charges from
the Property, unless Borrower or Senior Borrower has previously paid such Taxes
or Other Charges; (vi) Borrower shall cause Senior Borrower to deposit with
Lender cash, or other security as may be approved by Lender, in an amount equal
to one hundred fifteen percent (115%) of the contested amount, to insure the
payment of any such Taxes or Other Charges, together with all interest and
penalties thereon, unless Borrower has previously paid such Taxes or Other
Charges (provided, however, that no such security will be required if Senior
Borrower has provided adequate security for the same to Senior Lender in
accordance with the Senior Loan Documents), (vii) failure to pay such Taxes or
Other Charges will not subject Lender to any civil or criminal liability, and
(viii) such contest shall not affect the ownership, use or occupancy of the
applicable Individual Property. Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto at any time when, in
the reasonable judgment of Lender, the entitlement of such claimant is
established and the applicable Individual Property (or any material part thereof
or interest therein) shall be in danger of being sold, forfeited, terminated
cancelled or lost or there shall be any danger of the Lien of the Pledge
Agreement being primed by any related Lien. Notwithstanding anything to the
contrary set forth above in this Section 4.6, Borrower shall at all times have
the right to cause Senior Borrower to contest through appropriate tax certiorari
proceedings Taxes and Other Charges already paid in full by Senior Borrower
without having to comply with the requirements above including, without
limitation, the notice requirements.
Section 4.7    Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or, to Borrower’s knowledge,
threatened against the Collateral, any Individual Property, Borrower, Senior
Borrower, Manager, Parking Manager or Guarantor which if adversely determined is
reasonably expected to result in a Material Adverse Effect.
Section 4.8    Access to Property. Borrower shall permit (and shall cause Senior
Borrower to permit) agents, representatives, consultants and employees of Lender
to inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice (which may be given verbally).
Section 4.9    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:
(a)    execute and deliver (or cause Senior Borrower to execute and deliver) to
Lender such documents, instruments, certificates, assignments and other
writings, and do (or cause Senior Borrower to do) such other acts necessary or
desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and
(b)    do and execute (or cause Senior Borrower to do and execute) all and such
further lawful and reasonable acts, conveyances and assurances for the better
and more effective carrying out of the intents and purposes of this Agreement
and the other Loan Documents, as Lender may reasonably require from time to
time, provided that such acts, conveyances and assurances shall be at no
material out-of-pocket expense to Borrower.
Section 4.10    Financial Reporting.


 
40
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




4.10.1    Generally. Borrower shall keep and maintain or will cause to be kept
and maintained proper and accurate books and records, in accordance with GAAP,
and, to the extent required under Section 8.1 hereof, the requirements of
Regulation AB, reflecting the financial affairs of Borrower and Senior Borrower
and all items of income and expense in connection with the operation of the
Collateral and the Property. Lender shall have the right from time to time
during normal business hours upon reasonable notice (which may be given
verbally) to Borrower to examine such books and records at the office of
Borrower, Senior Borrower or other Person maintaining such books and records and
to make such copies or extracts thereof as Lender shall desire. After an Event
of Default, Borrower shall (or shall cause Senior Borrower to) pay any costs
incurred by Lender to examine such books, records and accounts, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.
4.10.2    Quarterly Reports.
(a)    Not later than sixty (60) days following the end of each fiscal quarter,
Borrower shall (or shall cause Senior Borrower to) deliver to Lender:
(i)    unaudited financial statements, internally prepared in accordance with
GAAP including a balance sheet and profit and loss statement as of the end of
such quarter and for the corresponding quarter of the previous year, which
includes revenues, expenses, Operating Income and Operating Expenses for such
quarter and the year to date, and a comparison of the year to date results with
(i) the results for the same period of the previous year, and (ii) the Annual
Budget for such period and the Fiscal Year. Such statements for each quarter
shall be accompanied by an Officer’s Certificate certifying to the best of the
signer’s knowledge, (A) that such statements fairly represent the financial
condition and results of operations of Senior Borrower, (B) that as of the date
of such Officer’s Certificate, no Default exists under this Agreement, the Note
or any other Loan Document or, if so, specifying the nature and status of each
such Default and the action then being taken by Borrower or proposed to be taken
to remedy such Event of Default, and (C) that as of the date of each Officer’s
Certificate, no litigation exists involving Borrower, Senior Borrower, the
Collateral or the Property which if adversely determined would be reasonably
expected to result in a Material Adverse Effect, or, if so, specifying such
litigation and the actions being taking in relation thereto. Such financial
statements shall contain such other information as shall be reasonably requested
by Lender for purposes of calculations to be made by Lender pursuant to the
terms hereof.
(ii)    a true, correct and complete rent roll for the Property, dated as of the
last month of such fiscal quarter, showing the percentage of gross leasable area
of the Property, if any, leased as of the last day of the preceding calendar
quarter, the current annual rent for the Property, the expiration date of each
Lease, and such rent roll shall be accompanied by an Officer’s Certificate
certifying that such rent roll is true, correct and complete in all material
respects as of its date and stating whether Senior Borrower, within the past
three (3) months, has issued a notice of default with respect to any Lease which
has not been cured and the nature of such default and whether to Borrower’s
knowledge any material portion of the space demised under a Major Lease has been
sublet, and if it has, the name of the subtenant.


 
41
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(b)    Not later than forty-five (45) days following the end of each fiscal
quarter, Borrower shall (or shall cause Senior Borrower to) deliver to Lender:
(i)    such information as is required under Sections 8.1(d) and (e) hereof.
4.10.3    Annual Reports. Borrower shall (or shall cause Senior Borrower to)
deliver to Lender:
(i)     Not later than eighty-five (85) days after the end of each Fiscal Year,
unaudited financial statements, internally prepared in accordance with GAAP,
covering the Property, including a balance sheet and profit and loss statement
which includes revenues, expenses, Operating Income and Operating Expenses as of
the end of such year, which annual financial statements shall be accompanied by
an Officer’s Certificate in the form required pursuant to Section 4.10.2(i)
above; provided, however, unaudited financial statements delivered by Borrower
or Senior Borrower pursuant to clause (i) of Section 4.10.2 above for the fourth
quarter of a Fiscal Year, which include year-to-date revenues, expenses,
Operating Income and Operating Expenses for the Fiscal Year through the end of
the fourth quarter of such Fiscal Year and are otherwise delivered in accordance
with clause (i) of Section 4.10.2 shall satisfy the obligations of Borrower
under this clause (i);
(ii)    Not later than one hundred and twenty (120) days after the end of each
Fiscal Year of Borrower’s operations, audited financial statements certified by
an Independent Accountant in accordance with GAAP, and, to the extent required
under Section 8.1 hereof, the requirements of Regulation AB, covering the
Property, including a balance sheet and a profit and loss statement which
includes revenues, expenses, Operating Income and Operating Expenses as of the
end of such year; provided, however, that separate audited financial statements
for Borrower and the Property shall not be required if and to the extent the
information required pursuant to this subsection (ii) are part of the audited
financial statements of any direct or indirect equity holder in Borrower (which
financial statements contain a separate schedule covering the matters required
pursuant to this subsection (ii)), and which are delivered to Lender not later
than one hundred and twenty (120) days after the end of each Fiscal Year; and
(iii)    Not later than one hundred twenty (120) days after the end of each
Fiscal Year of Borrower’s operations, an annual summary of any and all Capital
Expenditures made at the Property during the prior twelve (12) month period.
(iv)    Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, such information as is required under Sections 8.1(d) and
(e) hereof.
4.10.4    Other Reports.
(a)    Borrower shall (or shall cause Senior Borrower to), within ten (10)
Business Days after request by Lender or, if all or part of the Loan is being or
has been included in a Securitization, by the Rating Agencies, furnish or cause
to be furnished to Lender and, if applicable, the Rating Agencies, in such
manner and in such detail as may be reasonably


 
42
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




requested by Lender or the Rating Agencies, such reasonable additional
information as may be reasonably requested with respect to the Property,
provided, however, that such additional information shall be obtained at no
material expense to Borrower.
(b)    Borrower shall (or shall cause Senior Borrower to ) submit to Lender the
financial data and financial statements required, and within the time periods
required, under clauses (f) and (g) of Section 8.1, if and when available.
4.10.5    Annual Budget. Borrower shall (or shall cause Senior Borrower to)
submit to Lender on the Closing Date the Annual Budget for the current Fiscal
Year. Thereafter, Borrower shall (or shall cause Senior Borrower to) submit to
Lender (for informational purposes only so long as no Trigger Period has
occurred and is continuing) by December 1 of each year the Annual Budget for the
succeeding Fiscal Year. During the continuance of a Trigger Period, Lender shall
have the right to approve each Annual Budget (which approval shall not be
unreasonably withheld so long as no Event of Default then exists), further
provided that (i) tenant improvement costs, landlord work costs and leasing
commissions that Senior Borrower is obligated to pay for or perform pursuant to
a Lease, (ii) Capital Expenditures required to be made to the Property pursuant
to the terms of a Lease or otherwise required pursuant to Legal Requirements, in
each case under clauses (i) and (ii) provided such Lease was entered into in
accordance with the terms of this Agreement (including Lender’s approval if
required hereunder) prior to the occurrence of a Trigger Period and (iii)
Permitted Leasing Expenses, are deemed to be approved in any Annual Budget
submitted for Lender’s approval as required in this subsection). Annual Budgets
delivered to Lender (other than during the continuance of a Trigger Period) or
approved by Lender (during the continuance of a Trigger Period) shall
hereinafter be referred to as an “Approved Annual Budget”. During the
continuance of a Trigger Period, until such time that any Annual Budget has been
approved by Lender, the then-current Approved Annual Budget with the Permitted
Budget Variances therefrom shall apply for all purposes hereunder. During the
continuance of a Trigger Period, neither Borrower, Senior Borrower nor Manager
shall change or modify the Annual Budget that has been approved by Lender
without the prior written consent of Lender. In addition, during a Trigger
Period, Lender may require Borrower, on a quarterly basis, to furnish (or cause
Senior Borrower to furnish) to Lender for approval (which approval shall not be
unreasonably withheld, conditioned or delayed so long as no Event of Default
then exists) an updated Annual Budget.
4.10.1    Extraordinary Operating Expenses: During the continuance of a Trigger
Period, in the event that Senior Borrower incurs an extraordinary operating
expense or extraordinary Capital Expenditure not set forth in the Approved
Annual Budget (each an “Extraordinary Operating Expense”), then Borrower shall
(or shall cause Senior Borrower to) promptly deliver to Lender a reasonably
detailed explanation of such proposed Extraordinary Operating Expense for
Lender’s approval; provided, however, Lender’s approval shall not be required
(i) with respect to any Extraordinary Operating Expense that is funded from a
source other than Gross Revenues or (ii) for any Extraordinary Operating Expense
that is required as the result of an emergency which requires Senior Borrower to
take immediate action pursuant to a Lease, Major Contract or Operations
Agreement or threatens life safety or structural issues at the Property. Any
Extraordinary Operating Expense approved by Lender (or for which no approval of
Lender is required pursuant to clause (ii) above) is referred to herein as an
(“Approved Extraordinary Operating Expense”). Borrower shall cause any funds
distributed to Senior Borrower for the payment of Approved Extraordinary
Operating Expenses pursuant to Section


 
43
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




6.13.1 of the Senior Loan Agreement to be used by Senior Borrower only to pay
for such Approved Extraordinary Operating Expenses or reimburse Senior Borrower
for such Approved Extraordinary Operating Expenses, as applicable.
Section 4.11    Title to the Pledged Collateral. Borrower shall warrant and
defend (a) its title to the Collateral (and shall cause Senior Borrower to
warrant and defend its title to the Property), and every part thereof, subject
only to Permitted Encumbrances and (b) the validity and priority of the Liens of
the Pledge Agreement, the Security Documents and this Agreement on the
Collateral, subject only to Permitted Encumbrances, in each case against the
claims of all Persons whomsoever. Borrower shall (or shall cause Senior Borrower
to) reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Collateral or the Property, other than as permitted hereunder, is claimed by
another Person.
Section 4.12    Estoppel Statement.
(a)    After request by Lender not more than once in any calendar year (or twice
a year prior to a Securitization), Borrower shall within five (5) Business Days
furnish Lender with a statement stating (i) the Outstanding Principal Balance of
the Note, (ii) the Interest Rate, (iii) the date installments of interest and/or
principal were last paid, (iv) any offsets or defenses to the payment and
performance of the Obligations, if any, and (v) that this Agreement and the
other Loan Documents have not been modified or if modified, giving particulars
of such modification. After request by Borrower not more than once in any
calendar year, Lender shall within fifteen (15) Business Days furnish Borrower
with a statement, stating (i) the Outstanding Principal Balance of the Note,
(ii) the Interest Rate and (iii) that, to Lender’s knowledge, this Agreement and
the other Loan Documents have not been modified or if modified, giving
particulars of such modification.
(b)    Borrower shall (or shall cause Senior Borrower to) use commercially
reasonable efforts to deliver to Lender, upon request, an estoppel certificate
from each Tenant under any Lease in form and substance reasonably satisfactory
to Lender (subject to requirements set forth in such Lease); provided, that
Borrower shall not be required to deliver (or cause Senior Borrower to deliver)
such certificates more frequently than one (1) time in any calendar year (except
that prior to a Securitization Borrower will deliver (or cause Senior Borrower
to deliver) up to two (2) estoppel certificates in any calendar year).
Section 4.13    Leases.
4.13.1    Generally. Upon request, Borrower shall furnish (or cause Senior
Borrower to furnish) Lender with executed copies of all Leases then in effect.
4.13.2    Approvals.
(a)    Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease (or a renewal, amendment or modification to a Major Lease)) that meets the
following requirements may be entered into by Senior Borrower without Lender’s
prior consent: (i) provides for economic terms, including rental rates,
comparable to existing local market rates for similar properties, (ii) is on
commercially reasonable terms, (iii) has a term of not more than twenty (20)


 
44
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




years, including all extensions and renewals (unless Lender approves in writing
a longer term or such extensions or renewals are required to be on market terms
and conditions at the time of such extension or renewal), (iv) [intentionally
omitted], (v) is with Tenants that are creditworthy in the reasonable business
judgment of Senior Borrower, (vi) is written substantially in accordance with
the standard form of Lease which shall have been approved by Lender and Senior
Lender (subject to any commercially reasonable changes made in the course of
negotiations with the applicable Tenant), (vii) is not with an Affiliate of
Borrower, Senior Borrower or Guarantor, and (viii) does not contain any option
to purchase, any right of first refusal to purchase, any right to terminate
(except for (A) a termination right in the event of the destruction or
condemnation of substantially all of an Individual Property or (B) a termination
right entered into in the ordinary course of business, that, individually and in
the aggregate with all other termination rights contained in Leases at the
applicable Individual Property, could not be reasonably expected to result in a
Material Adverse Effect), any requirement for a non-disturbance or recognition
agreement, or any other terms which would materially adversely affect Lender’s
rights under the Loan Documents. All other Leases (including Major Leases) and
all renewals, amendments and modifications (including without limitation any
voluntary termination or surrender) thereof executed after the date hereof shall
be subject to Lender’s prior approval (other than renewals, expansions,
contractions and other unilateral options exercised by the applicable Tenant
pursuant to the express terms of a Lease) which approval shall not be
unreasonably withheld. In connection with any Lender consent required hereunder
with respect to any Lease or any renewal, amendment or modification of a Lease,
Borrower shall have the right to request Lender to approve the material economic
and non-economic terms of such proposed Lease or such renewal, amendment or
modification of a Lease, and in the event Lender approves such material economic
and non-economic terms, Lender shall not thereafter have the right to withhold
its consent to such Lease or such renewal, amendment or modification of a Lease
based on any objection to any material economic and/or non-economic terms which
Lender has previously approved (provided, such Lease or such renewal, amendment
or modification of a Lease is delivered to Lender for approval within 90 days
after Lender’s approval of the material economic and non-economic terms of such
Lease or such renewal, amendment or modification of a Lease).
(b)    Borrower shall not permit Senior Borrower to permit or consent to any
assignment or sublease of any Major Lease without Lender’s prior written
approval (other than assignments or subleases expressly permitted under any
Major Lease pursuant to a unilateral right of the Tenant thereunder not
requiring the consent of Senior Borrower), which approval shall not be
unreasonably withheld; provided however, Lender’s consent shall not be required
in connection with the assignment or sublease of a Major Lease if (i) no Event
of Default is continuing, (ii) the assignment or sublease is effectuated in
accordance with the terms of such Major Lease, (iii) pursuant to the terms of
such Major Lease, Senior Borrower is required to be reasonable or exercise
reasonable discretion is considering the approval of such assignment or
sublease, (iv) not later than ten (10) Business Days after the effective date of
any assignment Borrower causes Senior Borrower to deliver to Lender written
notice describing in reasonable detail such assignment of such Major Lease,
which notice shall include a reasoned statement of Senior Borrower’s conclusion
that Senior Borrower’s approval or consent to such assignment was reasonable,
(v) the assigning or subletting Tenant continues to remain liable for all
obligations and liabilities under such Major Lease following such assignment or
sublease and (vi) there is no other amendment or modification to such Major
Lease which would otherwise require Lender’s approval under this Section 4.13.
In addition to the foregoing, in connection with any sublease of any Major Lease
which demises over 37,500 rentable square feet to the sub-


 
45
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




tenant, Borrower shall use commercially reasonable efforts to notify Lender of
such sublease within ten (10) Business Days after the effective date of such
sublease.
(c)    Borrower (i) shall cause Senior Borrower to observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall cause Senior Borrower to enforce the terms,
covenants and conditions contained in the Leases upon the part of the Tenants
thereunder to be observed or performed in a commercially reasonable manner,
provided, however, Borrower shall not permit Senior Borrower to terminate or
accept a surrender of a Major Lease without Lender’s prior approval; (iii) shall
not permit Senior Borrower to collect any of the Rents more than one (1) month
in advance (other than security deposits); (iv) shall not permit Senior Borrower
to execute any assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents and the Senior Loan Documents);
and (v) shall not permit Senior Borrower to alter, modify or change any Lease so
as to change the amount of or payment date for rent, change the expiration date,
grant any option for additional space or term, materially reduce the obligations
of the Tenant or increase the obligations of the lessor, unless if such
amendment would be permitted without Lender consent if such amendment were a new
Lease. Upon request, Borrower shall furnish Lender with executed copies of all
Leases. Borrower shall (or shall cause Senior Borrower to) promptly send copies
to Lender of all written notices of material default which Senior Borrower shall
receive under the Leases.
(d)    All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all Legal Requirements and the terms of the
Leases. During the continuance of an Event of Default, Borrower shall (or shall
cause Senior Borrower to), upon Lender’s request, if permitted by applicable
Legal Requirements and the Lease, cause all such security deposits (and any
interest theretofore earned thereon) to be transferred into the Deposit Account
(which shall then be held by Deposit Bank in a separate Account), which shall be
held by Deposit Bank subject to the terms of the Leases.
(e)    Provided that an Event of Default shall not have occurred and be
continuing, Borrower shall have the right, without the consent or approval of
Lender, to cause or permit Senior Borrower to terminate or accept a surrender of
any Lease that is not a Major Lease so long as such termination or surrender is
(i) by reason of monetary or material non-monetary Tenant default and (ii) in a
commercially reasonable manner to preserve and protect the applicable Individual
Property.
(f)    Notwithstanding anything to the contrary contained in this Section
4.13.2, provided no Event of Default is continuing, whenever Lender’s approval
or consent is required pursuant to the provisions of this Section 4.13.2,
Lender’s consent shall be deemed given if:
(i)    the first correspondence from Borrower to Lender requesting such approval
or consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen(14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE MEZZANINE LOAN BY LENDER TO MAGUIRE PROPERTIES-555 W. FIFTH
MEZZ I, LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS
MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the
information and documents required above, and any other information reasonably
requested by Lender in writing


 
46
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




prior to the expiration of such ten (10) Business Day period in order to
adequately review the same has been delivered; and
(ii)    if Lender fails to respond or to deny such request for approval in
writing within such ten (10) Business Day period, a second notice requesting
approval is delivered to Lender from Borrower in an envelope marked “PRIORITY”
containing a bold-faced, conspicuous (in a font size that is not less than
fourteen(14)) legend at the top of the first page thereof stating that “SECOND
AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE MEZZANINE LOAN BY
LENDER TO MAGUIRE PROPERTIES-555 W. FIFTH MEZZ I, LLC. FAILURE TO APPROVE OR
DENY THIS REQUEST IN WRITING WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR
APPROVAL BEING DEEMED GRANTED” and Lender fails to either approve or deny such
request for approval or consent within such second five (5) Business Day period.
Section 4.14    Repairs; Maintenance and Compliance; Alterations.
4.14.1    Repairs; Maintenance and Compliance. Borrower shall at all times cause
Senior Borrower to maintain, preserve and protect all franchises and trade
names, and Borrower shall cause Senior Borrower to cause the Property to be
maintained in a good and safe condition and repair and shall not remove,
demolish or alter the Improvements or Equipment (except for alterations
performed in accordance with Section 4.14.2 below and normal replacement of
Equipment with Equipment of equivalent value and functionality). Borrower shall
cause Senior Borrower to comply with all Legal Requirements and immediately cure
properly any violation of a Legal Requirement, unless such failure to comply is
not reasonably expected to result in a Material Adverse Effect. Borrower also
hereby covenants and agrees that it shall not commit, permit or suffer to exist
(or permit Senior Borrower to commit, permit or suffer to exist) any illegal
commercial activities or commercial activities relating to controlled substances
at the Property (including, without limitation, any growing, distributing and/or
dispensing of marijuana for commercial purposes, medical or otherwise for so
long as the foregoing is a violation of a Legal Requirement of any applicable
Governmental Authority). Borrower shall notify (or cause Senior Borrower to
notify) Lender in writing within one (1) Business Day after Borrower or Senior
Borrower first receives notice of any such non-compliance. Borrower shall cause
Senior Borrower to promptly repair, replace or rebuild any part of the Property
that becomes damaged, worn or dilapidated and shall complete and pay for any
Improvements at any time in the process of construction or repair.
4.14.2    Alterations. Borrower may, without Lender’s consent, cause Senior
Borrower to perform alterations to the Improvements and Equipment which (i) do
not constitute a Material Alteration, (ii) are not reasonably expected to result
in a Material Adverse Effect and (iii) are in the ordinary course of Senior
Borrower’s business. Borrower shall not cause or permit Senior Borrower to
perform any Material Alteration without Lender’s prior written consent. Lender
may, as a condition to giving its consent to a Material Alteration, require that
Borrower deliver (or cause Senior Borrower to deliver) to Lender security for
payment of the cost of such alterations in excess of the Alteration Threshold
and as additional security for Borrower’s Obligations under the Loan Documents,
which security may be any of the following: (i) cash, (ii) a Letter of Credit,
(iii) U.S. Obligations, (iv) other securities acceptable to Lender, provided
that Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same, (v) a completion bond or (vi) an Alteration Deficiency Guaranty;
provided, that the aggregate


 
47
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




amount of costs that may be guaranteed by all Alteration Deficiency Guaranties
delivered hereunder shall not exceed (A) five percent (5%) of the Outstanding
Principal Balance (as defined in the Senior Loan Agreement) and (B) together
with any Letters of Credit, collectively, ten percent (10%) of the Outstanding
Principal Balance (as defined in the Senior Loan Agreement); provided, further,
that no such security will be required if Senior Borrower has provided adequate
security for the same to Senior Lender in accordance with the Senior Loan
Documents. If any Guarantor under an Alteration Deficiency Guaranty no longer
maintains an Investment Grade Rating then such Guarantor shall pay the amount of
the applicable Alteration Deficiency Guaranty to Lender in cash within three (3)
Business Days. Such security shall be in an amount equal to the excess of the
total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under the Leases) over the Alteration Threshold. If
Borrower has provided cash security, Borrower shall have the right from time to
time to draw upon such security pursuant to reasonable disbursement mechanisms
customarily established by Lender and to reduce such security as Borrower
expends funds to complete such Material Alteration. Upon completion of any
Material Alteration, Borrower shall provide evidence satisfactory to Lender that
(i) the Material Alteration was constructed in accordance with applicable Legal
Requirements in all material respects, (ii) all contractors, subcontractors,
materialmen and professionals who provided work, materials or services in
connection with the Material Alteration for an amount in excess of $500,000 have
been paid in full and have delivered unconditional releases of liens (or such
liens have otherwise been fully bonded over to the reasonable satisfaction of
Lender), and (iii) all material licenses and permits necessary for the use,
operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. Upon
Borrower’s satisfaction of the requirements of the preceding sentence, (x) if
Borrower has provided cash security, as provided above, such cash shall be
released by Lender to fund such Material Alteration and (y) if Borrower has
provided non-cash security, as provided above, except to the extent applied by
Lender to fund such Material Alteration, Lender shall release and return any
security provided by Borrower (or, in the case of an Alteration Deficiency
Guaranty, terminate the Alteration Deficiency Guaranty).
Section 4.15    Approval of Major Contracts. Borrower shall be required to
obtain Lender’s prior written approval of any and all Major Contracts affecting
any Individual Property entered into after the date hereof, which approval may
be granted or withheld in Lender’s reasonable discretion. In connection with any
Lender consent required hereunder with respect to any Major Contract or any
renewal, amendment or modification of a Major Contract, Borrower shall have the
right to request Lender to approve the material economic and non-economic terms
of such proposed Major Contract or such renewal, amendment or modification of a
Major Contract, and in the event Lender approves such material economic and
non-economic terms, Lender shall not thereafter have the right to withhold its
consent to such Major Contract or such renewal, amendment or modification of a
Major Contract based on any objection to any material economic and/or
non-economic terms which Lender has previously approved (provided, such Major
Contract or such renewal, amendment or modification of a Major Contract is
delivered to Lender for approval within 90 days after Lender’s approval of the
material economic and noneconomic terms of such Major Contract or such renewal,
amendment or modification of a Major Contract).
Section 4.16    Property Management.


 
48
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




4.16.1    Management Agreements and Parking Management Agreements. Borrower
shall cause Senior Borrower to (i) diligently perform and observe in all
material respects the terms, covenants and conditions of each Management
Agreement and each Parking Management Agreement on the part of Senior Borrower
to be performed and observed, (ii) promptly notify Lender of any default under
any Management Agreement or any Parking Management Agreement of which it is
aware, and (iii) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by (x) Manager under each
Management Agreement and (y) Parking Manager under each Parking Management
Agreement. If Senior Borrower shall default in the performance or observance of
any material term, covenant or condition of any Management Agreement or any
Parking Management Agreement on the part of Senior Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
or Senior Borrower from any of its Obligations hereunder or under such
Management Agreement or such Parking Management Agreement, as applicable, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of such Management Agreement or such Parking Management
Agreement, as applicable, on the part of Senior Borrower to be performed or
observed. Notwithstanding anything to the contrary set forth herein (and without
limiting Section 4.16.2 below), the aggregate amount of the management fees
payable under all Management Agreements and Parking Management Agreements shall
not exceed three percent (3%) of Gross Revenue on an annual basis during the
Term of the Loan; provided, that, the parking management fees payable under the
Parking Management Agreements shall be permitted to cause the aggregate amount
of management fees payable under all Management Agreements and Parking
Management Agreements to be increased to an amount not to exceed 3.25% of Gross
Revenues (such amount in excess of three percent (3%) being referred to as the
“Excess Management Fees”). During a Trigger Period, such Excess Management Fees
shall not be included in the Monthly Operating Expense Budgeted Amount or
otherwise disbursed to Senior Borrower or Borrower.
4.16.2    Prohibition Against Termination or Modification.
(a)    Subject to Section 4.16.2(b) hereof, Borrower shall not, and shall not
permit Senior Borrower to, (i) surrender, terminate, cancel, modify, renew or
extend the Management Agreements or the Parking Management Agreements,
(ii) enter into any other agreement relating to the management or operation
(including the parking garage) of any Individual Property with Manager, Parking
Manager or any other Person, provided, that (a) Manager may sub-contract to a
Qualified Manager the management responsibilities of Manager under a Management
Agreement pursuant to a sub-management agreement, provided, that (1) the fees
and charges payable under any such sub-management agreement do not exceed the
management fees and charges payable to Manager under such Management Agreement
and are the sole obligation of Manager, (2) any sub-management agreement
terminates in the event of a termination of the Management Agreement, and (3)
Senior Borrower shall have no obligations or liabilities under any such
sub-management agreement, (iii) consent to the assignment by the Manager or
Parking Manager of its interest under any Management Agreement or any Parking
Management Agreement (other than an assignment by the Manager or Parking Manager
to a Qualified Manager), or (iv) waive or release any of its rights and remedies
under any Management Agreement or any Parking Management Agreement, in each case
without the express consent of Lender, which consent shall not be unreasonably
withheld; provided,


 
49
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




however, with respect to a new property manager or new parking manager such
consent may be conditioned upon Borrower delivering a Rating Agency Confirmation
from each applicable rating agency as to such new property manager and
management agreement or new parking manager and parking management agreement, as
applicable. Notwithstanding the foregoing, however, provided no Event of Default
is continuing, the approval of Lender and the Rating Agencies shall not be
required with respect to the appointment of a Qualified Manager. If at any time
Lender consents to the appointment of a new property manager or new parking
manager or a Qualified Manager is appointed, such new property manager or new
parking manger (including a Qualified Manager) and Borrower or Senior Borrower,
as applicable, shall, as a condition to such appointment, (x) execute (1) a
management agreement or parking management agreement (as applicable) in form and
substance reasonably acceptable to Lender, and (2) a consent of manager or
consent of parking manager, in each case, in a form reasonably acceptable to
Lender and (y) deliver an updated Insolvency Opinion if such Qualified Manager
is an Affiliate of Borrower.
(b)    Notwithstanding anything to the contrary set forth herein, but subject to
the cap on management fees and parking management fees set forth in Section
4.16.1 hereof, Borrower may cause Senior Borrower to (i) terminate and replace
Parking Manager with a Unaffiliated Qualified Parking Manager, (ii) renew any
existing Parking Management Agreement on substantially similar terms as long as
there is no increase in the fees payable under such Parking Management Agreement
or (iii) modify any Parking Management Agreement if such modification shall not
(x) increase the fees payable under such Parking Management Agreement or (y)
have an adverse effect on (A) the ability of Borrower to perform any of its
obligations under any Loan Documents or the ability of Senior Borrower to
perform its obligations under any Senior Loan Documents, (B) the legality,
validity, binding effect or enforceability of any Loan Document, or (C)  the
use, value or possession of the Property taken as a whole (including the
Underwritten Net Cash Flow), each without the consent of Lender.
4.16.3    Replacement of Manager and Parking Manager. Lender shall have the
right to require Borrower to cause Senior Borrower to replace the Manager with
(x) an Unaffiliated Qualified Manager selected by Senior Borrower or (y) another
property manager (which, provided no Event of Default exists, may be an
Affiliate of Senior Borrower with respect to a replacement of the Manager as a
result of clause (ii) below) chosen by Senior Borrower and approved by Lender in
Lender’s reasonable discretion (provided, that such approval may be conditioned
upon Borrower delivering a Rating Agency Confirmation as to such new property
manager and management agreement) upon the occurrence of any one or more of the
following events: (i) at any time following the occurrence of an Event of
Default and (ii) the earlier to occur of (A) the acceleration of the Loan or (B)
the Maturity Date, or (ii) if Manager shall become insolvent or a debtor in any
bankruptcy or insolvency proceeding. Lender shall have the right to require
Borrower to cause Senior Borrower to replace the Parking Manager with (x) an
Unaffiliated Qualified Parking Manager selected by Senior Borrower or (y)
another parking manager (which, provided no Event of Default exists, may be an
Affiliate of Senior Borrower with respect to a replacement of the Parking
Manager as a result of clause (ii) below) chosen by Senior Borrower and approved
by Lender in Lender’s reasonable discretion (provided, that such approval may be
conditioned upon Borrower delivering a Rating Agency Confirmation as to such new
parking manager and parking management agreement) upon the occurrence of any one
or more of the following events: (i) at any time following the occurrence of an
Event of Default


 
50
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




and (ii) the earlier to occur of (A) the acceleration of the Loan or (B) the
Maturity Date, or (ii) if Parking Manager shall become insolvent or a debtor in
any bankruptcy or insolvency proceeding.
Section 4.17    Performance by Borrower; Compliance with Agreements.
(a)    Borrower shall in a timely manner observe, perform and fulfill (and shall
cause Senior Borrower to observe, perform and fulfill) each and every covenant,
term and provision of each Loan Document and Senior Loan Document executed and
delivered by, or applicable to, Borrower or Senior Borrower, and shall not enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document or Senior Loan Document
executed and delivered by, or applicable to, Borrower without the prior consent
of Lender. Execution of any amendment, waiver, supplement, termination or other
modification of any Loan Document by Lender, including without limitation, by
Servicer or the Trustee on behalf of Lender, shall be deemed to be consent of
Lender.
(b)    Borrower shall at all times comply (and shall cause Senior Borrower to
comply) in all material respects with all Operations Agreements. Borrower agrees
that without the prior written consent of Lender, Borrower will not (and will
not permit Senior Borrower to) amend, modify or terminate any of the Operations
Agreements in a manner that is reasonably expected to result in a Material
Adverse Effect.
Section 4.18    Licenses. Borrower shall cause Senior Borrower to keep and
maintain all Licenses necessary for the operation of the Property as an office
building to the extent the failure to do so would reasonably be expected to or
does result in a Material Adverse Effect. Borrower shall not permit Senior
Borrower to transfer any Licenses required for the operation of the Property.
Section 4.19    Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Default or Event of Default of which Borrower has knowledge.
Section 4.20    Cooperate in Legal Proceedings. Borrower shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
Section 4.21    Awards and Insurance Benefits. Borrower shall (and shall cause
Senior Borrower to) cooperate with Lender in obtaining for Lender the benefits
of any Awards or Insurance Proceeds lawfully or equitably payable in connection
with any Individual Property, and Lender shall be reimbursed for any actual out
of pocket third party expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements) out of such Insurance Proceeds and
Awards.
Section 4.22    Indebtedness. Borrower shall not permit Senior Borrower to
create, incur or assume any indebtedness other than “Permitted Indebtedness” (as
such term is defined in the Senior Loan Documents). Borrower shall not create,
incur or assume any indebtedness other than (i) the Debt and the other
Obligations and liabilities specifically provided for in the Loan Documents, and
(ii) unsecured trade payables and operational debt incurred in the ordinary
course of business relating to the ownership of the Collateral, which in the
case of such


 
51
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




unsecured trade payables and operational debt (A) are not evidenced by a note,
(B) do not exceed, at any time, a maximum aggregate amount of $25,000.00 and (C)
are paid within ninety (90) days of the date incurred (unless being contested in
accordance with the terms of this Agreement), provided that none of the
foregoing obligations are loans or evidenced by a note (collectively, “Permitted
Indebtedness”).
Section 4.23    Business and Operations. Borrower will continue (and will cause
Senior Borrower to continue) to engage in the businesses presently conducted by
it as and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Property. Borrower will cause Senior Borrower to
qualify to do business and will remain in good standing (and cause Senior
Borrower to remain in good standing) under the laws of each jurisdiction as and
to the extent the same are required for the ownership, maintenance, management
and operation of the Property and the Collateral.
Section 4.24    Costs of Enforcement. In the event (a) that the Pledge Agreement
is foreclosed in whole or in part or that the Pledge Agreement is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any lien prior to or subsequent to the Pledge Agreement in which
proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower for the benefit of creditors,
Borrower shall be chargeable with and agrees to pay all costs of collection and
defense, incurred by Lender or Borrower in connection therewith and in
connection with any appellate proceeding or post‑judgment action involved
therein, together with all required service or use taxes.
Section 4.25    Change in Business. Borrower shall not (and shall not permit
Senior Borrower to) change the current use of the Property in any material
respect.
Section 4.26    Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release (or permit Senior Borrower to cancel or otherwise forgive or
release) any claim or debt (other than the termination of Leases in accordance
herewith) owed to Borrower or Senior Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s or Senior Borrower’s
business.
Section 4.27    Zoning. Borrower shall not (and shall not permit Senior Borrower
to) initiate or consent to any zoning reclassification of any portion of any
Individual Property or use or permit the use of any portion of any Individual
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
Section 4.28    No Joint Assessment. Borrower shall not (and shall not permit
Senior Borrower to) suffer, permit or initiate the joint assessment of any
Individual Property (i) with any other real property constituting a tax lot
separate from the applicable Individual Property, and (ii) with any portion of
the applicable Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the applicable Individual Property.


 
52
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Section 4.29    Principal Place of Business. Borrower shall not (and shall not
permit Senior Borrower to) change its principal place of business from the
address set forth on the first page of this Agreement without first giving
Lender thirty (30) days prior written notice.
Section 4.30    Change of Name, Identity or Structure. Borrower shall not (and
shall not permit Senior Borrower to) change Borrower’s or Senior Borrower’s
name, identity (including its trade name or names) or convert from a limited
liability company structure without notifying Lender of such change in writing
at least thirty (30) days prior to the effective date of such change and without
first obtaining the prior written consent of Lender; provided, however, that in
no event shall Borrower convert (or permit Senior Borrower to convert) from a
Delaware limited liability company to any other entity type or jurisdiction.
Borrower shall (and shall cause Senior Borrower to) execute and deliver to
Lender, prior to or contemporaneously with the effective date of any such
change, any financing statement or financing statement change required by Lender
to establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Senior Borrower intends to operate the Property, and representing and warranting
that Senior Borrower does business under no other trade name with respect to the
Property.
Section 4.31    Costs and Expenses.
(a)    Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
upon receipt of notice from Lender, for all actual out of pocket third party
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by Lender in connection with (i) Borrower’s ongoing performance of and
compliance with Borrower’s agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including confirming compliance with environmental and
insurance requirements (except to the extent expressly set forth in Section
10.22(a) hereof); (ii) Lender’s ongoing performance of and compliance with all
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date
(except to the extent expressly set forth in Section 10.22(a) hereof); (iii) the
negotiation, preparation, execution and delivery of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower (including, without
limitation, fees charged by Servicer (except to the extent expressly set forth
in Section 10.22) or, if a Securitization has occurred, the Rating Agencies );
(iv) filing and recording of any Loan Documents; (v) title insurance, UCC
insurance with respect to the Pledged Collateral, surveys, inspections and
appraisals in connection with the closing of the Loan and during the continuance
of an Event of Default and after and for so long as the Loan is specially
serviced; (vi) the creation, perfection or protection of Lender’s Liens in the
Pledged Collateral (including fees and expenses for title and lien searches,
intangibles taxes, due diligence expenses, travel expenses, accounting firm
fees, costs of appraisals, environmental reports and Lender’s Consultant,
surveys and engineering reports); (vii) enforcing or preserving any rights in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting any
Borrower, the Loan Documents, the Collateral, or any other security given for
the Loan; and (viii) enforcing any Obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the


 
53
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Collateral or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings (including fees and expenses for title
and lien searches, intangible taxes, personal property taxes, mortgage recording
taxes, due diligence expenses, travel expenses, accounting firm fees, costs of
appraisals, environmental reports and Lender’s Consultant, surveys and
engineering reports); provided, however, that Borrower shall not be liable for
the payment of any such costs and expenses to the extent the same arise by
reason of the active gross negligence, illegal acts, fraud or willful misconduct
of Lender, Servicer or Trustee.
(b)    In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the actual
out-of-pocket third party costs and expenses of Lender and Servicer (including
the costs and expenses of each Rating Agency) in connection therewith, and, if
applicable, shall pay any fees imposed by any Rating Agency in connection
therewith.
(c)    Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) Business Days after demand may be paid from
any amounts in the Subordinate Deposit Account, with notice thereof to Borrower.
The obligations and liabilities of Borrower under this Section 4.31 shall (i)
become part of the Obligations, (ii) be secured by the Loan Documents and (iii)
survive the Term and the exercise by Lender of any of its rights or remedies
under the Loan Documents, including the acquisition of the Collateral by
foreclosure or a conveyance in lieu of foreclosure.
Section 4.32    Indemnity. Borrower shall indemnify, defend and hold harmless
Lender from and against any and all actual liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents; provided, however, that if any breach by Borrower is with respect to
any withholding Special Taxes then Section 10.25 shall control; (ii) the use or
intended use of the proceeds of the Loan in violation of the terms hereof;
(iii) any information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) any accident, injury to or death of
persons or loss of or damage to property occurring in, on or about any
Individual Property or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (v) any ownership of the Security
Documents; (vi) any use, nonuse or condition in, on or about any Individual
Property or on adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (vii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Individual
Property; (viii) any failure of any Individual Property to comply with any Legal
Requirement; (ix) any claim by brokers, finders or similar persons claiming to
be entitled to a commission in connection with any Lease or other transaction
involving the any Individual Property or any part thereof, or any liability
asserted against Lender with respect thereto; and (x) the claims of any lessee
of any portion of any Individual Property or any Person acting through or under
any lessee or otherwise


 
54
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




arising under or as a consequence of any Lease (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
Lender hereunder to the extent that such Indemnified Liabilities arise from the
active gross negligence, illegal acts, fraud or willful misconduct of Lender or
arise after Lender or its designee takes possession of the Property. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.
Section 4.33    ERISA.
(a)    Borrower shall not engage or permit Senior Borrower to engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender or any assignee of any of its rights under
the Note, this Agreement or the other Loan Documents) to be a non-exempt (under
a statutory or administrative class exemption) prohibited transaction under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or Section
4975 of the Code.
(b)    Borrower shall not (and shall not permit Senior Borrower to) maintain,
sponsor, contribute to or become obligated to contribute to, or suffer or permit
any Commonly Controlled Entity to, maintain, sponsor, contribute to or become
obligated to contribute to, any employee pension benefit plan within the meaning
of Section 3(2) of ERISA that is subject to Title IV of ERISA, or permit the
assets of Borrower or Senior Borrower to become “plan assets,” whether by
operation of law or under 29 C.F.R §2510.3-101, as modified by Section 3(42) of
ERISA.
(c)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the Term, as requested by Lender in its sole
discretion, that (x) neither Borrower nor Senior Borrower is or maintains an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (y) neither Borrower nor Senior Borrower is subject to state statutes
regulating investments or fiduciary obligations with respect to governmental
plans; and (z) the assets of Borrower and Senior Borrower do not constitute
“plan assets” within the meaning of 29 C.F.R §2510.3-101, as modified by Section
3(42) of ERISA..
Section 4.34    Patriot Act Compliance.
(a)    Borrower will use its good faith and commercially reasonable efforts to
comply (and cause Senior Borrower to comply) with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower, Senior Borrower, the Collateral and/or the Property, including those
relating to money laundering and terrorism. Lender shall have the right to audit
Borrower’s and Senior Borrower’s compliance with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower, Senior Borrower, the Collateral and/or the Property, including those
relating to money laundering and terrorism. In the event that Borrower fails to
comply with the Patriot Act or any such requirements of Governmental
Authorities, then Lender may, at its option, cause Borrower to comply therewith
and any and all reasonable out-of-pocket costs and expenses incurred by Lender
in connection therewith shall be secured by the Pledge Agreement and the other
Loan Documents and shall be immediately due and payable.


 
55
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(b)    At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, (a) none of
the funds or other assets of Borrower, Senior Borrower or Guarantor shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Person subject to trade restrictions under United States law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder, with the result that
the investment in Borrower, Senior Borrower or Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law (each, an “Embargoed
Person”), or the Loan made by Lender would be in violation of law, (b) no
Embargoed Person shall have any interest of any nature whatsoever in Borrower,
Senior Borrower or Guarantor, as applicable, with the result that the investment
in Borrower, Senior Borrower or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (c) none of the funds of Borrower, Senior Borrower or Guarantor, as
applicable, shall be derived from any unlawful activity with the result that the
investment in Borrower, Senior Borrower or Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law. The foregoing shall not be deemed to apply to owners of shares
of common stock in any indirect owner of Borrower, Senior Borrower or Guarantor
whose shares are listed on a publicly traded exchange and acquired such shares
through such exchange.
Section 4.35    350 S. Figueroa Property Documents.
(a)    Borrower shall cause 350 S. Figueroa Senior Borrower to promptly and
faithfully observe, perform and comply with all of the terms, covenants and
provisions of the 350 S. Figueroa Property Documents to be performed or complied
with by 350 S. Figueroa Senior Borrower. Borrower shall furnish to Lender such
information and such other evidence as Lender may reasonably request from time
to time concerning 350 S. Figueroa Senior Borrower’s due observance, performance
and compliance with the terms, covenants and provisions of the 350 S. Figueroa
Property Documents.
(b)    Borrower shall cause 350 S. Figueroa Senior Borrower, in a commercially
reasonable manner, to enforce the obligations of the other parties under the 350
S. Figueroa Property Documents (including self-help rights) to the end that 350
S. Figueroa Senior Borrower may enjoy all the rights and privileges granted to
350 S. Figueroa Senior Borrower under the 350 S. Figueroa Property Documents.
(c)    Borrower shall (or shall cause Senior Borrower to) promptly send (or
cause to be sent) to Lender a copy of (i) any notice received or sent by Senior
Borrower alleging any default by 350 S. Figueroa Senior Borrower or any other
Person under, or noncompliance with, any of the 350 S. Figueroa Property
Documents and, in the case of any such default or alleged default by 350 S.
Figueroa Senior Borrower, do all such acts and undertake all reasonable such
steps and institute all such proceedings as shall be reasonably necessary to
cure or avert such default and (ii) any responses, demands or further notice
received or sent by Senior Borrower in regard to any of the foregoing matters.
Borrower shall (or shall cause Senior Borrower to) promptly notify Lender in
writing of the initiation of any litigation, arbitration or other proceeding
(other than slip and fall and similar personal injury claims covered by
insurance) under or in connection with the 350 S. Figueroa Property Documents
and shall cause Senior Borrower to enforce its rights under the 350 S. Figueroa
Property Documents in a commercially reasonable manner.


 
56
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(d)    Without Lender’s prior written consent, Borrower shall not (and shall not
permit Senior Borrower to) consent, agree or vote to amend, modify or
supplement, any of the 350 S. Figueroa Property Documents in any material
respect or surrender, terminate or cancel any of the 350 S. Figueroa Property
Documents.
(e)    Borrower shall not (and shall not permit Senior Borrower to), without the
prior written consent of Lender, consent to, vote on or take any action
whatsoever respecting: (i) any adverse change in the nature or decrease in the
amount of any insurance covering Senior Borrower’s interest in the 350 S.
Figueroa Property Building; (ii) the disposition of any excess insurance
proceeds or Award; or (iii) the selection or appointment of a “Trustee” pursuant
to Article II, Section 4 of the 350 S. Figueroa Property REA. Following the
occurrence and during the continuance of an Event of Default, Borrower shall not
permit Senior Borrower to exercise any voting, consent or approval rights, grant
any approvals or otherwise take any actions under the 350 S. Figueroa Property
Documents, without the prior written consent of Lender.
(f)    Upon the occurrence and during the continuance of a default by 350 S.
Figueroa Senior Borrower under any of the 350 S. Figueroa Property Documents, in
addition to any cure rights or other rights or remedies granted to Lender under
the any of the 350 S. Figueroa Property Documents, the Loan Documents or
otherwise, Lender may (but shall not be obligated to), in its sole discretion,
cause such default by 350 S. Figueroa Senior Borrower to be remedied and
otherwise take or perform such other actions as Lender may deem necessary or
desirable in connection therewith. Borrower shall (or shall cause Senior
Borrower to), on demand, reimburse Lender for all out-of-pocket advances made
and expenses incurred by Lender in curing any such default (including, without
limitation, reasonable attorneys’ fees), together with interest thereon at the
Default Rate from the date expended by Lender to the date repaid in full to
Lender.
Section 4.36    Incurrence of Expenses. Borrower shall cause Senior Borrower not
to incur any Operating Expense, Capital Expenditure, leasing expense or other
expense unless it is an Approved Operating Expense, an Approved Capital
Expenditure, an Approved Extraordinary Operating Expense, an Approved Leasing
Expense, or is otherwise incurred and paid for by Senior Borrower and does not
violate the terms of the Senior Loan Documents.
Section 4.37    Limitation of Securities Issuances. Neither Borrower nor Senior
Borrower shall issue any membership interests or other securities other than
those that have been issued as of the date hereof.
Section 4.38    Limitation on Distributions. Following the occurrence and during
the continuance of an Event of Default, Borrower shall not make any
distributions to its members.
Section 4.39    Required Repairs. Borrower shall cause Senior Borrower to
perform the repairs and other work at the Property as set forth on Schedule VIII
(such repairs and other work hereinafter referred to as “Required Repairs”) and
shall complete each of the Required Repairs on or before the respective deadline
for each repair as set forth on Schedule VIII, which may be extended at Lender’s
option if diligently pursued.
ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION


 
57
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Borrower shall (or shall cause Senior Borrower to) obtain and maintain,
or cause to be maintained, insurance for Borrower, Senior Borrower and each
Individual Property providing at least the following coverages:
(i)    Property insurance against loss or damage by fire, windstorm (including
named storms), lightning and such other perils as are included in a standard
“special form” or “all-risk” policy, and against loss or damage by all other
risks and hazards covered by a standard “special form” or “all risk” insurance
policy, with no exclusion for damage or destruction caused by acts of terrorism
(or, subject to Section 5.1.1(a)(ix) below, standalone coverage with respect
thereto) riot and civil commotion, vandalism, malicious mischief, burglary and
theft (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost” of the applicable Individual Property, which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation, subject to a sublimit for named storm coverage of not less than
Three Hundred Million Dollars ($300,000,000); (B) that have no co-insurance
provisions or contain an agreed amount endorsement with respect to the
Improvements and Personal Property at the applicable Individual Property waiving
all co-insurance provisions; (C) providing for no deductible in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) for all such insurance
coverage (other than with respect to windstorm (including named storm), flood,
and earthquake coverage, as to which the deductible shall be no greater than 5%
of the total insured value of the Property as reasonably approved by Lender);
and (D) containing “Ordinance or Law Coverage” if any of the Improvements or the
use of the applicable Individual Property shall at any time constitute legal
non-conforming structures or uses, and compensating for loss to the undamaged
portion of the building (with a limit equal to replacement cost), the cost of
demolition and the increased costs of construction, each in amounts as
reasonably required by Lender. In addition, Borrower shall cause Senior Borrower
to obtain: (y) if any portion of the Improvements or Personal Property at the
applicable Individual Property is currently or at any time in the future located
in a federally designated “special flood hazard area” (“SFHA”), flood hazard
insurance for all such Improvements and Personal Property located in the SFHA in
an amount equal to the lesser of (1) the outstanding principal balance of the
Note or (2) the maximum amount of such insurance available under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Flood Insurance Reform Act of 1994, as each may be amended or such
greater amount as Lender shall reasonably require; and (z) if the Individual
Property is located within seismic zone 3 or 4, earthquake insurance in amounts
and in form and substance satisfactory to Lender (provided that, in the event
earthquake coverage is provided pursuant to a blanket policy, such earthquake
coverage shall be in amount not less than one hundred percent (100%) of the 90th
percentile annual aggregate gross loss estimates as indicated in a portfolio
seismic risk analysis for the 475-year return period for all high risk locations
insured by such coverage (such analysis to be approved by Lender and secured by
the applicable Senior Borrower utilizing the most current RMS or SeismiCat
software, or their equivalent)); provided that such insurance


 
58
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




pursuant to clauses (y) and (z) shall be on terms consistent with the all risk
insurance policy required under this subsection (i);
(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
applicable Individual Property, such insurance (A) to be on the so-called
“occurrence “ form with a limit of not less than Two Million and No/100 Dollars
($2,000,000.00) in the aggregate and One Million and No/100 Dollars
($1,000,000.00) per occurrence, (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations; (3) independent contractors; and (4)  contractual liability for all
insured contracts;
(iii)    rental income and/or business income insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above, subsections (vi) and (ix) below and Section
5.1.1(g) below; and (C) in an amount equal to one hundred percent (100%) of the
projected gross income from the applicable Individual Property (assuming such
Casualty had not occurred) for a period of twenty-four (24) months from the date
of such Casualty, plus an extended period of indemnity of 365 days covering the
applicable Individual Property from the date that the applicable Individual
Property is repaired or replaced and operations are resumed and notwithstanding
that the policy may expire prior to the end of such period;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements at the applicable
Individual Property, and only if the property or liability coverage forms do not
otherwise apply, (A) commercial general liability and umbrella liability
insurance covering claims related to the construction, repairs or alterations
being made which are not covered by or under the terms or provisions of the
commercial general liability and umbrella liability insurance policies required
herein this Section 5.1.1(a); and (B) the insurance provided for in subsection
(i) above written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the applicable
Individual Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;
(v)    if the applicable Individual Property includes commercial property,
Workers’ Compensation insurance with respect to any employees of Senior
Borrower, as required by any Governmental Authority or Legal Requirement;
(vi)    boiler and machinery/equipment breakdown insurance in amounts as shall
be reasonably required by Lender with limits of not less than Twenty Million and
No/100 Dollars ($20,000,000.00) on terms consistent with the commercial property
insurance policy required under subsection (i) and (iii) above;
(vii)    umbrella and/or excess liability insurance in an amount not less than
One Hundred Million and No/100 Dollars ($100,000,000.00) per occurrence on


 
59
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




terms consistent with the commercial general liability insurance policy required
under subsection (ii) above;
(viii)    automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000.00);
(ix)    terrorism insurance in an amount equal to the full replacement cost of
the applicable Individual Property as required in Section 5.1.1(a)(i) above plus
business interruption coverage for the period required under Section
5.1.1(a)(iii) above (the “Minimum Coverage Amount”). Borrower shall be required
to cause Senior Borrower to carry insurance throughout the Term in an amount not
less than the Minimum Coverage Amount. However, if TRIPRA is discontinued or not
renewed then Borrower shall be required to cause Senior Borrower to carry
terrorism insurance in an amount not less than the Minimum Coverage Amount;
provided, that, in such event, (x) Senior Borrower shall not be required to
spend per year on terrorism coverage (on a going forward basis after TRIPRA
expires or is otherwise no longer in effect for any reason and following the
expiration of the applicable terrorism insurance then in place) an amount in
excess of two times (2x) the annual allocated amount of the total insurance
premium that is payable in respect of the Individual Property’s all-risk and
business interruption/rental income insurance required under the Loan Documents
(without giving effect to the cost of terrorism and earthquake components of
such property and business interruption/rental income insurance) obtained as of
the date the applicable new terrorism insurance is being obtained (the
“Terrorism Premium Cap”) and, provided, that in no event shall any Insurance
Premiums paid with respect to Policies in effect prior to the date TRIPRA
expires or is otherwise no longer in effect for any reason be included for
purposes of determining whether the amount of terrorism insurance premiums paid
by Senior Borrower for any applicable period exceed the Terrorism Premium Cap,
and (y) if the cost of such terrorism coverage exceeds the Terrorism Premium
Cap, Borrower shall cause Senior Borrower to purchase the maximum amount of
terrorism coverage available with funds equal to the Terrorism Premium Cap;
provided that, if the Insurance Premiums payable with respect to such terrorism
coverage exceeds the Terrorism Premium Cap, Lender may, at its option purchase
such stand-alone terrorism Policy, with Senior Borrower paying such portion of
the Insurance Premiums with respect thereto equal to the Terrorism Premium Cap
and Lender paying such portion of the Insurance Premiums in excess of the
Terrorism Premium Cap For so long as TRIPRA (A) remains in full force and effect
and (B) continues to cover both foreign and domestic acts of terror, Lender
shall accept terrorism insurance for Certified Acts of Terrorism (as such terms
are defined in TRIPRA). Notwithstanding anything to the contrary contained in
Section 5.1.1(b), with respect to insurance required to be maintained by
Borrower or Senior Borrower pursuant to Section 5.1.1(a) hereof, Liberty IC
Casualty LLC (“Liberty”) shall be an acceptable insurer of perils of terrorism
and acts of terrorism so long as (i) the policy issued by Liberty has (a) no
aggregate limit and (b) a deductible of no greater than $1,000,000 plus that
deductible as calculated pursuant to TRIPRA, (ii) other than the $1,000,000
deductible, the portion of such insurance which is not reinsured by TRIPRA,
Borrower must provide (or cause Senior Borrower to provide) reinsurance with a
cut-through endorsement, in each case acceptable to Lender and Rating Agencies,
from an insurance carrier rated no less than “A” by S&P and the


 
60
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




equivalent from Moody’s (to the extent Moody’s is rating the Securities and
rates the applicable insurance company), (iii) TRIPRA or a similar United States
Federal Government backstop is in effect for an amount equal to the Applicable
Federal Backstop Percentage (as defined below) of such terrorism coverage, as
defined in TRIPRA. As used herein, the “Applicable Federal Backstop Percentage”
shall mean the then applicable federal share of compensation for insured losses
of an insurer under TRIPRA (which is currently 84% and subject to annual 1%
decreases beginning in 2016 until such percentage equals 80%), (iv) Liberty is
not the subject of a bankruptcy or similar insolvency proceeding and (v) no
Governmental Authority issues any statement, finding or decree that insurers of
perils of terrorism similar to Liberty (i.e., captive insurers arranged similar
to Liberty) do not qualify for the payments or benefits of TRIPRA. In the event
that Liberty is providing insurance coverage (A) to other properties immediately
adjacent to the applicable Individual Property, and/or (B) to other properties
owned by a Person(s) who is not an Affiliate of Borrower or Senior Borrower, and
such insurance is not subject to the same reinsurance and other requirements of
this Section, then Lender may reasonably re-evaluate the limits and deductibles
of the insurance required to be provided by Liberty hereunder. In the event any
of the foregoing conditions are not satisfied, Liberty shall not be deemed an
acceptable insurer of perils of terrorism and acts of terrorism. To the extent
that insurance pursuant to this Section 5.1.1(ix) is maintained pursuant to an
Acceptable Blanket Policy, if such Acceptable Blanket Policy covers more than
one property within a one thousand foot radius of the applicable Individual
Property (the “Radius”), the limits of any such Acceptable Blanket Policy shall
be adequate to maintain the coverage set forth in this Section 5.1.1(ix) for
such Individual Property as well as each property within the Radius that is
covered by such blanket policy calculated on a total insured value basis, to the
extent such coverage is commercially available.
(x)    upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the applicable Individual Property and located
in the vicinity of the applicable Individual Property.
(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies”) and shall be
issued by financially sound and responsible insurance companies authorized or
licensed to do business in the state in which the Property is located and having
a claims paying ability rating with the issuing companies of (i) “A” or better
by S&P and “A2” by Moody’s, to the extent Moody’s is rating the Securities and
rates the applicable insurance company (provided, however for multi-layered
policies, (A) if more than one (1) but fewer than five (5) insurance companies
issue the Policies, then at least 75% of the required insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A” or better by S&P and “A2” by Moody’s, to the
extent Moody’s is rating the Securities and rates the applicable insurance
company, with no remaining carrier below “BBB” by S&P and “Baa2” by Moody’s, to
the extent Moody’s is rating the Securities and rates the applicable insurance
company or (B) if five (5) or more insurance companies issue the Policies, then
at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of “A” or better by S&P and “A2” by Moody’s, to the extent


 
61
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Moody’s is rating the Securities and rates the applicable insurance company,
with no remaining carrier below “BBB” by S&P and “Baa2” by Moody’s, to the
extent Moody’s is rating the Securities and rates the applicable insurance
company) and (ii) “A- VIII” or better by AM Best. Notwithstanding the foregoing,
(A) Borrower shall be permitted to utilize (or cause Senior Borrower to utilize)
Royal & Sun Alliance Insurance Company of Canada (“R&S Canada”), in its current
participation amounts and position within the syndicate provided that R&S Canada
maintains a rating of “A” or better with S&P, and (B) Borrower shall be
permitted to maintain (or cause Senior Borrower to maintain) the property
coverage in place as of the Closing Date with the existing insurance companies
in their current participation amounts and positions within the syndicate that
do not maintain the S&P rating required above; provided that (1) the current
ratings of such insurers are not withdrawn or downgraded below the ratings of
such insurers as of the Closing Date and (2) at renewal of the current policy
term on October 31, 2016, Borrower shall (or shall cause Senior Borrower to)
replace all such insurers with insurance companies meeting the S&P and AM Best
rating requirements set forth hereinabove, Moreover, if Borrower or Senior
Borrower desires to maintain insurance required hereunder from an insurance
company which does not meet the claims paying ability rating set forth herein
but the parent of such insurance company maintains such ratings, Borrower or
Senior Borrower may use such insurance companies if the applicable Rating
Agencies have provided a Rating Agency Confirmation with respect to such (such
Rating Agency Confirmation may be conditioned on items required by the Ratings
Agencies including a requirement that the parent guarantee the obligations of
such insurance companies).
(c)    All Policies provided for or contemplated by Section 5.1.1(a) shall name
Borrower as a named insured and, with respect to Policies of liability
insurance, except for the Policy referenced in Section 5.1.1(a)(v), shall
include Lender and its successors and/or assigns as an additional insured, as
its interests may appear, and in the case of Policies of property insurance,
including but not limited to special form/all-risk, boiler and machinery,
terrorism, windstorm, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2 below.
Additionally, if Borrower or Senior Borrower obtains property insurance coverage
in addition to or in excess of that required by Section 5.1.1(a)(i) for the
Individual Property, then such insurance policies shall also contain a standard
non-contributing mortgagee clause in favor of Senior Lender providing that the
loss thereunder shall be payable to Senior Lender.
(d)    All Policies provided for in this Section 5.1 shall contain clauses or
endorsements to the effect that:
(i)    with respect to the Policies of property insurance, contain clauses or
endorsements to the effect that, (1) no act or negligence of Borrower or Senior
Borrower, or anyone acting for Borrower or Senior Borrower, or of any Tenant or
other occupant, or failure to comply with the provisions of any Policy, which
might otherwise result in a forfeiture of the insurance or any part thereof, or
foreclosure or similar action, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned and (2) the
Policies shall not be cancelled without at least 30 days’ written notice to
Lender, except ten (10) days’ notice for non-payment of premium;


 
62
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(ii)    with respect to all Policies of liability insurance, if obtainable by
Borrower or Senior Borrower using commercially reasonable efforts, contain
clauses or endorsements to the effect that, (1) the Policy shall not be canceled
without at least thirty (30) days’ written notice to Lender and any other party
included therein as an additional insured (other than in the case of non-payment
in which case only ten days prior notice, or the shortest time allowed by
applicable Legal Requirement (whichever is longer), will be required) and shall
not be materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice and (2) the issuers thereof shall give
notice to Lender if the issuers elect not to renew such Policies prior to its
expiration. If the issuers cannot or will not provide notice, Borrower shall be
obligated to provide such notice; and
(iii)    not contain any clause or provision that would make Lender liable for
any Insurance Premiums thereon or subject to any assessments thereunder.
(e)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, with prior written notice to Borrower, to take such action as Lender
deems necessary to protect its interest in the Collateral and any Individual
Property, including the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate and all premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower or Senior Borrower to Lender upon demand and
until paid shall be secured by the Pledge Agreement and shall bear interest at
the Default Rate.
(f)    In the event of foreclosure of the Pledge Agreement or other transfer of
title to the Collateral in extinguishment in whole or in part of the
Obligations, all right, title and interest of Borrower and Senior Borrower in
and to the Policies then in force concerning any Individual Property and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure, Senior Lender or Lender or other transferee in the event of such
other transfer of title.
(g)    The property insurance, commercial general liability, umbrella liability
insurance and rental income and/or business interruption insurance required
under Sections 5.1.1(a)(i), (ii), (iii) and (vii) above shall cover perils of
terrorism and acts of terrorism and Borrower shall cause Senior Borrower to
maintain property insurance, commercial general liability, umbrella liability
insurance and rental income and/or business interruption insurance for loss
resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 5.1.1(a)(i), (ii), (iii) and (vii)
above at all times during the term of the Loan.
(h)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the applicable Individual Property in
compliance with the provisions of Section 5.1.1(a) and is otherwise acceptable
to Lender (any such blanket policy, an “Acceptable Blanket Policy”).
5.1.2    Insurance Company. All Policies required pursuant to Section 5.1.1
(i) shall, with respect to all property insurance policies and rental income
and/or business interruption insurance policies, contain a Standard Mortgagee
Clause and a Lender’s Loss Payable Endorsement, or their equivalents, including
providing that Lender is the person to whom all


 
63
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




payments made by such insurance company shall be paid, subject to the rights of
Senior Lender; (ii) shall contain a waiver of subrogation against Lender;
(iii) shall contain such provisions as Lender deems reasonably necessary to
protect its interest including endorsements providing (A) that neither Borrower,
Senior Borrower, Lender nor any other party shall be a co-insurer under said
Policies and (B) except as otherwise specified herein, for a deductible per loss
of an amount not more than that which is customarily maintained by prudent
owners of properties with a standard of operation and maintenance comparable to
and in the general vicinity of the applicable Individual Property, but in no
event in excess of an amount reasonably acceptable to Lender. Certificates of
insurance shall be delivered to Lender, c/o Deutsche Bank AG, New York Branch,
60 Wall Street, 10th Floor, New York, NY 10005, Attn: Karen Bernsohn, on the
date hereof with respect to the current Policies and within fifteen (15)
Business Days after the effective date thereof with respect to all renewal
Policies. Borrower shall cause Senior Borrower to (i) cause the payment of the
premiums with respect to the Policies (the “Insurance Premiums”) to be timely
paid as the same become due and payable and (ii) prior to expiration shall
furnish to Lender, upon Lender’s written demand, evidence of the renewal of each
of the Policies reasonably satisfactory to Lender, and (iii) furnish to Lender
receipts for the timely payment of the Insurance Premiums or other evidence of
such payment reasonably satisfactory to Lender (provided, however, that Borrower
shall not be required to pay such Insurance Premiums nor furnish such evidence
of payment to Lender in the event that Senior Lender pays such Insurance
Premiums in accordance with the Senior Loan Documents). If Borrower does not
furnish (or cause Senior Borrower to furnish) evidence of the renewal of such
Policies prior to expiration, upon Lender’s written demand for such evidence
then Lender may, but shall not be obligated to, procure such insurance and
Borrower shall (or shall cause Senior Borrower to) reimburse Lender for the cost
of such Insurance Premiums promptly on demand, with interest accruing at the
Default Rate from the date expended. In addition, (i) after the occurrence of a
Casualty or (ii) if requested by a Rating Agency, Borrower shall (or shall cause
Senior Borrower to) make the redacted Policies available for review by Lender,
such Rating Agency or their respective representatives, upon reasonable prior
notice at Borrower’s address set forth in Section 10.6 hereof.
Section 5.2    Casualty. If any Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such damage to Lender and shall (or shall
cause Senior Borrower to) promptly commence and diligently prosecute the
completion of the Restoration of the applicable Individual Property as nearly as
possible to the condition the applicable Individual Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender, to the extent such approval is required hereunder, and otherwise in
accordance with Section 5.4. Borrower shall pay (or cause Senior Borrower to
pay) all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower or Senior Borrower. In addition, subject to the rights
of Senior Lender, Lender may participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) (i) if an Event of
Default is continuing or (ii) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
five percent (5%) of the Outstanding Principal Balance and Borrower shall
deliver (or cause Senior Borrower to deliver) to Lender all instruments
reasonably required by Lender to permit such participation. If the cost of
Restoration is reasonably expected to be in excess of the Casualty Threshold,
any Insurance Proceeds in connection with such a Casualty (whether or not Lender
elects to settle and adjust the claim or Borrower causes Senior Borrower to
settle such


 
64
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




claim) shall be due and payable solely to Senior Lender and held by Senior
Lender in accordance with the terms of the Senior Loan Agreement. In the event
Borrower, Senior Borrower or any party other than Lender is a payee on any check
representing Insurance Proceeds with respect to any Casualty, Borrower shall (or
shall cause Senior Borrower to) immediately endorse, and cause all such third
parties to endorse, such check payable to Lender, subject to the rights of
Senior Lender under the Senior Loan Documents. Borrower hereby irrevocably
appoints Lender as its attorney-in-fact, coupled with an interest, to endorse
any such check payable to Lender, subject to the rights of Senior Lender. The
expenses incurred by Lender in the adjustment and collection of Insurance
Proceeds shall become part of the Obligations, shall be secured by the Loan
Documents and shall be reimbursed by Borrower to Lender upon demand. Borrower
hereby releases Lender from any and all liability with respect to the settlement
and adjustment by Lender of any claims in respect of any Casualty.
Section 5.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of any Individual Property and shall deliver to Lender copies of
any and all papers served in connection with such proceedings. Subject to the
rights of Senior Lender under the Senior Loan Documents, Lender may participate
in any such proceedings, and Borrower shall (and shall cause Senior Borrower to)
from time to time deliver to Lender all instruments reasonably requested by it
to permit such participation. Borrower shall, at its expense, diligently
prosecute (or cause Senior Borrower to diligently prosecute) any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of reasonable out-of-pocket expenses of collection, to the reduction
or discharge of the Debt. Lender shall not be limited to the interest paid on
the Award by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in the Note. If any
Individual Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
applicable Individual Property (or cause Senior Borrower to promptly commence
and diligently prosecute the Restoration of the applicable Individual Property)
and otherwise comply with the provisions of Section 5.4, whether or not an Award
is available. If the applicable Individual Property is sold, through foreclosure
or otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, subject to the rights of Senior Lender, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
Section 5.4    Restoration. If, pursuant to the terms of the Senior Loan
Documents, Senior Borrower is ever entitled to receive any portion of any
Insurance Proceeds or Awards (as such terms are defined in the Senior Loan
Agreement) (i.e., such amounts are not required to be used for Restoration or to
be applied to repayment of the Senior Loan), Borrower shall cause such portion
of such Proceeds or Award to be deposited with Lender and all such amounts shall
then be applied to the payment of the Debt in accordance with Section 2.4.4.


 
65
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS
Section 6.1    Cash Management Arrangements. Borrower shall cause Senior
Borrower to cause all Rents to be deposited and applied in accordance with the
Senior Loan Documents. All funds deposited by the Deposit Bank into the
Subordinate Deposit Account shall be deemed to be a distribution from Senior
Borrower to Borrower and shall be applied and disbursed in accordance with this
Agreement and the Subordinate Deposit Account Agreement. Funds in the
Subordinate Deposit Account that are invested shall be invested in Permitted
Investments, as more particularly set forth in the Subordinate Deposit Account
Agreement. Lender may also establish subaccounts of the Subordinate Deposit
Account which shall at all times be Eligible Accounts (and may be ledger or book
entry accounts and not actual accounts) (such subaccounts are referred to herein
as “Accounts”). The Subordinate Deposit Account and all other Accounts will be
under the sole control and dominion of Lender, and Borrower shall have no right
of withdrawal therefrom. Borrower shall pay for all expenses of opening and
maintaining all of the above accounts.
Section 6.2    Reserves. If, at any time during the Term, Senior Lender is not
requiring Senior Borrower to make the required deposits required under Article 6
of the Senior Loan Agreement (or the Senior Loan has been refinanced or
otherwise repaid in full in accordance with the terms of this Agreement), then
Lender shall have the right, at its option, to require Borrower to make such
required deposits to Lender, in which case such deposits shall be made by
Borrower and disbursed by Lender substantially in accordance with the provisions
of such applicable sections of the Senior Loan Agreement. Funds required to be
deposited at any time into such reserves are referred to herein as the “Reserve
Funds”.
Section 6.3    Security Interest in Funds.
6.3.1    Grant of Security Interest. Borrower hereby pledges, assigns and grants
to Lender a first-priority perfected security interest to Lender, as security
for the payment and performance of the Obligations, in all of Borrower’s right,
title and interest in and to the Subordinate Deposit Account, any Accounts and
the funds therein (the “Funds”). The Funds shall be under the sole dominion and
control of Lender. The Funds shall not constitute a trust fund and may be
commingled with other monies held by Lender.
6.3.2    Income Taxes; Interest. Borrower shall report on its federal, state,
commonwealth, district and local income tax returns all interest or income
accrued on the Funds. The Funds shall earn interest at a rate commensurate with
the rate of interest paid from time to time on money market accounts at a
commercial bank selected by Lender in its sole discretion from time to time,
with interest credited monthly to such Funds. All earnings or interest on each
of the Funds shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued.
6.3.3    Prohibition Against Further Encumbrance. Borrower shall not, without
the prior consent of Lender, further pledge, assign or grant any security
interest in the Funds or permit any Lien or encumbrance to attach thereto or any
levy to be made thereon or any UCC-1 financing statements to be filed with
respect thereto, except those naming Lender as the secured party.


 
66
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Section 6.4    Property Cash Flow Allocation.
6.4.1    Order of Priority of Funds in Deposit Account. On each Monthly Payment
Date during the Term, except during the continuance of an Event of Default (and
during the continuance of an Event of Default, at Lender’s option in its sole
and absolute discretion), all funds deposited into the Subordinate Deposit
Account during the immediately preceding Interest Period (less any minimum
deposit required by Deposit Bank) shall be applied on such Monthly Payment Date
in the following order of priority:
(i)    First, to Lender, funds sufficient to pay any monthly debt service
payment then due and payable;
(ii)    Second, to Lender, for purposes of funding any reserves, if any,
required under Section 6.2;
(iii)    Third, to Lender, funds sufficient to pay any other amounts then due
and payable under the Loan Documents;
(iv)    Lastly, payments to Borrower of any remaining amounts.
6.4.2    Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (iii) of Section 6.4.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Subordinate
Deposit Account for such payments, the failure by the Deposit Bank to allocate
such funds into the appropriate Accounts shall not constitute an Event of
Default.
6.4.3    Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, during the continuance of an Event of
Default, Lender, at its option, may withdraw the Funds and any other funds of
Borrower then in the possession of Lender, Servicer or Deposit Bank and apply
such funds to the payment of the Debt in such order, proportion and priority as
Lender may determine in its sole and absolute discretion and/or draw on any
Letter of Credit and apply the funds of such draw to the payment of the Debt in
such order, proportion and priority as Lender may determine in its sole and
absolute discretion. Lender’s right to withdraw and apply any of the foregoing
funds shall be in addition to all other rights and remedies provided to Lender
under the Loan Documents.
Section 6.5    Letters of Credit.
(a)    The aggregate amount of all Letters of Credit and Alteration Deficiency
Guaranties provided by Borrower pursuant to this Agreement, shall not exceed ten
percent (10%) of the Outstanding Principal Balance, in each case to the extent
outstanding at the time of determination.
(b)    All Letters of Credit delivered to Lender in connection with this Loan
shall be held as collateral and additional security for the payment of the Debt.
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the right, at its option, to draw on all or any portion of any such
Letter of Credit and to apply such amount drawn to payment of the Debt in such
order, proportion or priority as Lender may determine.


 
67
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Any such application to the Debt after an Event of Default shall be subject to
Prepayment Fee and/or Liquidated Damages Amount, if any, applicable thereto. On
the Maturity Date, if the Debt has not otherwise been paid in full, any or all
of such Letters of Credit may be applied to reduce the Debt.
(c)    With respect to any Letter of Credit delivered to Lender in connection
with this Loan, Borrower shall have no reimbursement obligations with respect to
such Letter of Credit, which shall be a capital contribution to Borrower and
shall be accompanied by the execution and delivery of a contribution agreement
in the form attached hereto as Exhibit C. Borrower shall also pay to Lender all
of Lender’s reasonable out-of-pocket costs and expenses in connection therewith.
Neither Borrower nor the applicant/obligor under the Letter of Credit shall be
entitled to draw upon the Letter of Credit.
(d)    In addition to any other right Lender may have to draw upon any Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full any Letter of Credit: (i) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the applicable Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (ii) with respect
to any Letter of Credit with a stated expiration date, if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least thirty (30) days prior to the date on which such Letter of Credit is
scheduled to expire and a substitute Letter of Credit is not provided at least
twenty (20) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions of this Agreement or a
substitute Letter of Credit is provided at least ten (10) Business Days prior to
such termination); or (iv) if Lender has received notice that the bank issuing
the Letter of Credit shall cease to be an Eligible Institution and Borrower
shall not have replaced such Letter of Credit with a Letter of Credit issued by
an Eligible Institution within ten (10) Business Days after notice thereof.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (i), (ii), (iii) or (iv) above and shall not be liable for any losses
sustained by Borrower or applicable/obligor due to the insolvency of the bank
issuing the Letter of Credit if Lender has not drawn the applicable Letter of
Credit.
ARTICLE 7

PERMITTED TRANSFERS
Section 7.1    Permitted Transfer of the Entire Property.
(a)    No Transfer and Assumption (defined below) shall be permitted until the
earlier of (x) a Securitization of the entire Loan or (y) the second (2nd)
anniversary of the Closing Date and no (1) active marketing of the entire
Property for sale, (2) entering into any agreement to sell the entire Property,
(3) entering into any agreement to sell any direct or indirect interests in
Borrower or Senior Borrower which, if sold, would result in one or more
Brookfield Party (as defined below) not continuing, collectively, to Control
Borrower and Senior Borrower and to own, in the aggregate, at least 10% of all
legal, beneficial and equity interests (direct or indirect) in Borrower and
Senior Borrower, (4) execution of a broker agreement to actively market the


 
68
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




entire Property for sale or to actively market a direct or indirect interest in
Borrower or Senior Borrower, the sale of which is prohibited in clause (3)
above, or (5) public announcement with respect to any of the foregoing, shall be
permitted, in each case, until the earlier of (x) a Securitization of the entire
Loan, or (y) the six (6) month anniversary of the Closing Date.  Notwithstanding
the provisions of Section 4.2, but subject to the immediately preceding
sentence, Borrower shall have the right to (i) cause Senior Borrower to convey
the entire Property to a new borrower (the “Transferee Senior Borrower”), and
have Transferee Senior Borrower assume all of Senior Borrower’s obligations
under the Senior Loan Documents, (ii) have all of the Persons who own direct
ownership interests in Transferee Senior Borrower (“Transferee Borrower”) assume
all of Borrower’s obligations under the Loan Documents, and (iii) have
replacement guarantors and indemnitors replace the guarantors and indemnitors
with respect to all of the obligations of the indemnitors and guarantors of the
Senior Loan Documents and the Loan Documents from and after the date of such
transfer (collectively, a “Transfer and Assumption”), subject to the terms and
full satisfaction of all of the conditions precedent set forth in Section
7.1(b).
(b)    Transfer and Assumption shall be subject to the following conditions:
(i)    Borrower has provided Lender with not less than thirty (30) days prior
written notice of the anticipated date of the Transfer and Assumption;
(ii)    on the date of the Transfer and Assumption, no Event of Default has
occurred and is continuing;
(iii)    Transferee Borrower and Transferee Senior Borrower shall each be a
Special Purpose Bankruptcy Remote Entity in accordance with Section 4.4 and
Schedule V;
(iv)    Each of Transferee Borrower and Transferee Senior Borrower is either (A)
a Qualified Equity Holder or at least 51% owned (directly or indirectly) and
Controlled by a Qualified Equity Holder or (B) Controlled by a Person (1) who is
a Qualified Transferee and (2) whose identity, experience, financial condition
and creditworthiness, including net worth and liquidity, is acceptable to Lender
in its sole discretion with a minimum ownership interest in the Transferee
Borrower and Transferee Senior Borrower acceptable to Lender in its sole
discretion;
(v)    the Property shall be managed by (i) a Qualified Equity Holder or an
Affiliate thereof which, in each case, satisfies the requirements of an
Unaffiliated Qualified Manager, (ii) one or more Qualified Manager(s) or (iii) a
property manager and parking manager, in each case, reasonably acceptable to
Lender (it being understood that a future Parking Manager and the Manager may,
but are not required to be, the same Person);
(vi)    Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance reasonably acceptable to Lender and,
if applicable, replacement pledge agreements (substantially similar in content
to the Pledge Agreement delivered as of the date hereof);


 
69
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(vii)    each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;
(viii)    (A) each Approved Replacement Guarantor shall deliver to Lender a
guaranty of recourse obligations (in the same form as the Guaranty delivered to
Lender by Guarantor on the date hereof) and (B) each Approved Replacement
Guarantor shall deliver to Lender an environmental indemnity agreement (in the
same form as the Environmental Indemnity delivered to Lender by Borrower on the
date hereof), pursuant to which, in each case, the Approved Replacement
Guarantor(s) agree(s) to be liable under each such guaranty of recourse
obligations and environmental indemnity agreement from and after the date of
such Transfer and Assumption (whereupon the previous guarantor(s) shall be
released from any further liability under the Guaranty and Environmental
Indemnity for acts, events and/or circumstances that arise from and after the
date of such Transfer and Assumption (provided, that such previous guarantor(s)
shall remain liable under the Guaranty and Environmental Indemnity for acts,
events and/or circumstances occurring prior to the Transfer and Assumption even
if liability for such acts, events and/or circumstances are not discovered until
after the date of the Transfer and Assumption) to the extent and as provided for
in such Guaranty and Environmental Indemnity and such Approved Replacement
Guarantor(s) shall be the “Guarantor” for all purposes set forth in this
Agreement);
(ix)    Transferee Borrower shall submit to Lender true, correct and complete
copies of all documents reasonably requested by Lender concerning the
organization and existence of Transferee Borrower, Transferee Senior Borrower
and each Approved Replacement Guarantor;
(x)    satisfactory Credit Checks shall have been received by Lender with
respect to (A) each Approved Replacement Guarantor, (B) Transferee Borrower, (C)
Transferee Senior Borrower, (D) any Person that Controls Transferee Borrower or
owns an equity interest in Borrower which equals or exceeds ten percent (10%)
and (D) any other Person reasonably required by Lender in order for Lender to
fulfill its then-current Patriot Act compliance guidelines;
(xi)    Lender shall have received a Rating Agency Confirmation from each of the
applicable Rating Agencies (if required pursuant to a pooling and servicing
agreement entered into in connection with the Securitization of the Loan);
(xii)    counsel to Transferee Borrower and each Approved Replacement
Guarantor(s) shall deliver to Lender opinions from one or more nationally
recognized law firms (or one or more reputable law firms reasonably approved by
Lender) in form and substance reasonably satisfactory to Lender as to such
matters as Lender shall reasonably require and as are customarily required in
connection with similar transactions, which may include opinions as to
substantially the same matters and were required in connection with the
origination of the Loan (including a new substantive non-consolidation opinion);
(xiii)    Borrower shall cause to be delivered to Lender, an endorsement to the
UCC Policy relating to the Pledged Collateral (or a new UCC insurance policy


 
70
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




relating to the new collateral pledged under the replacement pledge
agreement(s)), in form and substance acceptable to Lender, in Lender’s
reasonable discretion;
(xiv)    [intentionally omitted];
(xv)    if a New Junior Mezzanine Loan is outstanding at the time of the
Transfer and Assumption, the proposed Transfer and Assumption has been consented
to by the New Junior Mezzanine Loan Lender to the extent such consent is
required under the applicable New Junior Mezzanine Loan Documents and shall not
otherwise constitute or cause a default under the New Junior Mezzanine Loan;
(xvi)    Borrower shall pay all of Lender’s reasonable out-of-pocket third party
costs and expenses in connection with the Transfer and Assumption. Lender may,
as a condition to evaluating any requested consent to a transfer, require that
Borrower post a cash deposit with Lender in an amount equal to Lender’s
anticipated out-of-pocket third party costs and expenses in evaluating any such
request for consent.
Section 7.2    Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers shall be deemed to be
permitted without the consent of Lender, but subject to satisfaction of the
conditions set forth in this Section 7.2 (herein, each a “Permitted Transfer”):
(a)    a Lease entered into in accordance with the Loan Documents;
(b)    a Transfer and Assumption in accordance with Section 7.1;
(c)    a Permitted Encumbrance;
(d)    the transfer of publicly traded shares in any indirect equity owner of
Borrower on a nationally recognized stock exchange;
(e)    a pledge of the direct or indirect interests in Borrower in connection
with any New Junior Mezzanine Loan and the foreclosure of any New Junior
Mezzanine Loan in accordance with the New Junior Mezzanine Loan Documents;
(f)    the Transfer of direct and/or indirect interests in Borrower to a New
Junior Mezzanine Loan Lender in accordance with the New Junior Mezzanine Loan
Documents; provided, that, an assignment-in-lieu of foreclosure with respect to
any New Junior Mezzanine Loan shall not be deemed to be a Permitted Transfer
unless, as a condition to and in connection with such assignment-in-lieu of
foreclosure, one or more Approved Replacement Guarantors shall execute and
deliver a guaranty of recourse obligations (in the same form as the Guaranty to
Lender by Guarantor on the date hereof) and an environmental indemnity agreement
(in the same form as the Environmental Indemnity delivered to Lender by
Guarantor on the date hereof) on or before the date of such assignment-in-lieu
of foreclosure, in which case, such assignment-in-lieu shall be deemed to be a
Permitted Transfer;
(g)    any other Transfer (but not a mortgage, pledge, hypothecation,
encumbrance or grant of a security interest) of a direct or indirect interest in
Borrower, provided that:


 
71
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(i)    no Event of Default shall then exist;
(ii)    each of Borrower and Senior Borrower shall continue to be a Special
Purpose Bankruptcy Remote Entity;
(iii)    if such Transfer would result in the transferee, together with its
Affiliates, acquiring ten percent (10%) or more of the direct or indirect equity
interest in Borrower and such transferee did not own at least ten percent (10%)
of the direct or indirect equity interests in Borrower prior to such Transfer,
then (A) such transferee shall be a Qualified Transferee, (B) Borrower shall
provide to Lender not less than ten (10) Business Days prior written notice
thereof, (C) Borrower shall have delivered (or caused to be delivered) to Lender
(and Borrower shall be responsible for any reasonable out of pocket costs and
expenses in connection therewith), a Credit Check with respect to such
transferee and shall have delivered to Lender such information with respect to
such transferee and its Affiliates as is reasonably necessary for Lender to
conduct such Credit Check, and such Credit Check shall be reasonably acceptable
to Lender, and (D) such Transfer shall be conditioned upon Borrower’s ability
to, after giving effect to such Transfer, remake the representations set forth
in Sections 3.1.8 and 3.1.42 hereof and continue to comply with the covenants
set forth in Sections 4.33 and 4.34 hereof;
(iv)    after giving effect to such Transfer (A) BPY and/or BAM (each, a
“Brookfield Party”) shall continue to Control Borrower and own, in the
aggregate, at least ten percent (10%) of all legal, beneficial and equity
interests (direct or indirect) in Borrower, (B) a Brookfield Party shall
continue to Control Guarantor and own at least twenty percent (20%) of all
legal, beneficial and equity interests (direct or indirect) in Guarantor, (C)
Guarantor shall continue to Control Borrower and own at least ten percent (10%)
of all legal, beneficial and equity interest (direct or indirect) in Borrower,
and (D) at least fifty-one percent (51%) of all equity interests in Borrower are
owned (directly or indirectly) by a Brookfield Party and/or one or more
Qualified Equity Holders;
(v)    the Property shall continue to be managed by one or more Qualified
Manager(s) or by a property manager and a parking manager, in each case,
reasonably acceptable to Lender and acceptable to the applicable Rating
Agencies, which shall control the day-to-day operations at the Property;
(vi)    if any such Transfer shall result in any Person (together with its
Affiliates) acquiring more than 49% of the direct or indirect interest in
Borrower and such Person (together with its Affiliates) did not own more than
49% of the direct or indirect interest in Borrower on the Closing Date, Borrower
shall have delivered to Lender a new substantive non‑consolidation opinion from
a nationally recognized law firm (or a reputable law firm reasonably approved by
Lender) in form and substance satisfactory to Lender and to the applicable
Rating Agencies; and
(vii)    after giving effect to such Transfer, Borrower shall continue to own
100% of the limited liability company interest in Senior Borrower.
(h)    a pledge of any direct or indirect minority, non-controlling interest in
Guarantor that in each case do not (when aggregated with any other such pledges)
result in more than 10% of the direct and indirect interests in Guarantor being
pledged, provided, that:


 
72
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(i)    each of Borrower and Senior Borrower shall continue to be a Special
Purpose Bankruptcy Remote Entity;
(ii)    after giving effect to the exercise of any remedies available under such
pledge, (A) one or more Brookfield Parties shall continue to Control Borrower
and own, in the aggregate, at least ten percent (10%) of all legal, beneficial
and equity interests (direct or indirect) in Borrower, (B) a Brookfield Party
shall continue to Control Guarantor and own at least twenty percent (20%) of all
legal, beneficial and equity interests (direct or indirect) in Guarantor, (C)
Guarantor shall continue to Control Borrower and own at least ten percent (10%)
of all legal, beneficial and equity interest (direct or indirect) in Borrower,
and (D) at least fifty-one percent (51%) of all equity interests in Borrower are
owned (directly or indirectly) by a Brookfield Party and/or one or more
Qualified Equity Holders;
(iii)    if the exercise of any remedies available under such pledge would
result in the transferee, together with its Affiliates, acquiring ten percent
(10%) or more of the direct or indirect equity interest in Borrower and such
transferee did not own at least ten percent (10%) of the direct or indirect
equity interests in Borrower prior to such Transfer, then (A) such transferee
shall be a Qualified Transferee, (B) Borrower shall provide to Lender not less
than ten (10) Business Days prior written notice thereof, (C) Borrower shall
have delivered to Lender (and Borrower shall be responsible for any reasonable
out of pocket costs and expenses in connection therewith), a Credit Check with
respect to such transferee (or shall have delivered to Lender such information
with respect to such transferee and its Affiliates as is reasonably necessary
for Lender to conduct such Credit Check), and such Credit Check shall be
reasonably acceptable to Lender, and (D) such exercise of remedies shall be
conditioned upon Borrower’s ability to, after giving effect to such exercise of
remedies, remake the representations set forth in Sections 3.1.8 and 3.1.42
hereof and continue to comply with the covenants set forth in Sections 4.33 and
4.34 hereof;
(iv)    if the exercise of any remedies available under such pledge would result
in any Person (together with its Affiliates) acquiring more than 49% of the
direct or indirect interest in Borrower and such Person (together with its
Affiliates) did not own more than 49% of the direct or indirect interest in
Borrower on the Closing Date, Borrower shall have delivered to Lender a new
substantive non‑consolidation opinion from a nationally recognized law firm (or
a reputable law firm reasonably approved by Lender) in form and substance
satisfactory to Lender and to the applicable Rating Agencies; and
(v)    after giving effect to the exercise of any remedies available under such
pledge, Borrower shall continue to own 100% of the limited liability company
interest in Senior Borrower.
(i)    Transfers of non-controlling preferred interests in Brookfield DLTA Fund
Office Trust Investor Inc. and Brookfield DLTA Fund Office Trust Inc.; provided,
that, (1) if the Transfer results in any Person (together with its Affiliates)
owning 10% or more of the direct or indirect interests in Borrower and such
Person (together with its Affiliates) did not own 10% of the direct or indirect
interests in Borrower prior to such Transfer, then such Person must satisfy
Lender’s current customary underwriting standards including, without limitation,
background


 
73
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




checks performed by Lender and review of such other information requested by
Lender in connection with know your customer and anti-money laundering diligence
and (2) such Transfer shall not result in any Person (together with its
Affiliates), owning more than 49% of the direct or indirect interests in
Borrower if such Person (together with its Affiliates) did not own more than 49%
of the direct or indirect interests in Borrower prior to such Transfer.
Notwithstanding anything to the contrary contained in this Section 7.2, if, as a
result of any Permitted Transfer, Guarantor no longer Controls Borrower or owns
any direct or indirect interest in Borrower, it shall also be a condition to
such Permitted Transfer hereunder that one or more Approved Replacement
Guarantors shall execute and deliver to Lender a guaranty of recourse
obligations (in the same form as the Guaranty delivered to Lender by Guarantor
on the date hereof) and an environmental indemnity agreement (in the same form
as the Environmental Indemnity delivered to Lender by Guarantor on the date
hereof) on or prior to the date of such Permitted Transfer, pursuant to which,
in each case, the Approved Replacement Guarantor(s) agree(s) to be liable under
each such guaranty of recourse obligations and environmental indemnity agreement
from and after the date of such Permitted Transfer (whereupon the previous
guarantor(s) shall be released from any further liability under the Guaranty and
Environmental Indemnity from acts, events and/or circumstances that arise from
and after the date of such Permitted Transfer (provided, that the previous
guarantor(s) shall remain liable under the Guaranty and Environmental Indemnity
for acts, events and/or circumstances occurring prior to such Permitted Transfer
to the extent and as provided for in such Guaranty and Environmental Indemnity
even if liability for such acts, events and/or circumstances are not discovered
until after the date of such Permitted Transfer) and such Approved Replacement
Guarantor(s) shall be the “Guarantor” for all purposes set forth in this
Agreement).
For the avoidance of doubt, nothing contained in this Agreement shall prohibit
or be deemed to prohibit (i) unsecured corporate credit lines and unsecured
corporate credit facilities provided by an institutional lender (each, a
“Corporate Loan”) to the Guarantor or any direct or indirect beneficial or
equity owner in the Guarantor (each, an “Upper-Tier Brookfield Entity”) and (ii)
unsecured Indebtedness between Upper-Tier Brookfield Entities (“Upper-Tier
Brookfield Indebtedness”), provided, that, in each case (x) Borrower has no
obligations or liabilities with respect to any Corporate Loan or Upper-Tier
Brookfield Indebtedness and (y) nothing contained herein shall be deemed to
limit the obligations of the Guarantor under the Loan Documents (including,
without limitation, compliance with the Guarantor Net Worth Covenant) or Section
9.1(xx).
For purposes of this Article 7 only, the term “Control” shall mean, with respect
to any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise; provided, however,
that a Person may be deemed to Control another Person notwithstanding that other
Persons may have rights with respect to major decisions and removal rights. The
terms Controlled, Controlling and Common Control shall have correlative
meanings.
Section 7.3    Cost and Expenses; Searches; Copies.
(a)    Borrower shall pay all actual out of pocket third party costs and
expenses of Lender in connection with any Transfer, whether or not such Transfer
is deemed to be a Permitted Transfer, including, without limitation, all
reasonable fees and expenses of Lender’s


 
74
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




counsel, whether internal or outside, and the cost of any required counsel
opinions related to REMIC or other securitization or tax issues and any Rating
Agency fees.
(b)    Upon request, Borrower shall provide Lender with copies of all
organizational documents or amendments and/or modifications thereto (if any) of
Borrower, Senior Borrower and Guarantor or any Approved Replacement Guarantor
(and any subsidiary of Guarantor or an Approved Replacement Guarantor that, in
each case, owns a beneficial interest in Borrower, Senior Borrower or the
Property) relating to any Permitted Transfer.
(c)    Within five (5) Business Days following request therefore, Borrower shall
deliver to Lender an updated organizational structure chart in a form
substantially similar in form and detail to the organizational chart attached
hereto as Schedule III.
ARTICLE 8

SALE AND SECURITIZATION OF LOAN
Section 8.1    Sale of Loan and Securitization. Subject to Sections 8.4 and
10.26 hereof:
(a)    Lender shall have the right:
(i)    to (A) sell or otherwise transfer the Loan or any portion thereof as a
whole loan, (B) to sell participation interests in the Loan, or (C) to
securitize the Loan or any portion thereof in a single asset securitization or a
pooled loan securitization. (The transactions referred to in clauses (A),
(B) and (C) are each hereinafter referred to as a “Secondary Market Transaction”
and the transactions referred to in clause (C) shall hereinafter be referred to
as a “Securitization”. Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities”).
At Lender’s election, each note and/or component comprising the Loan may be
subject to one or more Secondary Market Transactions; and
(ii)    to reallocate the then-Outstanding Principal Balance of the Loan and the
then-outstanding principal balance of the Senior Loan and/or reallocate the
interest rate payable under the Loan and the Senior Loan and Borrower shall
execute and deliver such modification documents as Lender shall reasonably
require to evidence, reflect and effectuate such reallocation, provided that (a)
the aggregate outstanding principal balance of the Loan and the Senior Loan
after the effective date of such modification equals the aggregate of the
Outstanding Principal Balance of the Loan and the Outstanding Principal Balance
(as defined in the Senior Loan Agreement) of the Senior Loan immediately prior
to such modification, (b) the weighted average interest rate of the Loan and the
Senior Loan after the effective date of such modification equals the weighted
average interest rate of the Loan and the Senior Loan immediately prior to such
modification (except that the weighted average coupon may subsequently increase
due to the application of Net Proceeds, the application of a partial prepayment
in accordance with this Agreement, or during the occurrence of an Event of
Default), and (c) the aggregate scheduled Debt Service payments on the Loan and
the Senior Loan shall not increase.


 
75
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(b)    If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be required in
the marketplace, by prospective investors, the Rating Agencies, applicable Legal
Requirements and/or otherwise in the marketplace in connection with any
Secondary Market Transactions, including to:
(i)    (A) provide updated financial and other information with respect to each
Individual Property, the business operated at each Individual Property, Borrower
, Senior Borrower and the Manager, including, without limitation, the
information set forth on Exhibit B attached hereto, in each case, to the extent
reasonably available to Borrower, Senior Borrower or Manager, provided Borrower
shall not be required to provide any financial statements of Manager,
(B) provide updated budgets and rent rolls (including itemized percentage of
floor area occupied and percentage of aggregate base rent for each Tenant)
relating to each Individual Property, and (C) assist and cooperate with Lender
in obtaining updated appraisals, market studies, environmental reviews and
reports (Phase I’s and, if appropriate, Phase II’s), property condition reports
and other due diligence investigations of each Individual Property (the “Updated
Information”), together, if customary, with appropriate verification of the
Updated Information through letters of auditors or opinions of counsel
acceptable to Lender and the Rating Agencies;
(ii)    provide updates to opinions of counsel delivered at closing, which may
be relied upon by Lender, trustee in any Securitization, underwriters, NRSROs
and their respective counsel, agents and representatives; provided, that,
Borrower shall not be required to have its legal counsel deliver “10b-5”
opinions in connection with any Securitization;
(iii)    provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents; and
(iv)    (A) review any Disclosure Document or any interim draft thereof
furnished by Lender to Borrower with respect to information contained therein
that was furnished to Lender by or on behalf of Borrower in connection with the
preparation of such Disclosure Document or in connection with the underwriting
or closing of the Loan that specifically relate to Borrower, Manager, Guarantor
and/or the Property, including financial statements of Borrower and Guarantor,
operating statements and rent rolls with respect to the Property, and (B) within
three (3) Business Days following Borrower’s receipt thereof, provide to Lender
in writing any revisions to such Disclosure Document or interim draft thereof
necessary or advisable to insure that such reviewed information does not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make statements contained therein not misleading.
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Lender shall so
notify Borrower and Borrower shall furnish to Lender (if such Securitization is
a Public Securitization) upon request the following financial information (but
as to the Tenants, to the extent such information is actually received by
Borrower):


 
76
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(i)    if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for each Individual
Property and the Related Properties for the most recent Fiscal Year and interim
period as required under Item 1112(b)(1) of Regulation AB (or, if the Loan is
not treated as a non-recourse loan under Instruction 3 for Item 1101(k) of
Regulation AB, selected financial data meeting the requirements and covering the
time periods specified in Item 301 of Regulation S-K and Item 1112(b)(1) of
Regulation AB), or
(ii)    if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB (which
includes, but may not be limited to, a balance sheet with respect to the entity
that Lender determines to be a Significant Obligor for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of Rule
3-01 of Regulation S-X, and statements of income and statements of cash flows
with respect to the Property for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X (or if Lender determines that the Property is the Significant Obligor and
the Property (other than properties that are hotels, nursing homes, or other
properties that would be deemed to constitute a business and not real estate
under Regulation S-X or other legal requirements) was acquired from an
unaffiliated third party and the other conditions set forth in Rule 3-14 of
Regulation S-X have been met, the financial statements required by Rule 3-14 of
Regulation S-X)).
(d)    Further, if requested by Lender, to the extent such information is not
publicly available and the applicable Lease requires the Tenant thereunder to
provide such information, Borrower shall, promptly upon Lender’s request, use
commercially reasonable efforts to furnish to Lender financial data or financial
statements meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB,
as specified by Lender, for any Tenant of any Individual Property if, in
connection with a Securitization, Lender expects there to be, as of the cutoff
date for such Securitization, a concentration with respect to such Tenant or
group of affiliated Tenants within all of the mortgage loans included or
expected to be included in the Securitization such that such Tenant or group of
affiliated Tenants would constitute a Significant Obligor. Borrower shall
furnish to Lender, in connection with the preparation of the Disclosure
Documents and on an ongoing basis, financial data and/or financial statements
with respect to such Tenants meeting the requirements of Item 1112(b)(1) or (2)
of Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) filings pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.
(e)    If Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties


 
77
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




collectively, are a Significant Obligor, then Borrower shall furnish to Lender,
on an ongoing basis, selected financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
but only for so long as such entity or entities are a Significant Obligor and
either (x) Exchange Act Filings are required to be made under applicable Legal
Requirements or (y) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.
(f)    Any financial data or financial statements provided pursuant to this
Section 8.1 shall be furnished to Lender within the following time periods:
(i)    with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, within ten (10) Business Days
after notice from Lender; and
(ii)    with respect to ongoing information required under Section 8.1(d) and
(e) above, (1) not later than forty-five (45) days after the end of each fiscal
quarter of Borrower and (2) not later than ninety (90) days after the end of
each Fiscal Year of Borrower.
(g)    If requested by Lender, Borrower shall provide Lender (if the
Securitization is a Public Securitization), but as to Tenants only to the extent
such information is actually received by Borrower, promptly, and in any event
within ten (10) Business Days following Lender’s request therefor, with any
other or additional financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation S-K or Regulation S-X, as applicable, Regulation AB, or any
amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
Lender.
(h)    If requested by Lender, whether in connection with a Securitization or at
any time thereafter during which the Loan and any Related Loans are included in
a Securitization, Borrower shall provide Lender, promptly upon request, a list
of Tenants (including all affiliates of such Tenants) that in the aggregate (1)
occupy 10% or more (but less than 20%) of the total floor area of the
improvements or represent 10% or more (but less than 20%) of aggregate base
rent, and (2) occupy 20% or more of the total floor area of the improvements or
represent 20% or more of aggregate base.
(i)    All financial statements provided by Borrower pursuant to this Section
8.1(c), (d), (e) or (f) shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and other applicable Legal Requirements. All financial statements
relating to a Fiscal Year shall be audited by Independent Accountants in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
Independent Accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such Independent Accountants and the reference to such Independent Accountants
as “experts” in any


 
78
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Disclosure Document and Exchange Act Filing, all of which shall be provided at
the same time as the related financial statements are required to be provided.
All other financial statements shall be certified by the chief financial officer
or senior vice president/controller of Borrower, which certification shall state
that such financial statements meet the requirements set forth in the first
sentence of this paragraph.
Section 8.2    Securitization Indemnification.
(a)    Borrower understands that information provided to Lender by Borrower and
its agents, counsel and representatives may be included in preliminary and final
disclosure documents in connection with any Secondary Market Transaction,
including a Securitization, including an offering circular, a prospectus,
prospectus supplement, private placement memorandum or other offering document
(each, a “Disclosure Document”) and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and may be made available to investors or
prospective investors in the Securities, investment banking firms, NRSROs,
accounting firms, law firms and other third-party advisory and service providers
relating to any Secondary Market Transaction, including a Securitization.
Borrower also understands that the findings and conclusions of any third-party
due diligence report obtained by Lender, the Issuer (as defined below) or the
Securitization placement agent or underwriter may be made publicly available if
required, and in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange
Act and any rules promulgated thereunder.
(b)    Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 8.2, Lender shall include its officers and directors) and each Person
who controls Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 8.2, shall include
its officers, director and each Person who controls the Issuer within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
and any placement agent or underwriter with respect to the Securitization, each
of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any actual losses, claims, damages or liabilities (collectively, the
“Liabilities”) to which Lender, the Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon, any untrue statement or alleged untrue statement of any material fact
contained in the Disclosure Documents that specifically relate to the Property,
Borrower, any Senior Borrower, Manager or Guarantor as identified by Lender in
writing to Borrower, but specifically not including the portion thereof
constituting descriptions of the Loan Documents or Lender’s remedies therein
(collectively, the “Reviewed Sections”) (except that Borrower shall not be
responsible for any such Liabilities to the extent arising out of such an untrue
statement to the extent Borrower notifies Lender in writing that Borrower
disagrees with such statement prior to the pricing of any Securities), or arise
out of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated in the Reviewed Sections or necessary in
order to make the statements in the Reviewed Sections, in light of the
circumstances under which they were made, not misleading. Borrower also agrees
to reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lender


 
79
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Group, the Issuer and/or the Underwriter Group in connection with investigating
or defending the Liabilities. Borrower’s liability under this paragraph will be
limited to Liability that arises out of, or is based upon, an untrue statement
or alleged untrue statement of a material fact or omission or alleged omission
of a material fact in the Disclosure Document, and made in reliance upon, and in
conformity with, information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including financial statements of
Borrower, operating statements and rent rolls with respect to the Property. This
indemnification provision will be in addition to any liability which Borrower
may otherwise have. Borrower acknowledges and agrees that any Person that is
included in the Lender Group, the Issuer and/or the Underwriter Group that is
not a direct party to this Agreement shall be deemed to be a third-party
beneficiary to this Agreement with respect to this Section 8.2(b). Within five
(5) Business Days after Lender’s written request, Borrower and Guarantor shall
execute and deliver to Lender a separate indemnification and reimbursement
agreement in favor of the Lender Group, the Issuer and the Underwriter Group in
form and substance consistent with the indemnification and reimbursement
obligations of Borrower under this Section 8.2(b).
(c)    In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an untrue statement or omission made in reliance upon, and in
conformity with, information contained in the Reviewed Sections or in connection
with the underwriting or closing of the Loan, including financial statements of
Borrower, operating statements and rent rolls with respect to the Property, and
(ii) reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lender Group,
the Issuer and/or the Underwriter Group in connection with defending or
investigating the Liabilities.
(d)    Promptly after receipt by an indemnified party under this Section 8.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party pursuant to
the immediately preceding sentence of this Section 8.2(d), such indemnifying
party shall not pay for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, if the defendants in any
such action include both the indemnified party and the indemnifying party and
the indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other


 
80
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to any other
indemnified party. Without the prior written consent of Lender (which consent
shall not be unreasonably withheld, conditioned or delayed), no indemnifying
party shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action, suit or proceeding) unless
the indemnifying party shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each indemnified
party hereunder from all liability arising out of such claim, action, suit or
proceedings, and such settlement requires no statement as to, or an admission
of, fault, culpability or a failure to act, by or on behalf of the indemnified
party.
(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 8.2(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 8.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.
(f)    The liabilities and obligations of both Borrower and Lender under this
Section 8.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.
Section 8.3    Severance. Subject to Section 8.4 hereof:
8.3.1    Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, but subject to the other provisions of this Section
8.3.1, in its sole and absolute discretion, shall have the right, at any time
(whether prior to or after any sale, participation or Securitization of all or
any portion of the Loan), to require Borrower (at no cost to Borrower except as
expressly set forth in Section 8.4) to (i) execute and deliver “component” notes
and/or modify the Loan in order to create one or more senior and subordinate
notes (i.e., an A/B or A/B/C structure) and/or one or more additional components
of the Note or Notes (including the implementation of one or more New Junior
Mezzanine Loans (in accordance with Section 8.3.2 below)), reduce the number of
components of the note or notes, revise the interest rate for each component,
reallocate the principal balances of the Notes and/or the components, revise the


 
81
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




interest rate among the Notes, increase or decrease the monthly debt service
payments for each component or eliminate the component structure and/or the
multiple note structure of the Loan (including the elimination of the related
allocations of principal and interest payments), and/or (ii) in conjunction
with, and with the corresponding agreement of, Senior Lender, “resize” the Loan
and the Senior Loan to revise the interest rates for the Loan and the Senior
Loan, reallocate the principal balances of the Loan and the Senior Loan and/or
increase or decrease the monthly debt service payments for the Loan and the
Senior Loan (such resizing under this clause (ii), a “Resizing”), provided that
in the case of clauses (i) and (ii) above that the Outstanding Principal Balance
of all components (together with, in the case of a Resizing, the outstanding
principal balance of the Senior Loan) after the effective date of such
modification equals the Outstanding Principal Balance (when aggregated, in case
of a Resizing, with the outstanding principal balance of the Senior Loan)
immediately prior to such modification and the weighted average of the interest
rates for all components (when aggregated, in the case of a Resizing, with the
interest rate of the Senior Loan) after the effective date of such modification
equals the interest rate of the original Note (when aggregated, in the case of a
Resizing, on a weighted average basis with the interest rate of the Senior Note)
immediately prior to such modification and principal payments shall, other than
the application of Net Proceeds and after the occurrence of an Event of Default,
be applied pro rata among such components (except that the weighted average
coupon may subsequently increase due to the application of Net Proceeds, the
application of a partial prepayment in accordance with this Agreement or if an
Event of Default shall occur). At Lender’s election, each note comprising the
Loan may be subject to one or more Securitizations. Lender shall have the right
to modify the Note and/or Notes and any components in accordance with this
Section 8.3 and, provided that such modification shall comply with the terms of
this Section 8.3, it shall become immediately effective.
8.3.2    New Junior Mezzanine Loan Option. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to or after any Secondary Market
Transaction), to create one or more junior mezzanine loans (each, a “New Junior
Mezzanine Loan”), to (i) establish different interest rates and to reallocate
the Outstanding Principal Balance and Monthly Debt Service Payment Amount of the
Loan to the Loan and such New Junior Mezzanine Loan(s), and (ii) require the
payment of the Loan and any New Junior Mezzanine Loan(s) in such order of
priority as may be designated by Lender; provided, that the outstanding
principal balance of the Loan and such New Junior Mezzanine Loan(s) after the
effective date of the creation of such New Junior Mezzanine Loan(s) equals the
Outstanding Principal Balance immediately prior to such modification, the
weighted average of the interest rates for the Loan and such New Junior
Mezzanine Loan(s) after the effective date of the creation of such New Junior
Mezzanine Loan(s) equals the weighted average interest rate of the original Note
immediately prior to such modification (except as the result of the application
of Net Proceeds, the application of a partial prepayment in accordance with this
Agreement or during the occurrence of an Event of Default). Payments (except as
the result of the application of Net Proceeds, the application of a partial
prepayment in accordance with this Agreement or during the occurrence of an
Event of Default) shall be applied pro-rata between the Loan and each New Junior
Mezzanine Loan (based on applicable outstanding principal balance and interests
rate of the Loan and each New Junior Mezzanine Loan). Borrower shall cause the
formation of one or more special purpose, bankruptcy remote entities as required
by Lender in order to serve as the borrower under any New Junior Mezzanine Loan
(each, a “New Junior Mezzanine Loan Borrower”) and the applicable organizational
documents


 
82
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




of Borrower shall be amended and modified as necessary or required in the
formation of any New Junior Mezzanine Loan Borrower.
8.3.3    Cooperation; Execution; Delivery. Borrower shall reasonably cooperate
with all reasonable requests of Lender in connection with this Section 8.3. If
requested by Lender, Borrower shall promptly execute and deliver such documents
as shall be reasonably required by Lender and required by any Rating Agency in
connection with any modification or New Junior Mezzanine Loan pursuant to this
Section 8.3, all in form and substance reasonably satisfactory to Lender and
satisfactory to any applicable Rating Agency, including, the severance of
security documents if requested and/or, in connection with the creation of any
New Junior Mezzanine Loan: (i) execution and delivery of a promissory note and
loan documents necessary to evidence such New Junior Mezzanine Loan, in each
case, in form and content consistent with the substantive provisions of the Loan
Documents (to the extent applicable to the New Junior Mezzanine Loan), (ii)
execution and delivery of such amendments to the Loan Documents as are necessary
in connection with the creation of such New Junior Mezzanine Loan, (iii)
delivery of opinions of legal counsel with respect to due execution, authority
and enforceability of any modification documents or documents evidencing or
securing any New Junior Mezzanine Loan, as applicable and (iv) with respect to
any New Junior Mezzanine Loan, delivery of an additional Insolvency Opinion for
the Loan and a substantive non-consolidation opinion; each as reasonably
acceptable to Lender, prospective investors and/or the Rating Agencies. In the
event Borrower fails to execute and deliver such documents to Lender within ten
(10) Business Days following such request by Lender, Borrower hereby absolutely
and irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such transactions, Borrower hereby ratifying all that such
attorney shall do by virtue thereof. It shall be an Event of Default under this
Agreement, the Note, the Pledge Agreement and the other Loan Documents if
Borrower fails to comply with any of the terms, covenants or conditions of this
Section 8.3 after expiration of ten (10) Business Days after notice thereof.
Section 8.4    Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 8, Borrower shall not be required to incur any
material costs or expenses in the performance of its obligations under Sections
8.1(a) or (b) or Section 8.3 above other than expenses of Borrower’s legal
counsel.
ARTICLE 9

DEFAULTS
Section 9.1    Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):
(i)    if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest, and, if applicable, principal
due under the Note is not paid in full on the applicable Monthly Payment Date,
(C) any prepayment of principal due under this Agreement or the Note is not paid
when due, (D)  the Prepayment Fee is not paid when due, (E) the Liquidated
Damages Amount is not paid when due, or (F) any deposit to the Reserve Funds is
not made within five (5) calendar days following the required deposit date
therefor;


 
83
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(ii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;
(iii)    if any of the Taxes or Other Charges are not paid when due (provided
that it shall not be an Event of Default if such past due Taxes are Real Estate
Taxes and there are sufficient funds in the Tax Account (as defined in the
Senior Loan Agreement) (or applicable account if Lender is holding Reserve Funds
pursuant to Section 6.2 hereof) to pay such amounts when due, no other Event of
Default is then continuing and Servicer fails to make such payment in violation
of this Agreement or the Senior Loan Agreement);
(iv)    if (x) the Policies are not kept in full force and effect, except to the
extent that such Policies lapse due to the nonpayment of Insurance Premiums and
either (a) sums sufficient to make such payments are on deposit in the Insurance
Account (as defined in the Senior Loan Agreement) or (b) aggregate sums are on
deposit in the Deposit Account (as defined in the Senior Loan Agreement)
sufficient to make such payment and the other payments required to be made
pursuant to clause (ii) of Section 6.13.1 of the Senior Loan Agreement and, in
either case, Senior Lender’s access to such sums is not restricted or
constrained in any manner and Senior Lender fails to apply such funds in
violation of the Senior Loan Documents; or (y) (A) Lender has not received
evidence of the insurance required hereunder being renewed at least three
(3) Business Days prior to expiration of the Policies or (B) copies of the
Policies (or other evidence of required insurance reasonably acceptable to
Lender) are not delivered to Lender on or prior to the date the same are to be
delivered hereunder and such failure specified in this clause (B) continues for
ten (10) days following written notice from Lender to Borrower thereof;
(v)    a Transfer other than a Permitted Transfer occurs;
(vi)    if any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date such representation or warranty was made and the result is reasonably
expected to have a Material Adverse Effect; provided, however, that with respect
to any such breach which is susceptible of being cured, such breach shall not be
deemed an Event of Default hereunder unless and until it shall remain uncured
for thirty (30) days after Borrower receives notice of such breach and, if such
breach cannot reasonably be cured within such thirty (30) day period and
Borrower commences to cure such breach within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure same, Borrower shall
have such additional time as is reasonably necessary to cure such breach, but
not in excess of ninety (90) days from the date the original notice from Lender
was received by Borrower; provided that Borrower acknowledges and agrees that
the representations and warranties set forth in Sections 3.1.4, 3.1.5, 3.1.7,
3.1.8, 3.1.10, 3.1.22, 3.1.25, 3.1.26, 3.1.29, 3.1.32, 3.1.38 and 3.1.42 are not
capable of being cured; provided, further, however, that in the case of a breach
of Section 3.1.1, such breach shall not constitute an Event of Default in


 
84
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




the event that such breach shall be remedied within a timely manner and in any
event within not more than thirty (30) days after Lender’s request and within
thirty (30) days following the request of Lender, Borrower delivers to Lender a
new non-consolidation opinion or an opinion of counsel to the effect that such
breach does not impair, negate or adversely change the opinions rendered in the
Insolvency Opinion, in each case, to the extent required by any Rating Agency
rating any Securities secured by the Loan in connection with a Securitization;
(vii)    if Borrower, and Senior Borrower, New Junior Mezzanine Loan Borrower or
Guarantor shall make an assignment for the benefit of creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for Borrower,
any Senior Borrower, New Junior Mezzanine Loan Borrower or Guarantor or if
Borrower, any Senior Borrower, New Junior Mezzanine Loan Borrower or Guarantor
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, any Senior Borrower, New Junior Mezzanine Loan Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower,
any Senior Borrower, New Junior Mezzanine Loan Borrower or Guarantor shall be
instituted, or if Borrower or any Senior Borrower is substantively consolidated
with any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
Borrower, any Senior Borrower, New Junior Mezzanine Loan Borrower or Guarantor,
as applicable, upon the same not being discharged, stayed or dismissed within
ninety (90) days following its filing;
(ix)    if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered subsequent to the closing of the Loan,
is or shall become untrue in any material respect, unless within ten (10) days
after request by Lender, Borrower delivers an update to the Insolvency Opinion
acceptable to Lender from a nationally recognized law firm (or a reputable law
firm reasonably approved by Lender) confirming that such breach does not alter
the opinions given therein;
(xi)    a breach of the covenants set forth in Sections 4.4 or 4.33 hereof,
provided, however, that in the case of a breach of Section 4.4, such breach
shall not constitute an Event of Default in the event that such breach shall be
remedied within a timely manner and in any event within not more than ten (10)
days of Lender’s request and within ten (10) days following the request of
Lender, Borrower delivers an update to the Insolvency Opinion acceptable to
Lender from a nationally recognized law firm (or a reputable law firm reasonably
approved by Lender) confirming that such breach does not alter the opinions
given therein;
(xii)    if Borrower or any Senior Borrower shall be in default beyond any
applicable notice and/or cure period under any mortgage or security agreement
covering


 
85
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




any part of the Collateral or any Individual Property whether it be superior,
pari passu or junior in Lien to the Mortgage or the Pledge Agreement;
(xiii)    if any Individual Property becomes subject to any mechanic’s,
materialman’s or other Lien except a Permitted Encumbrance or a Lien for Taxes
not then due and payable and Borrower fails to discharge (or cause Senior
Borrower to discharge) such Lien within the period permitted for contests as set
forth in Section 4.3;
(xiv)    the alteration, improvement, demolition or removal of any material
portion of the Improvements without the prior consent of Lender, other than in
accordance with this Agreement and the Leases at the applicable Individual
Property entered into in accordance with the Loan Documents;
(xv)    if (i) any Management Agreement or any Parking Management Agreement is
terminated, (ii) the ownership, management or control of Manager is transferred
so that a Brookfield Party no longer Controls the Manager, or (iii) there is a
change in the compensation payable under or any other amendment to any
Management Agreement or any Parking Management Agreement, in the case of each of
(i), (ii) and (iii) above, in violation of the terms of the Loan Documents
(unless consented to by Lender in writing);
(xvi)    if Borrower, any Senior Borrower or any Person owning a direct or
indirect ownership interest in Borrower or any Senior Borrower shall be
convicted of a Patriot Act Offense by a court of competent jurisdiction and such
conviction subjects Lender to action and/or liability by any Governmental
Authority;
(xvii)    [intentionally omitted];
(xviii)    if Borrower breaches any covenant contained in Section 4.10 hereof
and fails to cure such breach within five (5) days after Lender’s written notice
to Borrower;
(xix)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower, any Senior Borrower, Guarantor, the Collateral or any Individual
Property, or if any other such event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate the maturity of any
portion of the Obligations or to permit Lender to accelerate the maturity of all
or any portion of the Obligations;
(xx)    a breach by Guarantor of the Guarantor Net Worth Covenant and Borrower
fails to deliver to Lender within thirty (30) days after Lender’s written notice
to Borrower a guaranty of recourse obligations (in the same form as the Guaranty
delivered to Lender by Guarantor on the date hereof) and an environmental
indemnity agreement (in the same form as the Environmental Indemnity delivered
to Lender by Guarantor on the date hereof), in each case, executed by one or
more Approved Replacement Guarantor(s);
(xxi)    if Borrower breaches any covenant contained in Section 4.35 hereof;


 
86
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(xxii)    an Event of Default (as defined or described in the Senior Loan
Documents) occurs, or any other event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate or permit Senior Lender
to accelerate the maturity of any portion of the Senior Loan; or
(xxiii)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxii) above, and such Default shall continue
for ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice to Borrower from Lender in the case of any other such Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
Borrower shall have commenced to cure such Default within such 30-day period
shall and thereafter diligently and expeditiously proceed to cure the same, such
30-day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed ninety (90) days.
Section 9.2    Remedies.
9.2.1    Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vii), (viii) or (ix) of Section 9.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and in and to
the Collateral, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Collateral, including
all rights or remedies available at law or in equity; and upon any Event of
Default described in clauses (vii), (viii) or (ix) of Section 9.1 above, the
Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable in full, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
9.2.2    Remedies Cumulative. During the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Obligations shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Collateral. The rights, powers and remedies
of Lender under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Lender may have against Borrower pursuant to
this Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law or contract or as set forth herein or in


 
87
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




the other Loan Documents or by equity. Without limiting the generality of the
foregoing, if an Event of Default is continuing (i) Lender shall not be subject
to any “one action” or “election of remedies” law or rule, and (ii) all Liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Collateral and the Pledge Agreement has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Obligations or the Obligations have been
paid in full. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.
9.2.3    Severance.
(a)    During the continuance of an Event of Default, Lender shall have the
right from time to time to partially foreclose the Pledge Agreement in any
manner and for any amounts secured by the Pledge Agreement then due and payable
as determined by Lender in its sole discretion, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and/or
interest, Lender may foreclose the Pledge Agreement to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Pledge Agreement to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Pledge Agreement as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement to secure payment of the sums secured by the
Pledge Agreement and not previously recovered.
(b)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, pledge agreements and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Except as may be
required pursuant to Section 8.4 hereof, (i) Borrower shall not be obligated to
pay any costs or expenses incurred in connection with the preparation,
execution, recording or filing of the severed Loan Documents, and (ii) the
severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents.
(c)    During the continuance of an Event of Default, any amounts recovered from
the Collateral or any other collateral for the Loan after an Event of Default
may be applied by Lender toward the payment of any interest and/or principal of
the Loan and/or any other


 
88
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




amounts due under the Loan Documents, in such order, priority and proportions as
Lender in its sole discretion shall determine.
9.2.4    Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
(5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Pledge Agreement and the other Loan Documents) and shall
bear interest thereafter at the Default Rate. Notwithstanding the foregoing,
Lender shall have no obligation to send notice to Borrower of any such failure.


ARTICLE 10

MISCELLANEOUS
Section 10.1    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.
Section 10.2    Lender’s Discretion; Rating Agency Review Waiver.
(a)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.
(b)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such


 
89
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




matter. It is expressly agreed and understood, however, that receipt of a Review
Waiver (i) from any one Rating Agency shall not be binding or apply with respect
to any other Rating Agency and (ii) with respect to one matter shall not apply
or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.
(c)    Whenever, pursuant to this Agreement, Lender has an approval or consent
right, Borrower agrees and understands that such approval or consent may be
conditioned upon Senior Borrower’s receipt of all applicable Senior Lender
consents (including any required Rating Agency Confirmations), provided the
foregoing shall not in any way extend the time periods set forth in this
Agreement or the other Loan Documents for Lender to respond to requests of
Borrower.
Section 10.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS EXCEPT PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.


 
90
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR
BORROWER SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER
JURISDICTION.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on, Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount. Lender shall have the right to waive or reduce
any time periods that Lender is entitled to under the Loan Documents in its sole
and absolute discretion.
Section 10.6    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.6. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent prior to 6:00 p.m.
New York time on a Business Day (otherwise on the next Business Day), (c) on the
date of delivery by hand if delivered during business hours on a Business Day
(otherwise on the next Business Day), and (d) on the next Business Day if sent
by an overnight commercial courier, in each case addressed to the parties as
follows:
If to Lender:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005




 
91
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489
and to:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No.: (646)736-5721

and to:
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Michael Birajiclian

with a copy to:
Sidley Austin LLP
1 South Dearborn Street
Chicago, Illinois 60603
Attention: Charles E. Schrank, Esq.
Facsimile No.: (312) 854-7036

with a copy to:
KeyCorp Real Estate Capital Markets, Inc.
Loan Servicing and Asset Management
11501 Outlook Street, Suite 300
Overland Park, KS 66211
Attention: Diane Haislip
Facsimile No. (216) 357-6543

If to Borrower:
Maguire Properties-555 W. Fifth Mezz I, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel
Facsimile No. (212) 417-7195

with a copy to:
Maguire Properties-555 W. Fifth Mezz I, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner
Facsimile No. (646) 430-8556

with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: David L. Nagler, Esq.
Facsimile No. (917) 777-2369

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of


 
92
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




this Section 10.6. Notices shall be deemed to have been given on the date as set
forth above, even if there is an inability to actually deliver any such Notice
because of a changed address of which no Notice was given, or there is a
rejection or refusal to accept any Notice offered for delivery. Notice for any
party may be given by its respective counsel. Additionally, Notice from Lender
may also be given by Servicer and Lender hereby acknowledges and agrees that
Borrower shall be entitled to rely on any Notice given by Servicer as if it had
been sent by Lender.
Section 10.7    Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 10.8    Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 10.11    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement


 
93
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




or the other Loan Documents do not specifically and expressly provide for the
giving of notice by Lender to Borrower.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, neither Lender nor its agents shall be liable for
any monetary damages and Borrower’s sole remedy shall be limited to commencing
an action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.
Section 10.13    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.14    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of lender.
(b)    The Loan Documents are solely for the benefit of Lender and Borrower (and
the Lender Group, the Issuer and the Underwriter Group with respect to Section
8.2(b)) and nothing contained in any Loan Document shall be deemed to confer
upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained
therein.
Section 10.15    Publicity. All news releases, publicity or advertising by any
party hereto or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents shall be subject to the prior consultation between Borrower and
Lender, provided, that (a) Borrower may issue a release stating that a financing
has occurred which does not mention Lender or any Affiliates of Lender, any of
the material terms of the Loan (other than the Loan amount) or any Securities or
Securitization or any prospective securitization or securities related to the
Loan, and (b) Lender may commission advertisements in newspapers, trade
publications or other written public advertisement media (including tombstone
advertisements) which may include references to the Loan and the Property. The
foregoing shall not apply to any promotional or marketing materials that are
prepared by or on behalf of Lender in connection with a potential Secondary
Market Transaction, it being agreed that Lender shall have the right to issue,
without Borrower’s approval, and Borrower hereby authorizes Lender to issue,
such promotional and marketing materials, term sheets and other materials as
Lender may deem reasonably necessary or


 
94
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




appropriate in connection with Lender’s own promotional and marketing activities
with respect to any potential Secondary Market Transaction, and such materials
may describe the Loan in general terms or in detail and Lender’s participation
therein. In addition, nothing contained in this Section 10.15 shall restrict BOP
(or any direct or indirect owner of BOP whose shares are traded on a nationally
recognized exchange) from including information regarding the Loan and its terms
in any securities filings, disclosures or information distributed to its
shareholders to the extent BOP (or such direct or indirect owner of BOP) deems
necessary or appropriate under applicable Legal Requirements, provided, that no
such information shall mention or refer to any Securities or Securitization or
to any prospective securitization or securities related to the Loan, or to any
Affiliate of Lender that acts as depositor, initial purchaser or underwriter
with respect to a Securitization of all or any portion of the Loan.  
Section 10.16    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Collateral, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.
Section 10.17    Waivers of Offsets/Defenses/Counterclaims. Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or its agents or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Lender to perform any of its obligations hereunder
shall be a valid defense to, or result in any offset against, any payments which
Borrower is obligated to make under any of the Loan Documents. Without limiting
any of the other provisions contained herein, Borrower hereby unconditionally
and irrevocably waives, to the maximum extent not prohibited by applicable law,
any rights it may have to claim or recover against Lender in any legal action or
proceeding any special, exemplary, punitive or consequential damages. 
Section 10.18    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of


 
95
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




any such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.
Section 10.19    Brokers and Financial Advisors.
(a)    Borrower hereby represents that, except for Eastdil Secured (“Broker”),
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower will pay Broker a commission pursuant to a separate
agreement. Borrower shall indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, losses, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising out of a claim by any Person (including Broker) that such Person acted
on behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 10.19 shall survive the expiration and
termination of this Agreement and the payment of the Obligations.
Section 10.20    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Pledge Agreement or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Pledge Agreement and the other Loan Documents, or in all or any
portion of the Collateral or any other collateral given to Lender pursuant to
the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Collateral and
in any other collateral given to Lender, and Lender, by accepting the Note, this
Agreement, the Pledge Agreement and the other Loan Documents, shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Pledge Agreement or the other Loan Documents. The provisions of
this Section 10.20 shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Pledge Agreement; (c) affect
the validity or enforceability of any of the Loan Documents or any guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Environmental Indemnity; (f)
constitute a prohibition against Lender to seek a deficiency judgment against
Borrower in order to fully realize the security granted by the Pledge Agreement
or the other Security Documents or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against all or any of
the Collateral; or (g) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any actual loss, damage, cost, diminution in value, expense,
liability, claim or other obligation incurred by Lender (including attorneys’
fees and costs reasonably incurred, but specifically excluding any special,
exemplary, punitive, treble or consequential damages except to the extent the
same are actually incurred by Lender to a third party) arising out of or in
connection with the


 
96
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




following (all such liability and obligation of Borrower for any or all of the
following being referred to herein as “Borrower’s Recourse Liabilities”):
(i)    fraud or material misrepresentation, willful misconduct or willful
failure to disclose a material fact (related to the Property or the Collateral,
and but for the failure to disclose Lender would not have made the Loan) by
Borrower, any Senior Borrower, Guarantor, any Affiliate of Borrower or Guarantor
in connection with the Loan;
(ii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or the Mortgage concerning
environmental laws or hazardous substances and any indemnification of Lender
with respect thereto in this Agreement or in either of said documents;
(iii)    intentional physical waste of any Individual Property by Borrower, any
Senior Borrower, Guarantor or any Affiliate of Borrower or Guarantor;
(iv)    the misapplication or conversion by Borrower, any Senior Borrower,
Guarantor or any Affiliate of Borrower, any Senior Borrower or Guarantor, in
contravention of the Loan Documents, of (A) any Insurance Proceeds paid by
reason of any loss, damage or destruction to any Individual Property, (B) any
Awards or other amounts received in connection with the Condemnation of all or a
portion of any Individual Property, or (C) any Gross Revenue (including security
deposits, advance deposits or any other deposits and Lease Termination Payments
(as defined in the Senior Loan Agreement) in contravention of the Loan
Documents);
(v)    all Gross Revenue of the Property received or collected by or on behalf
of Borrower or any Affiliate during the continuance of an Event of Default and
not applied as required by the Loan Documents (except to the extent that such
application of such funds is prevented by bankruptcy, receivership, or similar
judicial proceeding in which Borrower or Senior Borrower is legally prevented
from directing the disbursement of such sums);
(vi)    Borrower’s or any Senior Borrower’s failure to pay charges for labor or
materials or other charges which result in Liens (excluding Taxes) on any
portion of any Individual Property to the extent such Liens are not bonded over
or discharged in accordance with the Loan Documents, to the extent Net Operating
Income, after payment of Debt Service, is sufficient to pay such charges;
provided, that, Borrower shall not be liable to the extent funds to pay such
amounts are being held in escrow by Senior Lender pursuant to the Senior Loan
Documents for the purposes of paying for such labor, materials and other charges
and Senior Lender failed to pay same in violation of the Senior Loan Documents;
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to any Individual Property which are not delivered to Senior Lender
after a foreclosure or a deed in lieu thereof as required in accordance with the
provisions of the Senior Loan Documents;


 
97
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(viii)    the failure to pay Taxes or obtain and maintain the fully paid for
Policies in accordance with the Loan Documents, to the extent Net Operating
Income, after payment of Debt Service, is sufficient to pay such charges,
provided that Borrower shall not be liable (1) to the extent funds to pay such
amounts are being held in escrow by Senior Lender pursuant to the Senior Loan
Documents for the purpose of paying such Taxes and Senior Lender failed to pay
same in violation of the Senior Loan Documents, or (2) for Taxes which accrue
after a receiver is appointed or after Lender takes title to the Collateral by
foreclosure or assignment in lieu of foreclosure;
(ix)    Borrower, any Senior Borrower or Guarantor or any Affiliate of Borrower,
any Senior Borrower or Guarantor raises defenses to Lender’s pursuit of any
remedies under the Loan Documents which defenses are found by a court of
competent jurisdiction to be without merit and raised in bad faith;
(x)    any breach of the covenants set forth in Section 4.4 hereof (other than a
breach that constitutes a Springing Recourse Event);
(xi)    except to the extent such failure results in a Springing Recourse Event,
Borrower fails to obtain Lender’s prior consent to any Transfer of any direct or
indirect equity interest in Borrower or any Senior Borrower as required by the
Pledge Agreement or this Agreement other than a Permitted Transfer; and/or
(xii)    any amendment, modification, cancellation or termination of the 350 S.
Figueroa Property Documents which is consented to, agreed to or voted for by
Borrower or any Senior Borrower, in each case, in violation of the terms of this
Agreement.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”): (i) Borrower or any Senior Borrower files
a voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (ii) Borrower, any Senior Borrower, any New Junior
Mezzanine Loan Borrower, Guarantor, any Affiliate of Borrower or Guarantor, or
any officer, director, or representative of Borrower, any Senior Borrower, any
New Junior Mezzanine Loan Borrower, Guarantor or any Affiliate or Borrower or
Guarantor, files, or joins in the filing of, an involuntary petition against
Borrower or any Senior Borrower under the Bankruptcy Code or any other federal
or state bankruptcy or insolvency law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower or any
Senior Borrower from any Person; (iii) Borrower or any Senior Borrower files an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against Borrower or any Senior Borrower, by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; (iv) Borrower fails to obtain Lender’s
prior consent (if and to the extent required under the Loan Documents) to any
subordinate financing encumbering the Collateral or any Individual Property
(which Lien constitutes security for indebtedness, but specifically excluding
mechanics’, materialmen’s and


 
98
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




other similar liens and encumbrances); (v) any Transfer (excluding any
mechanic’s, materialmen’s or other similar liens and encumbrances that are
covered in clause (vi) of Borrower’s Recourse Liabilities) of the Collateral or
any Individual Property or a controlling interest in Borrower or any Senior
Borrower, in each case, in violation of the Loan Documents; (vi) Borrower, any
Senior Borrower, any New Junior Mezzanine Loan Borrower, Guarantor, or any
Affiliate, officer, director, or representative of Borrower, any Senior Borrower
or Guarantor consents to or acquiesces (in writing) in or joins in (or fails to
object to) an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower, any Senior Borrower or any portion of the Collateral
or the Property (other than an application initiated by Lender); (vii) Borrower
or any Senior Borrower makes an assignment for the benefit of creditors, or
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due (unless failure to make such admission would be
a violation of law); (viii) a breach of the covenants set forth in Section 4.4
hereof that results in substantive consolidation of Borrower or any Senior
Borrower with any other Person; or (ix) Borrower causes any Senior Borrower to
amend or otherwise modify its organizational documents in order to amend or
repeal its election to be governed by Article 8 of the UCC.
Section 10.21    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, whether oral or
written, including the Summary of Terms and Conditions dated June 16, 2016 from
Deutsche Bank and accepted by Borrower, are superseded by the terms of this
Agreement and the other Loan Documents. In addition, Borrower hereby agrees that
it is not relying on and has not relied on any representations, warranties or
statements, whether written or oral, of Lender, any Affiliate of the Lender or
any other party in connection with its decision to enter into the transaction
described in this Agreement and the related Loan Documents and that this
Agreement and the related Loan Documents set forth the entire set of
representations, warranties and understandings of Borrower with respect to the
transaction described herein and in the Loan Documents
Section 10.22    Servicer.
(a)    At the option of Lender, the Loan may be serviced by a servicer or
special servicer (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall be responsible for payment of usual and
customary fees and expenses of Servicer under the Servicing Agreement (excluding
any set up fees or annual master servicing fees under the Servicing Agreement).
(b)    Without limiting the foregoing, Borrower shall pay any fees and expenses
of the Servicer and any customary third-party fees and expenses in connection
with any prepayments, releases of the Collateral, approvals under the Loan
Documents requested by Borrower, other requests by or on behalf of Borrower
under the Loan, defeasance, assumption of Borrower’s obligations or modification
of the Loan, as well as any fees and expenses in connection with the special
servicing or work-out of the Loan or enforcement of the Loan Documents,
including, (i) special servicing fees, if the Loan becomes a specially serviced
loan under the Servicing Agreement (which monthly special servicing fees shall
not exceed one-


 
99
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




quarter of one percent (0.25%) per annum), (ii) operating or trust advisor fees
(if the Loan is a specially serviced loan under the Servicing Agreement or in
connection with a workout), (iii) work-out fees (which work-out fees shall not
exceed one percent (1.00%) of interest and principal collections on the Loan or,
if the Loan is sold into a so called “single-asset (i.e., the Property)
single-borrower (i.e., Borrower)” Securitization, one-half of one percent (0.5%)
of interest and principal collections on the Loan), (iv) liquidation fees (which
liquidation fees shall not exceed one percent (1.00%) of liquidation proceeds
or, if the Loan is sold into a so called “single-asset (i.e., the Property)
single-borrower (i.e., Borrower)” Securitization, one-half of one percent (0.5%)
of liquidation proceeds), (v) attorneys fees and expenses and (vi) other fees
and expenses in connection with the modification or restructuring of the Loan.
Section 10.23    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.
Section 10.24    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Pledge Agreement or any of
the other Loan Documents, Lender may at any time create a security interest in
all or any portion of its rights under this Agreement, the Note, the Pledge
Agreement and any other Loan Document (including the advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.
Section 10.25    Special Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder and under the other Loan Documents shall be
made free and clear of and without deduction or withholding for any and all
present or future taxes, levies, imposts, deductions, charges, withholdings,
fees or assessments, and all interest, additions to tax, penalties or
liabilities with respect thereto (“Special Taxes”), except as required by
applicable Legal Requirements. If Borrower shall be required by Legal
Requirements to deduct or withhold any such Special Taxes from or in respect of
any sum payable or withheld hereunder to Lender, the following shall apply: (i)
if such Special Tax is an Indemnified Tax, the sum payable shall be increased as
may be necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this
Section 10.25), Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) Borrower shall
make such deductions or withholdings and (iii) Borrower shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Legal Requirements (taking into account any extensions of time
for filing made in compliance with applicable Legal Requirements). In addition,
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable Legal Requirements any Other Taxes. Borrower shall indemnify the
relevant Co-Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 10.25) payable or paid
by such Co-Lender or required to be withheld or deducted from a payment to such
Co-Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by the relevant Co-Lender
shall be conclusive absent manifest error. As soon as practicable after payment
of any Indemnified Taxes by Borrower to a Governmental Authority pursuant to
this Section 10.25, Borrower shall deliver evidence of such payment


 
100
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




reasonably satisfactory to the relevant Co-Lender. Any Co-Lender that is
entitled to an exemption from, or reduction of, withholding Special Tax with
respect to payments made under any Loan Document shall deliver to Borrower, at
the time or times reasonably requested by Borrower, such properly completed and
executed documentation reasonably requested by Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Co-Lender, if reasonably requested by Borrower, shall deliver such
other documentation prescribed by applicable Legal Requirements or reasonably
requested by Borrower as will enable Borrower to determine whether or not such
Co-Lender is subject to backup withholding or information reporting
requirements. If a Co-Lender, in its sole discretion exercised in good faith,
determines that it has received a refund of any Indemnified Taxes, it shall pay
to Borrower an amount equal to such refund (but only to the extent of indemnity
payments made or additional amounts paid under this Section with respect to the
Special Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Special Taxes) of such Co-Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Borrower, upon the request of such Co-Lender, shall repay to such
Co-Lender the amount paid over pursuant to this Section 10.25 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Co-Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
Section 10.25, in no event will a Co-Lender be required to pay any amount to
Borrower pursuant to this Section 10.25 the payment of which would place such
Co-Lender in a less favorable net after-Special Tax position than such Co-Lender
would have been in if the Special Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Special Tax
had never been paid. This Section 10.25 shall not be construed to require any
Co-Lender to make available its Special Tax returns (or any other information
relating to its Special Taxes that it deems confidential) to Borrower or any
other Person.
Section 10.26    Assignments and Participations.
(a)    In addition to any other rights of Lender hereunder, the Loan, the Note,
the Loan Documents and/or Lender’s rights, title, obligations and interests
therein may be sold, assigned, participated or otherwise transferred by Lender
and any of its successors and assigns to any Person at any time in its sole and
absolute discretion, in whole or in part, whether by operation of Legal
Requirements (pursuant to a merger or other successor in interest) or otherwise
without notice to or consent from Borrower or any other Person. Upon such
assignment, all references to Lender in this Agreement and in any Loan Document
(or to an individual assigning Co-Lender in the event an individual Co-Lender
makes such assignment rather than an assignment in whole by Lender) shall be
deemed to refer to such assignee or successor in interest and such assignee or
successor in interest shall thereafter stand in the place of Lender (or in the
case of an individual assigning Co-Lender in the event an individual Co-Lender
makes such assignment rather than an assignment in whole by Lender, such
assignee of or successor in interest to such Co-Lender) in all respects. Except
as expressly permitted herein, Borrower may not assign its rights, title,
interests or obligations under this Agreement or under any of the Loan
Documents.
(b)    Each Co-Lender (or such Co-Lender’s designee, which may include any
Servicer or Borrower) as non-fiduciary agent of Borrower, shall maintain a
record within the


 
101
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




meaning of U.S. Treasury Regulation 5f.103-1(c) that identifies each owner of an
interest in the portion of the Loan held by such Co-Lender, including the name
and address of the owner, and each owner’s rights to principal and stated
interest (the “Register”) and shall record all transfers of such interest in the
Loan, in such Register.  The entries in the Register shall, with respect to such
Co-Lender, transferees and Borrower, be conclusive absent manifest error. The
parties intend for the Loan to be in registered form for tax purposes, including
for purposes of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. Upon
request of Borrower and reasonable prior notice, each Co-Lender shall provide to
Borrower any information reasonably requested by Borrower that is recorded on
such Co-Lender’s Register.
Section 10.27    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
(a)    Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(b)    As used in this Section 10.27 the following terms have the following
meanings ascribed thereto: (i) “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member


 
102
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Country which is subject to the supervision of an EEA Resolution Authority; (y)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (x) of this definition, or (x) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (x) or (y) of this definition and is subject to
consolidated supervision with its parent; (iv) “EEA Member Country” means any of
the member states of the European Union, Iceland, Liechtenstein, and Norway; (v)
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution; (vi) “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.
Section 10.28    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Section 10.29    Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.
Section 10.30    Intercreditor Agreement. Lender and Senior Lender (and New
Junior Mezzanine Loan Lender if a New Junior Mezzanine Loan is created pursuant
to Section 8.3.2) are or will be parties to a certain intercreditor agreement
(the “Intercreditor Agreement”) memorializing their relative rights and
obligations with respect to the Loan, the Senior Loan, any New Junior Mezzanine
Loan, Borrower, Senior Borrower, any New Junior Mezzanine Loan Borrower, the
Collateral and the Property. Borrower hereby acknowledges and agrees that (i)
such Intercreditor Agreement is intended solely for the benefit of Lender,
Senior Lender and any New Junior Mezzanine Loan Lender and (ii) neither
Borrower, Senior Borrower nor any New Junior Mezzanine Loan Borrower is an
intended third-party beneficiary of any of the provisions therein and shall not
be entitled to rely on any of the provisions contained therein. Neither Lender,
Senior Lender nor any New Junior Mezzanine Loan Lender shall have any obligation
to disclose to Borrower the contents of the Intercreditor Agreement. Borrower’s
obligations hereunder are independent of such Intercreditor Agreement and remain
unmodified by the terms and provisions thereof.


 
103
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




Section 10.31    Proofs of Claim. In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Borrower, any Senior Borrower or Guarantor, or any of
their respective property, Lender, to the extent permitted by law, shall be
entitled to file such proofs of claim and other documents as may be necessary or
advisable in order to have the claims of Lender allowed in such proceedings for
the entire Debt at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Borrower hereunder after
such date.
Section 10.32    Waiver of Stay. Borrower agrees (to the extent that it may
lawfully do so) that it will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury or other law wherever enacted, now or at any time
hereafter in force, which would prohibit or forgive Borrower from paying all or
any portion of the Debt or which may affect the covenants or the performance of
this Agreement; and Borrower (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the holders, but will suffer and permit the execution of every such power as
though no such law had been enacted.
Section 10.33    Co-Lenders.
(a)    Borrower hereby acknowledges and agrees that notwithstanding the fact
that the Loan may be serviced by Servicer, prior to a Securitization of the
entire Loan, all requests for approval and consents hereunder and in every
instance in which Lender’s consent or approval is required, each of Borrower and
Guarantor shall be required to obtain the consent and approval of each Co-Lender
and all copies of documents, reports, requests and other delivery obligations of
Borrower and Guarantor required hereunder shall be delivered by Borrower and
Guarantor to each Co‑Lender; provided, however, prior to a Securitization of the
Loan, Borrower shall be entitled to rely on communications or acts of the
Servicer appointed by the Co-Lenders with respect to any rights, waivers or
approvals by Lender required or permitted by Lender pursuant to this Agreement,
the other Loan Documents or by applicable Legal Requirements.
(b)    Each Co-Lender agrees that, prior to the Securitization of the entire
Loan, (i) any Letter of Credit delivered to Lender in accordance with the terms
of this Agreement shall name Deutsche Bank as the sole beneficiary thereunder
for the benefit of the Co-Lenders, and (ii) each Co-Lender authorizes Deutsche
Bank to, and Deutsche Bank hereby agrees to, act as its agent with regard to the
servicing and administration of all such Letters of Credit, and in the event
Deutsche Bank draws upon any such Letter of Credit, each Co-Lender authorizes
Deutsche Bank to, and Deutsche Bank hereby agrees to, deposit the proceeds into
the Deposit Account (or into one or more of the Accounts) in the manner set
forth herein. Upon the Securitization of the entire Loan, each Co-Lender
authorizes Deutsche Bank to, and Deutsche Bank hereby agrees to, assign to the
Trustee all of Deutsche Bank’s right, title and interest in and to each Letter
of Credit issued in accordance with the terms of this Agreement that is then in
Deutsche Bank’s possession, whereupon, without any further action by any of the
Co-Lenders, Deutsche Bank shall be released from any and all liability relating
in any way to such Letter(s) of Credit.
(c)    (i) The liabilities of Lender shall be several and not joint, (ii) no
Co-Lender shall be responsible for the obligations of any other Co-Lender, and
(iii) each Co-Lender shall be liable to Borrower only for its respective Ratable
Share of the Loan. Notwithstanding anything to the contrary herein, all
indemnities by Borrower and obligations for costs, expenses,


 
104
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




damages or advances set forth herein shall run to and benefit each Co-Lender in
accordance with its Ratable Share.
(d)    Each Co-Lender agrees that it has, independently and without reliance on
any other Co-Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower, Guarantor and
their respective Affiliates and decision to enter into this Agreement and that
it will, independently and without reliance upon any other Co-Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document.
(e)    With respect to the enforcement of the rights and remedies of Lender
under the Loan Documents upon the occurrence and during the continuance of an
Event of Default, if at such time there are multiple Co-Lenders holding the
Loan, then either:
(i)    the Co-Lenders shall exercise such rights and remedies jointly together,
or
(ii)    the Co-Lenders shall designate from time to time, such designations to
be made from time to time in the Co-Lenders’ sole and absolute discretion, one
or more servicers or agents (which may be a Co-Lender, applicable servicer or
other agent designated by Lender) that shall exercise such rights and remedies
under the Loan Documents on behalf of Lender (and all Co-Lenders) such that,
with respect to any exercise of applicable rights and remedies at any given
time, there shall be a single servicer or agent exercising such rights and
remedies as or on behalf of Lender notwithstanding that there may be multiple
Co-Lenders holding the Loan.
ARTICLE 11

SENIOR LOAN
Section 11.1    Compliance With Senior Loan Documents. Borrower shall (or shall
cause Senior Borrower to): (a) pay all principal, interest and other sums
required to be paid by Senior Borrower under and pursuant to the provisions of
the Senior Loan Documents; (b) diligently perform and observe all of the terms,
covenants and conditions of the Senior Loan Documents on the part of Senior
Borrower to be performed and observed, unless such performance or observance
shall be waived in writing by Senior Lender; (c) promptly notify Lender of the
giving of any notice by Senior Lender to Senior Borrower or Borrower of any
default by Senior Borrower in the performance or observance of any of the terms,
covenants or conditions of the Senior Loan Documents on the part of Senior
Borrower to be performed or observed and deliver to Lender a true copy of each
such notice; (d) deliver a true, correct and complete copy of all notices,
demands, requests or material correspondence (including electronically
transmitted items) given or received by Senior Borrower or Guarantor to or from
the Senior Lender or its agent; and (e) not enter into or be bound by any Senior
Loan Documents that are not approved by Lender. Without limiting the foregoing,
Borrower shall cause Senior Borrower to fund all reserves required to be funded
pursuant to the Senior Loan Documents. In the event of a refinancing of the
Senior Loan permitted by the terms of this Agreement, Borrower will cause all
reserves on deposit with Senior Lender to be utilized by Senior Borrower


 
105
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




to reduce the amount due and payable to the Senior Lender or alternatively shall
be remitted to Lender as a mandatory prepayment of the Loan.
Section 11.2    Senior Loan Defaults.
(a)    Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any default under the Senior Loan Documents,
Borrower hereby expressly agrees that Lender shall have the immediate right,
without prior notice to Borrower, but shall be under no obligation: (i) to pay
all or any part of the Senior Loan and any other sums that are then due and
payable, and to perform any act or take any action on behalf of Borrower and/or
Senior Borrower as may be appropriate, to cause all of the terms, covenants and
conditions of the Senior Loan Documents on the part of Senior Borrower to be
performed or observed thereunder to be promptly performed or observed; and (ii)
to pay any other amounts and take any other action as Lender, in its sole and
absolute discretion, shall deem advisable to protect or preserve the rights and
interests of Lender in the Loan and/or the Collateral. All sums so paid and the
costs and expenses incurred by Lender in exercising rights under this Section
12.2 (including attorneys’ fees) (i) shall constitute additional advances of the
Loan to Borrower, (ii) shall increase the then unpaid principal balance,
(iii) shall bear interest at the Default Rate for the period from the date that
such costs or expenses were incurred to the date of payment to Lender,
(iv) shall constitute a portion of the Debt, and (v) shall be secured by the
Pledge Agreement.
(b)    Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including attorneys’
and other professional fees, whether or not suit is brought, and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against Lender as a result of the foregoing actions.
Lender shall have no obligation to Borrower, Senior Borrower or any other party
to make any such payment or performance. Borrower shall not impede, interfere
with, hinder or delay, and shall not permit Senior Borrower to impede, interfere
with, hinder or delay, any effort or action on the part of Lender to cure any
default or asserted default under the Senior Loan, or to otherwise protect or
preserve Lender’s interests in the Loan and the Collateral following a default
or asserted default under the Senior Loan.
(c)    Any default or breach by Senior Borrower under the Senior Loan Documents
which is not cured prior to the expiration of any applicable grace, notice or
cure period afforded to Senior Borrower under the Senior Loan Documents shall
constitute an Event of Default, without regard to any subsequent payment or
performance of any such obligations by Lender. Borrower hereby grants Lender and
any person designated by Lender the right to enter upon the Property at any time
following the occurrence and during the continuance of any default, or the
assertion by Senior Lender that a default has occurred under the Senior Loan
Documents, for the purpose of taking any such action or to appear in, defend or
bring any action or proceeding to protect Borrower’s, Senior Borrower’s and/or
Lender’s interest. Lender may take such action as Lender deems reasonably
necessary or desirable to carry out the intents and purposes of this subsection
(including communicating with Senior Lender with respect to any Senior Loan
defaults), without prior notice to, or consent from, Borrower. Lender shall have
no obligation to complete any cure or attempted cure undertaken or commenced by
Lender.


 
106
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




(d)    If Lender shall receive a copy of any notice of default under the Senior
Loan Documents sent by Senior Lender to Senior Borrower, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. As a material inducement to
Lender’s making the Loan, Borrower hereby absolutely and unconditionally
releases and waives all claims against Lender arising out of Lender’s exercise
of its rights and remedies provided in this Section 12.2, except for Lender’s
gross negligence or willful misconduct. In the event that Lender makes any
payment in respect of the Senior Loan, Lender shall be subrogated to all of the
rights of Senior Lender under the Senior Loan Documents against the Property, in
addition to all other rights it may have under the Loan Documents.
Section 11.3    Senior Loan Estoppels. Borrower shall (or shall cause Senior
Borrower to), from time to time (but in no event to exceed once in any six (6)
month period), use reasonable efforts to obtain from Senior Lender such
certificates of estoppel with respect to compliance by Senior Borrower with the
terms of the Senior Loan Documents as may be reasonably requested by Lender. In
the event or to the extent that Senior Lender is not legally obligated to
deliver such certificates of estoppel and is unwilling to deliver the same, or
is legally obligated to deliver such certificates of estoppel but breaches such
obligation, then Borrower shall not be in breach of this provision so long as
Borrower furnishes to Lender an estoppel executed by Borrower and Senior
Borrower expressly representing to Lender the information requested by Lender
regarding compliance by Senior Borrower with the terms of the Senior Loan
Documents. Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including attorneys’
and other professional fees, whether or not suit is brought and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Lender based in whole or in part upon any
fact, event, condition, or circumstances relating to the Senior Loan which was
misrepresented in, or which warrants disclosure and was omitted from such
estoppel executed by Borrower and Senior Borrower.
Section 11.4    No Amendment to Senior Loan Documents. Without obtaining the
prior written consent of Lender, Borrower shall not cause or permit Senior
Borrower to (i) enter into any amendment or modification of any of the Senior
Loan Documents or (ii) grant to Senior Lender any waiver. Borrower shall cause
Senior Borrower to provide Lender with a copy of any amendment or modification
to the Senior Loan Documents within five (5) Business Days after the execution
thereof.
Section 11.5    Acquisition of the Senior Loan. Neither Borrower or Senior
Borrower or any Affiliate of any of them shall acquire or agree to acquire the
Senior Loan, or any portion thereof or any interest therein, or any direct or
indirect ownership interest in the holder of the Senior Loan, via purchase,
transfer, exchange or otherwise, and any breach or attempted breach of this
provision shall constitute an Event of Default hereunder; provided, that the
Borrower or any of its Affiliates may acquire any Securities (as defined in the
Senior Loan Agreement) issued in connection with a Securitization (as defined in
the Senior Loan Agreement) of all or any portion of the Senior Loan, subject to
any applicable laws and the terms and provisions of any applicable documentation
governing such Securitization, including any related trust and servicing
agreements or pooling and servicing agreements. If, solely by operation of
applicable subrogation law, Borrower or Senior Borrower or any Affiliate of any
of them shall have failed


 
107
Mezzanine Loan Agreement

--------------------------------------------------------------------------------




to comply with the foregoing, then Borrower: (i) shall immediately notify Lender
of such failure; (ii) shall cause any and all such prohibited parties acquiring
any interest in the Senior Loan Documents: (A) not to enforce the Senior Loan
Documents; and (B) upon the request of Lender, to the extent any of such
prohibited parties has or have the power or authority to do so, to promptly:
(1) cancel the promissory note evidencing the Senior Loan, (2) re-convey and
release the lien securing the Senior Loan and any other collateral under the
Senior Loan Documents, and (3) discontinue and terminate any enforcement
proceeding(s) under the Senior Loan Documents.
Section 11.6    Deed in Lieu of Foreclosure. Without the express prior written
consent of Lender, Borrower shall not, and Borrower shall not cause, suffer or
permit Senior Borrower to, enter into any deed-in-lieu or consensual foreclosure
with or for the benefit of Senior Lender or any of its affiliates. Without the
express prior written consent of Lender, Borrower shall not, and Borrower shall
not cause, suffer or permit Senior Borrower to, enter into any consensual sale
or other transaction in connection with the Senior Loan which could diminish,
modify, terminate, impair or otherwise adversely affect the interests of Lender
or Borrower, the Collateral or any portion thereof or any interest therein or of
Senior Borrower in the Property or portion thereof or any interest therein.
Section 11.7    Refinancing or Prepayment of the Senior Loan. Neither Borrower
nor Senior Borrower shall make any partial or full prepayments of amounts owing
under the Senior Loan or refinance the Senior Loan without the prior written
consent of Lender, unless (a) in the case of a full prepayment or refinance of
the Senior Loan, such prepayment or refinancing results in the concurrent
payment in full of the Debt, or (b) in the case of a partial prepayment of the
Senior Loan, the Debt is being proportionately prepaid contemporaneously in
accordance with the applicable terms and conditions of this Agreement, unless a
Trigger Period exists, in which case Senior Borrower may prepay the Senior Loan
in part in accordance with the terms of the Senior Loan Agreement without
proportionately prepaying the Loan.


[NO FURTHER TEXT ON THIS PAGE]




 
108
Mezzanine Loan Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:
DEUTSCHE BANK AG, NEW YORK
BRANCH
By:
/s/ ALEXIS BLOCK
Name: Alexis Block
Title: Director

By:
/s/ STEPHEN H CHOE
Name: Stephen H Choe
Title: Managing Director

[signatures continue on following page]


 
Signature Page 1
Mezzanine Loan Agreement




--------------------------------------------------------------------------------






BARCLAYS BANK PLC
By:
/s/ SPENCER KAGAN
Name: Spencer Kagan
Title: Authorized Signatory



[signatures continue on following page]


 
Signature Page 2
Mezzanine Loan Agreement




--------------------------------------------------------------------------------






BORROWER:
MAGUIRE PROPERTIES-555 W. FIFTH
MEZZ I, LLC,
a Delaware limited liability company
By:
/s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Senior Vice President, Finance







 
Signature Page 3
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





SCHEDULE I

RENT ROLL
(Attached)










Sch. I-1



--------------------------------------------------------------------------------





SCHEDULE II

Reserved










Sch. II-1



--------------------------------------------------------------------------------





SCHEDULE III

ORGANIZATIONAL CHART

(Attached)












Sch. III-1



--------------------------------------------------------------------------------





SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES






 
Sch. IV-1
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





SCHEDULE V

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY
Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full:
(a)Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, owning, holding selling, transferring, exchanging, and otherwise
dealing with and disposing of all or any portion of the Collateral, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than the Collateral.
(b)Borrower has not engaged and will not engage in any business other than the
ownership of the Collateral, and Borrower will conduct and operate its business
as presently conducted and operated.
(c)Borrower has not and will not enter into any contract or agreement with any
Affiliate of Borrower or Senior Borrower, except in the ordinary course of
business and upon terms and conditions that are intrinsically fair, commercially
reasonable, and substantially similar to those that would be available on an
arms-length basis with third parties other than any such party.
(d)Borrower has not incurred and will not incur any Indebtedness other than
Permitted Indebtedness.
(e)Borrower has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.
(f)Borrower has been, is, and intends to remain solvent and has paid and intends
to pay its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its assets; provided that revenues from the operation of
the Property are sufficient to enable it to do so; and provided, further the
foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.
(g)Borrower has done or caused to be done, and will do, all things necessary to
observe organizational formalities and preserve its existence, and has not, will
not (i) terminate or fail to comply with the provisions of its organizational
documents, or (ii) unless (A) Lender has consented and (B) following a
Securitization of the Loan, the applicable Rating Agencies have issued a Rating
Agency Confirmation, amend, modify or otherwise change its operating agreement
or other organizational documents.
(h)Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person;


 
Sch. V-1
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




Borrower’s assets will not be listed as assets on the financial statement of any
other Person; it being understood that Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of Borrower, and (ii) such assets shall be listed on Borrower’s own
separate balance sheet; and Borrower will file its own tax returns separate from
those of any other Person, except to the extent that Borrower is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law. Borrower has maintained and shall maintain its books,
records, resolutions and agreements in accordance with this Agreement.
(i)Borrower has been, will be, and at all times has held and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower
(recognizing that Borrower may be treated as a “disregarded entity” for tax
purposes and may not be required to file tax returns for tax purposes under
applicable law)), shall correct any known misunderstanding regarding its status
as a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall, to the extent reasonably necessary for the operation of its business,
maintain and utilize separate stationery, invoices and checks bearing its own
name.
(j)Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
revenues from the operation of the Property are sufficient to enable it to do
so; and provided further that the foregoing shall not require any direct or
indirect member, partner or shareholder of Borrower to make any additional
capital contributions to Borrower.
(k)Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower.
(l)Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.
(m)Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.
(n)Borrower has not and will not assume or guarantee or become obligated for the
debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person.
(o)The organizational documents of Borrower shall provide that the business and
affairs of Borrower shall be (A) managed by or under the direction of a board of
one or more directors designated by Borrower’s sole member (the “Sole Member”)
or (B) a committee of managers designated by Sole Member (a “Committee”) or (C)
by Sole Member, and at all times


 
Sch. V-2
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




there shall be at least two (2) duly appointed Independent Directors or
Independent Managers. In addition, the organizational documents of Borrower
shall provide that no Independent Director or Independent Manager (as
applicable) of Borrower may be removed or replaced without Cause and unless
Borrower provides Lender with not less than three (3) Business Days’ prior
written notice of (a) any proposed removal of an Independent Director or
Independent Manager (as applicable), together with a statement as to the reasons
for such removal, and (b) the identity of the proposed replacement Independent
Director or Independent Manager, as applicable, together with a certification
that such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director or Independent Manager (as applicable).
(p)The organizational documents of Borrower shall also provide an express
acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.
(q)The organizational documents of Borrower shall provide that the board of
directors, the Committee or Sole Member (as applicable) of Borrower shall not
take any action which, under the terms of any certificate of formation, limited
liability company operating agreement or any voting trust agreement, requires an
unanimous vote of the board of directors (or the Committee as applicable) of
Borrower unless at the time of such action there shall be (A) at least two
(2) members of the board of directors (or the Committee as applicable) who are
Independent Directors or Independent Managers, as applicable (and such
Independent Directors or Independent Managers, as applicable, have participated
in such vote) or (B) if there is no board of directors or Committee, then such
Independent Managers shall have participated in such vote. The organizational
documents of Borrower shall provide that Borrower will not and Borrower agrees
that it will not, without the unanimous written consent of its board of
directors, its Committee or its Sole Member (as applicable), including, or
together with, the Independent Directors or Independent Managers (as applicable)
(i) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, (ii) seek or consent to the appointment
of a receiver, liquidator or any similar official of Borrower or a substantial
part of its business, (iii) take any action that might cause such entity to
become insolvent, (iv) make an assignment for the benefit of creditors,
(v) admit in writing its inability to pay debts generally as they become due,
(vi) declare or effectuate a moratorium on the payment of any obligations, or
(vii) take any action in furtherance of the foregoing. Borrower shall not take
any of the foregoing actions without the unanimous written consent of its board
of directors, its Committee or its Sole Member, as applicable, including (or
together with) all Independent Directors or Independent Managers, as applicable.
In addition, the organizational documents of Borrower shall provide that, when
voting with respect to any matters set forth in the immediately preceding
sentence of this clause (q), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Borrower, including its
creditors. Without limiting the generality of the foregoing, such documents
shall expressly provide that, to the greatest extent permitted by law, except
for duties to Borrower (including duties to the members of Borrower solely to
the extent of their respective economic interest in Borrower and to Borrower’s
creditors as set forth in the immediately preceding sentence), such Independent
Directors or Independent Managers (as applicable) shall not owe any fiduciary
duties to, and shall not consider, in acting or otherwise voting on any matter
forwhich their approval is required, the interests of (i) the members of
Borrower, (ii) other Affiliates of Borrower, or (iii) any group of Affiliates of
which Borrower is


 
Sch. V-3
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




a part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.
(r)The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding, upon the occurrence of any event
that causes Sole Member to cease to be a member of Borrower (other than (i) upon
an assignment by Sole Member of all of its limited liability company interest in
Borrower and the admission of the transferee, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents, or (ii) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), each of the persons acting as an Independent Director or
Independent Manager (as applicable) of Borrower shall, without any action of any
Person and simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as members of Borrower (in each case, individually, a
“Special Member” and collectively, the “Special Members”) and shall preserve and
continue the existence of Borrower without dissolution. The organizational
documents of Borrower shall further provide that for so long as any portion of
the Obligations is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (i) a successor Special Member has been admitted
to Borrower as a Special Member, and (ii) such successor Special Member has also
accepted its appointment as an Independent Director or Independent Manager (as
applicable).
(s)The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding, except as expressly permitted
pursuant to the terms of this Agreement, (i) Sole Member may not resign, and
(ii) no additional member shall be admitted to Borrower.
(t)The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding: (i)  Borrower shall be
dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of Borrower or the occurrence of any other event which terminates the
continued membership of the last remaining member of Borrower in Borrower unless
the business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interest in Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (I) to continue the existence of Borrower, and
(II) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (iii) the bankruptcy of Sole Member or a Special


 
Sch. V-4
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




Member shall not cause such Sole Member or Special Member, respectively, to
cease to be a member of Borrower and upon the occurrence of such an event, the
business of Borrower shall continue without dissolution; (iv) in the event of
the dissolution of Borrower, Borrower shall conduct only such activities as are
necessary to wind up its affairs (including the sale of the assets of Borrower
in an orderly manner), and the assets of Borrower shall be applied in the
manner, and in the order of priority, set forth in Section 18-804 of the Act;
and (v) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause Borrower or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Borrower, to
compel any sale of all or any portion of the assets of Borrower pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
Borrower.
(u)Borrower shall conduct its business so that the assumptions made with respect
to Borrower in the Insolvency Opinion shall be true and correct in all respects.
In connection with the foregoing, Borrower hereby covenants and agrees that it
will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants on
this Schedule V, and (iii) all of the organizational documents of Borrower.
(v)Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.
(w)Borrower has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that revenues from the
operation of the Property are sufficient to enable it to do so; and provided,
further the foregoing shall not require any direct or indirect member, partner
or shareholder of Borrower to make any additional capital contributions to
Borrower.
(x)Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided that revenues from the operation
of the Property are sufficient to enable it to do so; and provided, further the
foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.
(y)Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.
(z)Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets for the benefit of any other Person.
(aa)Borrower has and will have no obligation to indemnify its officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.


 
Sch. V-5
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




(bb)    Borrower has not, does not, and will not have any of its obligations
guaranteed by any Affiliate (other than from the Guarantor with respect to the
Loan).
As used herein:
“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.
“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company, (d) who is duly appointed as an Independent Director or Independent
Manager and is not, will not be while serving as Independent Director or
Independent Manager (except pursuant to an express provision in Borrower’s
operating agreement providing for the appointment of such Independent Director
or Independent Manager to become a “special member” upon the last remaining
member of Borrower ceasing to be a member of Borrower) and shall not have been
at any time during the preceding five (5) years, any of the following:
(i)
a stockholder, director (other than as an Independent Director (provided that
such Person is not and has never been an Independent Director or Independent
Manager, or acted in any similar capacity, of any Senior Borrower), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;

(ii)
a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;

(iii)
a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or



 
Sch. V-6
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




(iv)
a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.
A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.
“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, National Corporate Research, Ltd., United Corporate Services, Inc.,
Independent Member Services LLC or such other nationally recognized company that
provides independent director, independent manager or independent member
services and that is reasonably satisfactory to Lender, in each case that is not
an Affiliate of Borrower and that provides professional independent directors
and other corporate services in the ordinary course of its business.




 
Sch. V-7
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





SCHEDULE VI
RATABLE SHARE
1.
Deutsche Bank: 80.00%

2.
Barclays: 20.00%







 
Sch. VI-1
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





SCHEDULE VII

PRE-APPROVED UNAFFILIATED QUALIFIED PARKING MANAGERS
1.
SP Plus

2.
ImPark

3.
Propark

4.
Ace Parking







 
Sch. VII-1
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





SCHEDULE VIII


REQUIRED REPAIRS




Sch. VIII-1



--------------------------------------------------------------------------------





EXHIBIT A-1

350 S. FIGUEROA PROPERTY LEGAL DESCRIPTION


PARCEL 1:


LOT 1 OF TRACT NO. 21464, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 795, PAGES 78 AND 79 OF MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT PARCEL BH-LL, AS SHOWN ON THE PLAT ATTACHED AND MADE A PART OF THE
AMENDED AND RESTATED DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS,
CONDITIONS AND RESTRICTIONS, EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A
PARTNERSHIP, DATED JULY 10, 1972 AND RECORDED JULY 12, 1972 AS INSTRUMENT NO.
668, IN BOOK D-5528, PAGE 518 OF OFFICIAL RECORDS.


ALSO EXCEPT PARCEL BH-3-B, BH-2-B, BH-1-B, BH-GR, BH-GR-1, BH-2-L, BH-2-L(R) AND
BH-3-L, AS SHOWN ON THE PLAT ATTACHED AND MADE A PART OF THE AMENDED AND
RESTATED DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS, EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A PARTNERSHIP, DATED
JULY 10, 1972 AND RECORDED JULY 12, 1972 AS INSTRUMENT NO. 668, IN BOOK D-5528,
PAGE 518 OF OFFICIAL RECORDS.


ALSO EXCEPT THEREFROM THAT PORTION THEREOF INCLUDED WITHIN FLOWER STREET, FOURTH
STREET, FIGUEROA STREET AND THIRD STREET, WHICH WOULD PASS WITH A LEGAL
CONVEYANCE DESCRIBING SAID LAND, AS EXCEPTED AND RESERVED BY THE COMMUNITY
REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA, A PUBLIC BODY,
CORPORATE AND POLITIC, IN DEED RECORDED FEBRUARY 26, 1971 AS INSTRUMENT NO. 392,
IN BOOK D-4980, PAGE 372 OF OFFICIAL RECORDS.


ALSO EXCEPT THEREFROM ALL OIL, GAS AND MINERAL SUBSTANCES TOGETHER WITH THE
RIGHT TO EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENINGS OF ANY WELL,
HOLE, SHAFT OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED AUGUST
07, 1959 AS INSTRUMENT NO. 2893, IN BOOK M-335, PAGE 106 OF OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED IN DEEDS RECORDED AUGUST 07, 1961 AS
INSTRUMENT NO. 1641; SEPTEMBER 15, 1961 AS INSTRUMENT NO. 2017; SEPTEMBER 15,
1961 AS INSTRUMENT NO. 2020; SEPTEMBER 25, 1961 AS INSTRUMENT NO. 1595; OCTOBER
04, 1961 AS INSTRUMENT NO. 1825; OCTOBER 16, 1961 AS INSTRUMENT NO. 2564;
NOVEMBER 24, 1961 AS INSTRUMENT NO. 1680;


 
Ex. A-1-1
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




SEPTEMBER 05, 1962 AS INSTRUMENT NO. 1528; JANUARY 15, 1963 AS INSTRUMENT NO.
1770; JANUARY 15, 1963 AS INSTRUMENT NO. 1771; AUGUST 03, 1964 AS INSTRUMENT NO.
1271; AUGUST 21, 1964 AS INSTRUMENT NO. 1671; AUGUST 25, 1964 AS INSTRUMENT NO.
1258, AND SEPTEMBER 16, 1964 AS INSTRUMENT NO. 1311, ALL OF OFFICIAL RECORDS.


PARCEL 2:


EASEMENTS AS SET FORTH IN AN INSTRUMENT ENTITLED “AMENDED AND RESTATED
DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS” EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A PARTNERSHIP COMPOSED
OF BOISE CASCADE HOME & LAND CORPORATION, KENFIELD E. KENNEDY, HOWARD L. MATLOW,
EDWARD RICE AND CONRAD BUILDING SYSTEMS, INC., DATED JULY 10, 1972 AND RECORDED
JULY 12, 1972 AS INSTRUMENT NO. 668, IN BOOK D-5528, PAGE 518 OF OFFICIAL
RECORDS.


APN:
5151-011-021 (AFFECTS LOT SB-3-B OF PARCEL 1)

5151-011-023 (AFFECTS LOT SB-2-B OF PARCEL 1)
5151-011-025 (AFFECTS LOT SB-1-B OF PARCEL 1)
5151-011-028 (AFFECTS LOT SB-GR OF PARCEL 1)
5151-011-031 (AFFECTS LOT SB-2-L(R) OF PARCEL 1)
5151-011-032 (AFFECTS LOT SB-2-L OF PARCEL 1)
5151-011-035 (AFFECTS PORTION OF SAID PARCEL 1)




 
Ex. A-1-2
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





EXHIBIT A-2

555 W. FIFTH PROPERTY LEGAL DESCRIPTION






PARCEL 1:


THE NORTHWESTERLY 41 FEET OF LOT 2 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 2, PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


PARCEL 2:


THE SOUTHEASTERLY 124 FEET OF LOT 2 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN
THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 2, PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


PARCEL 3:


LOT 3 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 2, PAGE 585 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 4:


LOT “A” OF TRACT NO. 4711, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 56, PAGE 1 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, TOGETHER WITH ALL RIGHTS, TITLE
AND INTEREST IN AND TO THAT PORTION OF THE SOUTHEASTERLY HALF OF GRAND AVENUE,
AS SHOWN ON SAID MAP OF TRACT NO. 4711, WHICH ADJOINS SAID LOT “A” ON THE
NORTHWEST AND IN AND TO THAT PORTION OF THE NORTHEASTERLY HALF OF FIFTH STREET,
AS SHOWN ON SAID MAP OF TRACT NO. 4711, WHICH ADJOINS SAID LOT “A” ON THE
SOUTHWEST, WHICH WOULD PASS WITH A CONVEYANCE OF SAID LOT “A”.


EXCEPTING THEREFROM THAT PORTION OF THE SOUTHEAST HALF OF GRAND AVENUE, LYING
NORTHEASTERLY OF THE SOUTHWEST PROLONGATION OF THE SOUTHWESTERLY LINE OF LOT 1
OF H. W. MILLS SUBDIVISION, AS PER MAP RECORDED IN BOOK 37, PAGE 62 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


 
Ex. A-2-1
Mezzanine Loan Agreement




--------------------------------------------------------------------------------




ALSO EXCEPTING THEREFROM ALL URANIUM AND OTHER FISSIONABLE MATERIAL, ALL OIL,
GAS, PETROLEUM, ASPHALTUM AND OTHER HYDROCARBON SUBSTANCES AND OTHER MINERALS
AND MINERAL ORES OF EVERY KIND AND CHARACTER WHETHER SIMILAR TO THESE HEREIN
SPECIFIED OR NOT; WITHIN OR UNDERLYING OR WHICH MAY BE PRODUCED FROM THAT
PORTION OF THE FOLLOWING DESCRIBED REAL PROPERTY, WHICH LIES BELOW A PLANE
PARALLEL TO AND 500 FEET BELOW THE PRESENT SURFACE OF SAID LAND, WITHOUT,
HOWEVER, THE RIGHT TO ENTER UPON THE SURFACE OR SUBSURFACE TO A DEPTH OF A DEPTH
OF 500 FEET BELOW SAID SURFACE, FOR ANY PURPOSE WHATSOEVER, AS GRANTED TO
SOUTHERN CALIFORNIA EDISON COMPANY, A CORPORATION, TO ASSOCIATED SOUTHERN
INVESTMENT COMPANY, A CORPORATION, BY DEED RECORDED APRIL 22, 1969 IN BOOK
M-3194, PAGE 210 OF OFFICIAL RECORDS.


PARCEL 5:


LOT “A” OF TRACT NO. 791, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 16, PAGE 41 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 6: INTENTIONALLY DELETED.


PARCEL 7:


A NON-EXCLUSIVE EASEMENT TO CONSTRUCT, REPAIR AND MAINTAIN THE SUPPORT SYSTEM
AND SUBSTRUCTURE, AS MORE PARTICULARLY DEFINED IN, AND SUBJECT TO AND UPON THE
TERMS AND CONDITIONS OF, THAT CERTAIN RECIPROCAL EASEMENT AGREEMENT DATED AS OF
JUNE 01, 1989, RECORDED APRIL 05, 1990 AS INSTRUMENT NO. 90-655583 OF OFFICIAL
RECORDS.


APN: 5149-029-013










 
Ex. A-2-2
Mezzanine Loan Agreement




--------------------------------------------------------------------------------





EXHIBIT B

Secondary Market Transaction Information
(A)
Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

(B)
The general competitive conditions to which the Property is or may be subject.

(C)
Management of the Property.

(D)
Occupancy rate expressed as a percentage for each of the last five years.

(E)
Principal business, occupations and professions carried on in, or from the
Property.

(F)
Number of Tenants occupying 10% or more of the total rentable square footage of
the Property and principal nature of business of such Tenant, and the principal
provisions of the leases with those Tenants including, but not limited to:
rental per annum, expiration date, and renewal options.

(G)
The average effective annual rental per square foot or unit for each of the last
three years prior to the date of filing.

(H)
Schedule of the lease expirations for each of the ten years starting with the
year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

(1)
The number of Tenants whose leases will expire.

(2)
The total area in square feet covered by such leases.

(3)
The annual rental represented by such leases.

(4)
The percentage of gross annual rental represented by such leases.







Ex. B-1



--------------------------------------------------------------------------------





EXHIBIT C

Form of Contribution Agreement




FORM OF CONTRIBUTION AGREEMENT
This CONTRIBUTION AGREEMENT (this “Agreement”) is executed as of ____________,
_____ by [____________________], a [____________________], having an address at
[____________________] (“Contribution Party”), for the benefit of MAGUIRE
PROPERTIES–555 W. FIFTH MEZZ I, LLC, a Delaware limited liability company,
having an office at having an address at c/o Brookfield Office Properties, 250
Vesey Street, 15th Floor, New York, New York 10281 (“Borrower”).
W I T N E S S E T H:
A.    Pursuant to that certain Mezzanine Loan Agreement, dated July 11, 2016 (as
the same may be amended, modified, supplemented, replaced or otherwise modified
from time to time, the “Loan Agreement”), between Borrower, DEUTSCHE BANK AG,
NEW YORK BRANCH, a branch of Deutsche Bank AG, a German Bank, authorized by the
New York Department of Financial Services (together with its successors and
assigned, “DB”), having an address at 60 Wall Street, 10th Floor, New York, New
York 10005 and BARCLAYS BANK PLC, a public limited company registered in England
and Wales (together with its successors and assigns, “Barclays” and together
with DB, collectively, “Lender”), having an address at 745 Seventh Avenue, New
York, New York 10019, Borrower has become indebted to Lender in the original
principal amount of One Hundred Thirty-One Million and No/100 Dollars
($131,000,000.00) (together with all renewals, modifications, increases and
extensions thereof, the “Loan”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.
B.    Contribution Party, at its election, has provided or arranged for the
provision of the letters of credit (the “Letters of Credit”) described on Annex
A hereto (collectively, together with any payments or draws thereon and any
payments on account of reimbursement obligations with respect to letters of
credit, the “Contributions”), and in connection therewith Contribution Party has
agreed to execute and deliver this Agreement; and
C.    Contribution Party is the owner of direct or indirect interests in
Borrower, and Contribution Party has directly benefitted from Lender’s making
the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lender to extend such additional credit as
Lender may from time to time agree to extend under the Loan Agreement and the
other Loan Documents, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


Ex. C-1



--------------------------------------------------------------------------------




ARTICLE 1

CONTRIBUTIONS
Section 1.1    Contribution. Contribution Party hereby irrevocably and
unconditionally acknowledges and agrees with and for the benefit of Borrower, on
behalf of itself and any of Contribution Party’ subsidiaries that own a direct
or indirect interest in Borrower (each, an “Intervening Subsidiary”), that the
execution and delivery of each Letter of Credit constitutes a capital
contribution to the equity of Borrower, and that each and every Contribution
shall constitute a direct or indirect capital contribution to the equity of
Borrower. Accordingly, Borrower shall have no reimbursement obligations to
Contributing Party or any Intervening Subsidiary with respect to any such Letter
of Credit and neither Contributing Party nor any Intervening Subsidiary shall
have any claims as a creditor of Borrower on account of any amounts paid by the
Contributing Party or any Intervening Subsidiary under any such Letter of
Credit.
ARTICLE 2
MISCELLANEOUS
Section 2.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of any party hereto, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of each
party hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Agreement, nor any consent to
any departure therefrom, shall be effective unless in writing and no such
consent or waiver shall extend beyond the particular case and purpose involved.
No notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand.
Section 2.2    Governing Law; Jurisdiction; Service of Process.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY AND
ACCEPTED BY EACH PARTY IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS EXCEPT PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND/OR


Ex. C-2



--------------------------------------------------------------------------------




THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AND EACH PARTY WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND CONTRIBUTION PARTY AND, BY ITS ACCEPTANCE
HEREOF, EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH PARTY AGREES THAT SERVICE
OF PROCESS UPON SUCH PARTY AT THE ADDRESS SET FORTH HEREIN AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO SUCH PARTY IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON CONTRIBUTION
PARTY IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
PARTY (I) SHALL GIVE PROMPT NOTICE TO THE OTHER OF ANY CHANGE IN THE ADDRESS FOR
CONTRIBUTION PARTY SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK, AND
(III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF ANY PARTY CEASES TO HAVE
AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT
OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST SUCH PARTY IN ANY OTHER
JURISDICTION.
Section 2.3    Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 2.4    Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the parties hereto and the Lender, and their
respective successors and assigns, including any subsequent holders of the Loan,
and such Persons shall have the right to enforce the relevant provisions of this
Agreement. Nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim under or in respect of this Agreement


Ex. C-3



--------------------------------------------------------------------------------




Section 2.5    Amendments. This Agreement may be amended only by an instrument
in writing executed by the party(ies) against whom such amendment is sought to
be enforced which is consented to by the Lender (or, if different, the
subsequent holder of the Loan).
Section 2.6    Parties Bound; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives.
Section 2.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Agreement.
Section 2.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Agreement and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 2.9    Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Agreement to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 2.10    Entirety. THIS AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS AGREEMENT
IS INTENDED BY THE PARTIES HERETO AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS OF THIS AGREEMENT, AND NO COURSE OF DEALING BETWEEN THE PARTIES HERETO, NO
COURSE OF PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO.
Section 2.11    Waiver of Right To Trial By Jury. EACH PARTY BY ITS ACCEPTANCE
HEREOF, AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY AND


Ex. C-4



--------------------------------------------------------------------------------




IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.
[NO FURTHER TEXT ON THIS PAGE]




Ex. C-5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Contribution Party has executed this Agreement as of the day
and year first above written.


CONTRIBUTION PARTY:

[__________________________________]
a [________________________________]





By:    ___________________________________
Name:
Title:


Ex. C-6



--------------------------------------------------------------------------------






MAGUIRE PROPERTIES-555 W. FIFTH MEZZ I,
LLC,
a Delaware limited liability company


By: ___________________________________
Name:
Title:














Ex. C-7



--------------------------------------------------------------------------------





Annex A
(to Exhibit C)








Ex. C-8



--------------------------------------------------------------------------------





EXHIBIT D

Form of Alteration Deficiency Guaranty
ALTERATION DEFICIENCY GUARANTY
This ALTERATION DEFICIENCY GUARANTY (this “Guaranty”) is executed as of
[_____________________], 20[__] by [_______________________], a [____________],
having an address at [_________________________] (“Guarantor”), for the benefit
of DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank AG, a German
Bank, authorized by the New York Department of Financial Services (together with
its successors and assigned, “DB”), having an address at 60 Wall Street, 10th
Floor, New York, New York 10005 and BARCLAYS BANK PLC, a public limited company
registered in England and Wales (together with its successors and assigns,
“Barclays” and together with DB, collectively, “Lender”), having an address at
745 Seventh Avenue, New York, New York 10019.
W I T N E S S E T H:
A.    Pursuant to those certain promissory notes executed by Maguire
Properties–555 W. Fifth Mezz I, LLC, a Delaware limited liability company
(“Borrower”), and payable to the order of Lender in the aggregate original
principal amount of One Hundred Thirty-One Million and No/100 Dollars
($131,000,000.00) (collectively, with all renewals, modifications, increases and
extensions thereof, the “Note”), Borrower has become indebted, and may from time
to time be further indebted, to Lender with respect to a loan (the “Loan”) which
is made pursuant to that certain Mezzanine Loan Agreement, dated as of July 11,
2016, between Borrower and Lender (as the same may be amended, modified,
supplemented, replaced or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.
B.    Guarantor is the owner of direct or indirect interests in Borrower, and
Guarantor has benefitted from Lender’s making the Loan to Borrower.
NOW, THEREFORE, in consideration of Lender having made the Loan to Borrower and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:


ARTICLE 1

NATURE AND SCOPE OF GUARANTY
Section 1.1    Guaranty of Obligation.
(a)    Guarantor hereby irrevocably and unconditionally guarantees to Lender and
its successors and assigns the payment and performance of the Guaranteed
Obligations as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.


Ex. D-1



--------------------------------------------------------------------------------




(b)    As used herein, the term “Guaranteed Obligations” means the timely
payment of all costs in respect of the Project(s) (as defined below) in excess
of the Alteration Threshold (as defined in the Loan Agreement) with respect to
the Project(s) from time to time.
(c)    Attached hereto as Annex A is a description of the Material Alteration(s)
that are the subject of this Guaranty (subject to Section 1.1(d), each a
“Project” and collectively, the “Projects”).
(d)    The Material Alteration(s) comprising the Project, and accordingly, the
term “Project” as used herein, shall be deemed modified hereunder to the extent
that Borrower modifies such Material Alteration(s) (including any increase or
decrease in the scope thereof) in accordance with the terms of the Loan
Agreement.
Section 1.2    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.
Section 1.3    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
Section 1.4    Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon written demand
therefor by Lender and without presentment, protest, notice of protest, notice
of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, all such notices
being hereby waived by Guarantor, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.
Section 1.5    No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person,


Ex. D-2



--------------------------------------------------------------------------------




(ii) enforce Lender’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (iv) join Borrower or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations, including, to the
extent California law is deemed to apply notwithstanding the choice of law set
forth herein, any of the foregoing which may be available to Lender by virtue of
California Civil Code Sections 2845, 2849, and 2850. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.
Section 1.6    Waivers. Guarantor agrees to the provisions of the Loan Documents
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Pledge Agreement, the Loan Agreement or any other Loan Document,
(iv) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory note
or other document arising under the Loan Documents or in connection with the
Collateral, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or
(B) an Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and/or the obligations hereby guaranteed, other
than such notices to Guarantor (if any) as may be expressly required pursuant to
the terms and provisions of the Loan Documents.
Section 1.7    Payment of Expenses. In the event that Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon written demand therefor by Lender, pay Lender all reasonable
costs and expenses (including court costs and reasonable attorneys’ fees)
incurred by Lender in the enforcement hereof or the preservation of Lender’s
rights hereunder, together with interest thereon at the Default Rate from the
date requested by Lender until the date of payment to Lender. The covenant
contained in this Section shall survive the payment and performance of the
Guaranteed Obligations.
Section 1.8    Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.


Ex. D-3



--------------------------------------------------------------------------------




Section 1.9    Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, so long as
any portion of the Obligations or the Guaranteed Obligations remains
outstanding, Guarantor hereby unconditionally and irrevocably waives, releases,
abrogates and subordinates pursuant to Article 4 any and all rights it may now
or hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Lender), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Borrower for any payment made by Guarantor under or in
connection with this Guaranty or otherwise.
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
Section 2.1    Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Pledge Agreement, the Loan Agreement, the other Loan Documents or
any other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.
Section 2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantor.
Section 2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the direct or indirect shareholders,
partners or members, as applicable, of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.
Section 2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Pledge
Agreement, the Loan Agreement or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially


Ex. D-4



--------------------------------------------------------------------------------




uncollectible from Borrower (unless Guarantor has the same defenses, claims or
offsets with respect to the Guaranteed Obligations), (vi) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed Obligations
or given to secure the repayment of the Guaranteed Obligations) is illegal,
uncollectible or unenforceable, or (vii) the Note, the Pledge Agreement, the
Loan Agreement or any of the other Loan Documents have been forged or otherwise
are irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other Person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.
Section 2.5    Release of Obligors. Any full or partial release of the liability
of Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.
Section 2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
Section 2.8    Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.
Section 2.9    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in


Ex. D-5



--------------------------------------------------------------------------------




reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
Section 2.10    Offset. Any existing or future right of offset, claim or defense
of Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.
Section 2.11    Merger. The reorganization, merger or consolidation of Borrower
or Guarantor into or with any other Person.
Section 2.12    Preference. Any payment by Borrower to Lender is held to
constitute a preference under the Bankruptcy Code or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.
Section 2.13    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
Section 2.14    No Waiver. Notwithstanding anything to the contrary contained in
this Guaranty or any other Loan Document, Guarantor is not waiving any defense
based on payment or performance of any of the Guaranteed Obligations.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:
Section 3.1    Benefit. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
Section 3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.


Ex. D-6



--------------------------------------------------------------------------------




Section 3.3    No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.
Section 3.4    Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor (a) is and will be solvent, (b) has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and (c) has and will have property and assets sufficient to satisfy
and repay its obligations and liabilities, including the Guaranteed Obligations.
Section 3.5    Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder,
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the breach of, any indenture, mortgage, charge, lien, contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
Section 3.6    Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. So long as any portion of the
Obligations or the Guaranteed Obligations remains outstanding, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.
Section 4.2    Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should


Ex. D-7



--------------------------------------------------------------------------------




Lender receive, for application against the Guaranteed Obligations, any dividend
or payment which is otherwise payable to Guarantor and which, as between
Borrower and Guarantor, shall constitute a credit against the Guarantor Claims,
then, upon payment to Lender in full of the Obligations and the Guaranteed
Obligations, Guarantor shall become subrogated to the rights of Lender to the
extent that such payments to Lender on the Guarantor Claims have contributed
toward the liquidation of the Guaranteed Obligations, and such subrogation shall
be with respect to that proportion of the Guaranteed Obligations which would
have been unpaid if Lender had not received dividends or payments upon the
Guarantor Claims.
Section 4.3    Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.
Section 4.4    Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including, without limitation, the commencement of, or
the joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on the assets of
Borrower held by Guarantor. The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower granting liens or security interests in any of its assets to any Person
other than Lender.
ARTICLE 5
COVENANTS
Section 5.1    Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:
(a)    “Investment Grade Rating” shall mean, with respect to any Person, that
the long-term unsecured debt obligations of such Person are rated at least
“BBB-” by S&P, “Baa3” from Moody’s, “BBB-” by Fitch, and the equivalent rating
by each of the other Rating Agencies engaged to rate the Securities issued in
connection with any Securitization of the Loan that maintains a rating for such
Person.


Ex. D-8



--------------------------------------------------------------------------------




(b)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
Section 5.2    Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, Guarantor shall maintain an Investment Grade
Rating.
Section 5.3    Financial Statements. If Guarantor is not a publicly traded
company with publicly available financials, Guarantor shall deliver to Lender
(i) within sixty (60) days following the end of each calendar quarter, with
respect to the prior calendar quarter, unaudited quarterly and year-to-date
statements of income and expense and cash flow (prepared in accordance with
GAAP) for the Guarantor, together with a balance sheet as of the end of such
prior calendar quarter for the Guarantor, together with a certificate of an
officer of the Guarantor (A) setting forth in reasonable detail the Guarantor’s
net worth as of the end of such prior calendar quarter and based on the
foregoing quarterly financial statements, and (B) certifying that such quarterly
financial statements are true, correct, accurate and complete and fairly present
the financial condition and results of the operations of the Guarantor in a
manner consistent with GAAP, and (ii) within one hundred twenty (120) days
following the end of each calendar year a complete copy of the Guarantor’s
annual financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender prepared in
accordance with GAAP and if required and Lender has so notified the Guarantor,
including statements of income and expense and cash flow and a balance sheet for
the Guarantor.
ARTICLE 6
MISCELLANEOUS
Section 6.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Section 6.2    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, in each case addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by telefax if sent prior to
6:00 p.m. New York time on a Business Day (otherwise on the next Business Day),
(c) on the date of delivery by hand if delivered during business hours on a
Business Day (otherwise on the next Business Day), and (d) on the next Business
Day if sent by an overnight commercial courier, in each case addressed to the
parties as follows:


Ex. D-9



--------------------------------------------------------------------------------




If to Lender:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489

and to:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No. (646)736-5721

and to:
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Michael Birajiclian

with a copy to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention: Charles E. Schrank, Esq.
Facsimile No. (312) 853-7036

with a copy to:
KeyCorp Real Estate Capital Markets, Inc.

Loan Servicing and Asset Management
11501 Outlook Street, Suite 300
Overland Park, KS 66211
Attention: Diane Haislip
Facsimile No. (216) 357-6543


If to Guarantor:
[______________________]

[__________________]
[__________________]
Attention: [________________]
Facsimile No.: [________________]
with a copy to:
[______________________]

[__________________]
[__________________]
Attention: [________________]
Facsimile No.: [________________]
Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery.


Ex. D-10



--------------------------------------------------------------------------------




Notice for any party may be given by its respective counsel. Additionally,
Notice from Lender may also be given by Servicer.
Section 6.3    Governing Law; Jurisdiction; Service of Process.
(a)    THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
GUARANTOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS EXCEPT PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR (AND LENDER BY
ACCEPTANCE OF THIS GUARANTY) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR
AGREES THAT SERVICE OF PROCESS UPON GUARANTOR AT THE ADDRESS FOR GUARANTOR SET
FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR
IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE
ADDRESS FOR GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED BY
BORROWER UNDER THE LOAN AGREEMENT),


Ex. D-11



--------------------------------------------------------------------------------




AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF GUARANTOR CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY OTHER
JURISDICTION.
Section 6.4    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 6.5    Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.
Section 6.6    Parties Bound; Assignment. This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents (and Lender
shall endeavor to provide Guarantor with notice of any such assignment or
transfer, provided, however that any failure on the part of Lender to provide
such notice shall not affect the viability of such assignment or transfer nor
relieve Guarantor of its obligations and liabilities hereunder). Any assignee or
transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Guarantor shall not have the right to assign or transfer
its rights or obligations under this Guaranty without the prior written consent
of Lender, and any attempted assignment without such consent shall be null and
void.
Section 6.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.
Section 6.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.9    Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.


Ex. D-12



--------------------------------------------------------------------------------




Section 6.10    Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.
Section 6.11    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
Section 6.12    Waiver of Right To Trial By Jury. GUARANTOR (AND LENDER BY
ACCEPTANCE OF THIS GUARANTY) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE PLEDGE AGREEMENT, THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
Section 6.13    Cooperation. Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to the terms, conditions
and limitations set forth in the Loan Agreement, Guarantor shall reasonably
cooperate with Lender at no material out of pocket expense in effecting any such
Secondary Market Transaction and shall reasonably cooperate at no material


Ex. D-13



--------------------------------------------------------------------------------




out of pocket expense to implement all requirements imposed by any of the Rating
Agencies involved in any Secondary Market Transaction. Guarantor shall make
available to Lender all information concerning its business and operations that
Lender may reasonably request. Lender shall be permitted to share all such
information with the investment banking firms, Rating Agencies, accounting
firms, law firms and other third-party advisory firms involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction. It is
understood that the information provided by Guarantor to Lender, including any
and all financial statements provided to Lender pursuant to Section 5.3 hereof,
may ultimately be incorporated into the offering documents for the Secondary
Market Transaction and thus various investors and potential investors may also
see some or all of the information. Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Guarantor in the form as provided by Guarantor.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development.
Section 6.14    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or otherwise, Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
Section 6.15    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (d) the word “Lender” shall mean “Lender
and any subsequent holder or holders of the Note”, (e) the word “Note” shall
mean “the Note and any other evidence of indebtedness secured by the Loan
Agreement”, (f) the word “Collateral” shall include any portion of the
Collateral and any interest therein, and (g) the phrases “attorneys’ fees”,
“legal fees” and “counsel fees” shall include any and all reasonable attorneys’,
paralegal and law clerk fees and disbursements, including, but not limited to,
fees and disbursements at the pre-trial, trial and appellate levels, incurred or
paid by Lender in protecting its interest in the Collateral and/or in enforcing
its rights hereunder.
Section 6.16    Joint and Several. Except to the extent otherwise provided for
herein, the obligations of each Guarantor hereunder are joint and several.
Section 6.17    Confidentiality. Lender acknowledges that Information (as
defined below) furnished to it may include material, non-public information
concerning the Guarantor and shall be kept confidential; provided, that nothing
herein shall preclude Lender from disclosing any Information (A) to any of the
Disclosure Parties (as defined below) in connection with any Secondary Market
Transaction, and following any Secondary Market Transaction, to actual investors
in the Loan (or any portion thereof or interest therein) and to the Rating
Agencies, (B) to any of the Disclosure Parties other than as described in clause
(A) above, provided that such parties are advised by Lender of the confidential
nature of such Information, and provided further that each Rating Agency and
underwriter to which such information is


Ex. D-14



--------------------------------------------------------------------------------




disclosed shall have executed its usual and customary confidentiality agreement,
and each NRSRO (as defined below) desiring access to any secured website
containing such information shall, as a condition to its access, have either
furnished to the Securities and Exchange Commission the certification required
under Rule 17g-5(e) of the Exchange Act or be required to agree to (or “click
through”) such website’s confidentiality provisions, (C) as required by any
applicable Legal Requirement, (D) which is already publicly available as a
result of disclosure by any other party, (E) in response to any order of any
court or other Governmental Authority, (F) in connection with the exercise
and/or enforcement by Lender of any rights and remedies hereunder or under any
other Loan Document or (G) if Lender is required to do so in connection with any
litigation or similar proceeding (in which case, Lender shall exercise
reasonable efforts to give prior written notice of such requirement to Guarantor
in order to permit Guarantor to seek a protective order at Guarantor’s sole cost
and expense).  As used herein, (i) “Information” means all non-public
information relating to Guarantor or its business delivered by Guarantor to
Lender in connection with the origination of the Loan or required to be
delivered or provided under this Guaranty; provided, that in the case of
information received from Guarantor after the date hereof, such information is
clearly identified at the time of delivery as confidential; (ii) “Disclosure
Parties” shall mean any actual or prospective investor, any actual or
prospective assignee, any actual or prospective participant in the Loan, any
actual or prospective providers of financing directly or indirectly secured by,
the Loan or any Securities or any direct or indirect class, component, portion
or interest therein or thereof, any Rating Agency rating any participations in
the Loan and/or Securities, any NRSRO, any underwriter, any organization
maintaining databases on the underwriting and performance of commercial mortgage
loans, auditors, regulatory authorities or any Persons that may be entitled by
law to the Information, any Affiliate of a Lender involved from time to time in
the transactions contemplated by this Guaranty, any other Loan Document and/or
in any Securitization, any employees, directors, agents, attorneys, accountants,
or other professional advisors of a Lender or its Affiliates, any servicers of
the Loan, and/or any Governmental Authorities, in all cases, as Lender
determines necessary or desires in its sole discretion; and (iii) “NRSRO” means
any credit rating agency that has elected to be treated as a nationally
recognized statistical rating organization for purposes of Section 15E of the
Exchange Act, without regard to whether or not such credit rating agency has
been engaged by Lender or its designees in connection with, or in anticipation
of, a Securitization. In no event shall Lender (x) be responsible for monitoring
or enforcing such use of the Information by any Disclosure Party or (y) be
liable to Guarantor or any other Person for any acts or omissions by any
Disclosure Party, including, without limitation, any failure of any such
Disclosure Party to limit its use of the Information.
Section 6.18    Environmental Provisions. To the extent California law applies,
nothing herein shall be deemed to limit the right of Lender to recover in
accordance with California Code of Civil Procedure Section 736 (as such Section
may be amended from time to time), any costs, expenses, liabilities or damages,
including reasonable attorneys’ fees and costs, incurred by Lender and arising
from any covenant, obligation, liability, representation or warranty contained
in any indemnity agreement given to Lender, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity) or any other “environmental provision” (as defined in
such Section 736) relating to the Collateral or any portion thereof or the right
of Lender to waive, in accordance with the California Code of Civil Procedure
Section 726.5 (as such Section may be amended from time to time), the security
of the Pledge Agreement as to any Collateral that is “environmentally


Ex. D-15



--------------------------------------------------------------------------------




impaired” or is an “affected parcel” (as such terms are defined in such
Section 726.5), and as to any personal property attached to such parcel, and
thereafter to exercise against Borrower, to the extent permitted by such
Section 726.5, the rights and remedies of any unsecured creditor, including
reduction of Lender’s claim against Borrower to judgment, and any other rights
and remedies permitted by law.
Section 6.19    Additional Guarantor Waivers. To the extent California law
applies, Guarantor hereby waives all rights and defenses arising out of an
election of remedies by Lender even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise. Specifically, and without in any way limiting the
foregoing, Guarantor hereby waives any rights of subrogation, indemnification,
contribution or reimbursement arising under Sections 2846, 2847, 2848 and 2849
of the California Civil Code or any right of recourse to or with respect to
Borrower or the assets or property of Borrower or to any collateral for the
Loan. In connection with the foregoing, Guarantor expressly waives any and all
rights of subrogation against Borrower, and Guarantor hereby waives any rights
to enforce any remedy which Lender may have against Borrower and any right to
participate in any collateral for the Loan. Guarantor recognizes that, pursuant
to Section 580d of the California Code of Civil Procedure, Lender’s realization
through nonjudicial foreclosure upon any real property constituting security for
Borrower’s obligations under the Loan Documents could terminate any right of
Lender to recover a deficiency judgment against Borrower, thereby terminating
subrogation rights which Guarantor otherwise might have against Borrower. In the
absence of an adequate waiver, such a termination of subrogation rights could
create a defense to enforcement of this Guaranty against such parties. Guarantor
hereby unconditionally and irrevocably waives any such defense. In addition to
and without in any way limiting the foregoing, Guarantor hereby subordinates any
and all indebtedness of Borrower now or hereafter owed to Guarantor to all the
indebtedness of Borrower to Lender and agrees with Lender that until such time
as Lender may have no further claim against Borrower, Guarantor shall not demand
or accept any payment of principal or interest from Borrower, claim any offset
or other reduction of Guarantor’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the collateral for
the Loan. Further, Guarantor shall not have any right of recourse against Lender
by reason of any action Lender may take or omit to take under the provisions of
this Guaranty or under the provisions of any of the Loan Documents. If any
amount shall nevertheless be paid to Guarantor by Borrower or another guarantor
prior to payment in full of the Guaranteed Obligations, such amount shall be
held in trust for the benefit of Lender and shall forthwith be paid to Lender to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive any satisfaction and
discharge of Borrower by virtue of any payment, court order or any applicable
law, except payment in full of the Guaranteed Obligations. Without limiting the
foregoing, Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to Guarantor by reason of California Civil Code Sections
2787 to 2855, inclusive; (ii) any rights or defenses Guarantor may have with
respect to its obligations as a guarantor by reason of any election of remedies
by Lender; and (iii) all rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property. This means, among other things,
that Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by


Ex. D-16



--------------------------------------------------------------------------------




Borrower, and that if Lender forecloses on any real property collateral pledged
by Borrower (A) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) Lender may collect from Guarantor even
if Lender, by foreclosing on the real property collateral, has destroyed any
rights Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because
Borrower’s debt evidenced by the Note is secured by real property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.
Section 6.20    Termination. This Guaranty shall terminate upon the earlier to
occur of (i) the date that the Debt has been indefeasibly paid in full, and
there has expired the maximum possible period thereafter during which any
payment made by Borrower or others to Lender with respect to the Loan could be
deemed a preference under the United States Bankruptcy Code or (ii) the date of
the completion of the Project(s) in accordance with Annex A attached hereto and
the Loan Agreement, and the Guaranteed Obligations hereunder with respect to the
Project(s) have been indefeasibly paid in full, each as determined by Lender in
its reasonable discretion.


[Signature Page Immediately Follows]






Ex. D-17



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
GUARANTOR:
[_________________],
a [_________________]

By:
_________________
Name:
Title:







Ex. D-18



--------------------------------------------------------------------------------





Exhibit D


Annex A




 
Ex. D-19
Mezzanine Loan Agreement


